


EXHIBIT 10.1

 

AMENDMENT NO. 5

 

This AMENDMENT NO. 5, dated as of August 20, 2003 (this “Amendment Agreement”),
is among WEIGHT WATCHERS INTERNATIONAL, INC., a Virginia corporation (“WWI”), WW
FUNDING CORP., a Delaware corporation (the “SP1 Borrower”; the SP1 Borrower,
together with WWI, are collectively referred to as the “Borrowers”), the Lenders
(such term, and other terms used in this Amendment Agreement, to have the
meanings set forth or incorporated by reference in Part I below) and the Agents.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of the Third Amended and Restated Credit
Agreement, dated as of April 1, 2003 (as further amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
among the Borrowers, the various financial institutions party thereto (the
“Lenders”), Credit Suisse First Boston, as the Syndication Agent, a Lead
Arranger and a Book Manager, BHF (USA) Capital Corporation and Fortis (USA)
Finance LLC, as the Documentation Agents, and The Bank of Nova Scotia, as the
Administrative Agent, Paying Agent and Registration Agent for the TLCs, and as a
Lead Arranger, the Lenders made Credit Extensions to the Borrowers; and

 

WHEREAS, the Borrowers have requested the Lenders and the Agents to amend and
restate the Existing Credit Agreement in its entirety in the form attached
hereto as Annex I and to amend the Existing Deed Poll as set forth herein;

 

NOW, THEREFORE, in consideration of the agreements herein contained, the
Borrowers, the Lenders and the Agents hereby agree as follows:

 

PART I
DEFINITIONS

 

SUBPART 1.1.  Certain Definitions.  The following terms (whether or not
underscored) when used in this Amendment Agreement shall have the following
meanings (such meanings to be equally applicable to the singular and plural form
thereof):

 

“Amendment Agreement” is defined in the preamble.

 

“Credit Agreement” is defined in Subpart 2.1.

 

“Existing Credit Agreement” is defined in the first recital.

 

“Existing Deed Poll” means the TLC Deed Poll, dated as of September 29, 1999,
among the SP1 Borrower and each TLC Holder (as defined therein) as amended,
amended and restated, supplemented or otherwise modified prior to the date
hereof.

 

“Fifth Amendment Effective Date” is defined in Subpart 3.1.

 

--------------------------------------------------------------------------------


 

“Pro Forma Balance Sheet” is defined in Subpart 3.1.6.

 

SUBPART 1.2.  Other Definitions.  Terms for which meanings are provided in the
Existing Credit Agreement are, unless otherwise defined herein or the context
otherwise requires, used in this Amendment Agreement with such meanings.

 

PART II
AMENDMENT AND RESTATEMENT OF THE
EXISTING CREDIT AGREEMENT AND AMENDMENT OF EXISTING DEED POLL

 

SUBPART 2.1.  Amendment and Restatement of Existing Credit Agreement.  Effective
on (and subject to the occurrence of) the Fifth Amendment Effective Date, the
Existing Credit Agreement shall be and is hereby amended and restated in its
entirety to read as set forth in Annex I (the Existing Credit Agreement, as so
amended and restated by this Amendment Agreement, being referred to as the
“Credit Agreement”), and as so amended and restated is hereby ratified, approved
and confirmed in every respect.  The rights and obligations of the parties to
the Existing Credit Agreement with respect to the period prior to the Fifth
Amendment Effective Date shall not be affected by such amendment and
restatement.

 

SUBPART 2.2.  Amendment of Existing Deed Poll.  Effective on (and subject to the
occurrence of) the Fifth Amendment Effective Date, the Existing Deed Poll is
hereby amended as set forth in this Subpart.

 

(a)           The definition of “Floating Rate” appearing in Section 1.1 of the
Existing Deed Poll is amended by deleting each occurrence of the phrase “Term-B
Loan” appearing therein and inserting in its place the phrase “Additional Term B
Loan”.

 

(b)           The definition of “TLC Holder” appearing in Section 1.1 of the
Existing Deed Poll is amended in its entirety to read as follows:

 

“TLC Holder” means, in respect of a TLC at any time, each TLC Lender, Additional
TLC Lender and/or the person whose name is inscribed in the Register as the
holder of that TLC and who has rights against the SPI Borrower under, and has
the benefit of, this Deed Poll in respect of that TLC

 

PART III
CONDITIONS TO EFFECTIVENESS

 

SUBPART 3.1.  Effective Date.  This Amendment Agreement (and the resulting 
amendment and restatement of the Existing Credit Agreement) shall become
effective on the date (the “Fifth Amendment Effective Date”) when all of the
conditions set forth in this Part have been satisfied.

 

SUBPART 3.1.1  Execution of Counterparts.  The Administrative Agent shall have
received counterparts of this Amendment Agreement executed on behalf of the
Borrowers, the

 

2

--------------------------------------------------------------------------------


 

Required Lenders and each Lender with a Commitment to make Additional Term B
Loans and the Additional TLCs pursuant to (and as defined in) the Credit
Agreement.

 

SUBPART 3.1.2  Resolutions, etc.  The Administrative Agent shall have received
from each Borrower a certificate, dated the Fifth Amendment Effective Date, of
its Secretary or Assistant Secretary (or Authorized Officer serving a similar
function, in the case of other than a corporation) as to:

 

(a)  resolutions of such Borrower’s Board of Directors (or other similar
governing body) then in full force and effect authorizing, as applicable, the
execution, delivery and performance of this Amendment Agreement, the Additional
Term B Notes and the Additional TLCs (as defined in the Credit Agreement) and
each other Loan Document to be executed by such Borrower; and

 

(b)  the incumbency and signatures of such Borrower’s Authorized Officers
authorized to execute and deliver this Amendment Agreement, the Additional Term
B Notes and the Additional TLC Purchase Requests (as defined in the Credit
Agreement) and each other Loan Document to be executed by such Borrower;

 

upon which certificate each Lender may conclusively rely until each such Lender
shall have received a further certificate of such Borrower canceling or amending
the prior certificate.

 

SUBPART 3.1.3  Effective Date Certificate.  The Administrative Agent shall have
received a certificate substantially in the form of Exhibit A hereto, dated the
Fifth Amendment Effective Date and duly executed and delivered by the chief
executive, financial or accounting (or equivalent) Authorized Officer of each
Borrower.

 

SUBPART 3.1.4  Delivery of Notes and Purchase Requests.  The Administrative
Agent shall have received, for the account of each Lender that has requested an
Additional Term B Note, if any, such Lender’s Additional Term B Note, duly
executed and delivered by an Authorized Officer of WWI.

 

SUBPART 3.1.5  Affirmation and Consent.  The Administrative Agent shall have
received an affirmation and consent, dated as of the Fifth Amendment Effective
Date and duly executed by an Authorized Officer of each Guarantor, in form and
substance satisfactory to the Administrative Agent.

 

SUBPART 3.1.6  Financial Information, Compliance Certificate etc.  The
Administrative Agent shall have received a (a) pro forma unaudited condensed
consolidated balance sheet of WWI and its Subsidiaries, as of June 30, 2003 for
WWI (the “Pro Forma Balance Sheet”), certified by the chief financial or
accounting Authorized Officer of WWI, giving effect to the consummation of the
Transaction (as defined in the Credit Agreement) and (b) Compliance Certificate
for the four full Fiscal Quarters immediately preceding the Transaction giving
pro forma effect to the consummation of the Transaction and evidencing
compliance with the financial covenants set forth in Sections 7.2.4 and 7.2.6 of
the Credit Agreement, which, in each case, shall be satisfactory in all respects
to the Agents.

 

3

--------------------------------------------------------------------------------


 

SUBPART 3.1.7  Opinions of Counsel.  The Administrative Agent shall have
received opinions, dated the Fifth Amendment Effective Date and addressed to the
Administrative Agent and all Lenders, from:

 

(a) Simpson Thacher & Bartlett LLP, special New York counsel to the Borrowers
and each Obligor, in form and substance satisfactory to the Administrative
Agent; and

 

(b) Hunton & Williams, special Virginia counsel to WWI, in form and substance
satisfactory to the Administrative Agent.

 

SUBPART 3.1.8  Transaction Documents; Consummation of Transaction.  The
Administrative Agent shall have received (a) upon request, all documents and
instruments delivered in connection with the consummation of the Transaction and
all agreements related thereto (collectively, the “Transaction Documents”), all
which shall be in form and substance satisfactory to the Agents and (b) evidence
satisfactory to the Agents that all actions necessary to consummate the
Transaction shall have been taken in accordance with all applicable laws and in
accordance with the terms of each applicable Transaction Document, without
amendment or waiver of any material provision thereof and that the Transaction
was in fact consummated on terms and conditions satisfactory to the Agents.

 

SUBPART 3.1.9 Required Approvals.  The Administrative Agent shall be satisfied
that all material governmental and third party approvals necessary or advisable
in connection with the Transaction, the financing contemplated hereby and the
continuing operations of WWI and its Subsidiaries have been duly obtained and
are in full force and effect, and that all applicable waiting periods have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
Transaction or the financing thereof.

 

SUBPART 3.1.10  Litigation; Proceedings.  The Administrative Agent shall be
satisfied that there does not exist any restraining order, injunction or other
pending or threatened litigation, proceedings or investigations which (a)
contests any aspect of the Transaction or (b) could reasonably be expected to
have a material adverse effect on any of the consolidated business, financial
conditions or results of operations of WWI and its Subsidiaries, taken as a
whole.

 

PART IV
REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Agents to enter into this Amendment Agreement (and
the resulting amendment and restatement of the Existing Credit Agreement),
continue the Credit Extensions outstanding on the Fifth Amendment Effective Date
as Credit Extensions under (and as defined in) the Credit Agreement and to make
additional Credit Extensions (including the Additional Term B Loans and the
Additional TLCs) from time to time on and after the Fifth Amendment Effective
Date under the terms of the Credit Agreement, the Borrowers represent and
warrant to the Lenders and the Agents as set forth below.

 

4

--------------------------------------------------------------------------------


 

SUBPART 4.1.  Validity, etc.  This Amendment Agreement (and the resulting
amendment and restatement of the Existing Credit Agreement in the form attached
hereto as Annex I hereto) constitutes the legal, valid and binding obligation of
each Borrower enforceable in accordance with its terms subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

SUBPART 4.2.  Representations and Warranties, etc.  Both before and after giving
effect to this Amendment Agreement, the representations and warranties contained
in Section 5.2.1 of the Credit Agreement are true and correct in all material
respects, as of the date hereof with the same effect as if then made (unless
stated to relate solely to an earlier date, in which case such representations
and warranties were true and correct in all material respects as of such earlier
date).

 

SUBPART 4.3.  Liens Unimpaired.  After giving effect to this Amendment Agreement
and the incurrence of the Additional Term B Loans and the Additional TLCs,
neither the modification of the Existing Credit Agreement effected pursuant to
this Amendment Agreement nor the execution, delivery, performance or
effectiveness of this Amendment Agreement and the incurrence of the Debt
represented by the Additional Term B Loans and the Additional TLCs:

 

(a)  impairs the validity, effectiveness or priority of the Liens granted in
favor of the Secured Parties pursuant to the Loan Documents, and such Liens
continue unimpaired with the same priority to secure repayment of all
Obligations (including any Obligations arising in connection with the making of
the Additional Term B Loans and the Additional TLCs), whether heretofore or
hereafter incurred; or

 

(b)  requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.

 

PART V
MISCELLANEOUS

 

SUBPART 5.1.  Cross-References.  References in this Amendment Agreement to any
Part or Subpart are, unless otherwise specified or otherwise required by the
context, to such Part or Subpart of this Amendment Agreement.

 

SUBPART 5.2.  Loan Document Pursuant to Existing Credit Agreement.  This
Amendment Agreement is a Loan Document executed pursuant to the Existing Credit
Agreement and shall be construed, administered and applied in accordance with
all of the terms and provisions of the Existing Credit Agreement and, after the
Fifth Amendment Effective Date, the Credit Agreement.

 

SUBPART 5.3.  Successors and Assigns.  This Amendment Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

5

--------------------------------------------------------------------------------


 

SUBPART 5.4.  Counterparts.  This Amendment Agreement may be executed by the
parties hereto in several counterparts, each of which when executed and
delivered shall be deemed to be an original and all of which together shall
constitute but one and the same agreement.  Delivery of an executed counterpart
of a signature page to this Amendment Agreement by facsimile shall be effective
as delivery of a manually executed counterpart of this Amendment Agreement.

 

SUBPART 5.5.  Governing Law.  THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed by their respective officers thereunto duly authorized as of the
date first above written.

 

 

WEIGHT WATCHERS INTERNATIONAL, INC.

 

 

 

 

 

By:

 

/s/ Linda Huett

 

 

 

Name:

Linda Huett

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

WW FUNDING CORP.

 

 

 

By:

 

/s/ Robert W. Hollweg

 

 

 

Name:

Robert W. Hollweg

 

 

Title:

Secretary

 

7

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

 

/s/ Brian S. Allen

 

 

 

Name:

Brian S. Allen

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON, acting through
its Cayman Islands Branch

 

 

 

 

By:

 

/s/ Bill O’Daly

 

 

 

Name:

Bill O’Daly

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

By:

 

/s/ Jay Chall

 

 

 

Name:

Jay Chall

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

STEIN ROE & FARNHAM CLO I LTD.

 

 

 

 

 

By:

 

Columbia Management Advisors, Inc.

 

 

 

 

(f/k/a Stein Roe & Farnham Incorporated), as
Portfolio Manager

 

 

 

 

 

 

 

 

By:

/s/ Kathleen A. Zarn

 

 

 

 

 

 

Name:

Kathleen A. Zarn

 

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

AURUM CLO 2002-1 LTD.

 

 

 

 

 

By:

 

Columbia Management Advisors, Inc.

 

 

 

 

(f/k/a Stein Roe & Farnham Incorporated), as
Investment Manager

 

 

 

 

 

 

 

 

By:

/s/ Kathleen A. Zarn

 

 

 

 

 

 

Name:

Kathleen A. Zarn

 

 

 

 

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

CARLYLE HIGH YIELD PARTNERS II, LTD.

 

 

 

 

 

By:

 

/s/ Linda Pace

 

 

 

Name:

Linda Pace

 

 

 

Title:

Principal

 

 

 

 

 

 

 

 

CARLYLE HIGH YIELD PARTNERS III, LTD.

 

 

 

 

 

By:

 

/s/ Linda Pace

 

 

 

Name:

Linda Pace

 

 

 

Title:

Principal

 

 

 

 

 

 

 

 

CARLYLE HIGH YIELD PARTNERS IV, LTD.

 

 

 

 

 

By:

 

/s/ Linda Pace

 

 

 

Name:

Linda Pace

 

 

 

Title:

Principal

 

 

 

 

 

 

 

 

JACKSON NATIONAL LIFE INSURANCE
COMPANY

 

 

 

 

 

By:

PPM AMERICA, INC., as attorney-in-fact

 

 

 

 

 

By:

/s/ David C. Wagner

 

 

 

Name:

David C. Wagner

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

VENTURE CDO 2002, LIMITED

 

 

 

 

 

By:

Barclays Capital Asset Management Limited,
its Investment Advisor

 

 

 

 

 

By:

Barclays Bank PLC, New York Branch,
its Sub-Advisor

 

 

 

 

 

 

By:

/s/ Michael G. Regan

 

 

 

 

Name:

Michael G. Regan

 

 

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

 

VENTURE II CDO 2002, LIMITED

 

 

 

 

 

By:

Barclays Bank PLC, New York Branch, its
Investment Advisor

 

 

 

 

 

By:

/s/ Michael G. Regan

 

 

 

 

 

Name:

Michael G. Regan

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

NATIONAL CITY

 

 

 

 

 

By:

 

/s/ Gavin D. Young

 

 

 

Name:

Gavin D. Young

 

 

 

Title:

Account Officer

 

 

 

 

 

 

 

 

FORTIS CAPITAL CORP.

 

 

 

 

 

By:

 

/s/ Douglas Riani

 

 

 

Name:

Douglas Riani

 

 

 

Title:

Vice President

 

 

 

 

 

By:

 

/s/ John Reneta

 

 

 

Name:

John Reneta

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

METROPOLITAN LIFE INSURANCE
COMPANY

 

 

 

 

 

By:

 

/s/ James R. Dingler

 

 

 

Name:

James R. Dingler

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

MADISON AVENUE CDO I, LIMITED

 

 

By:

Metropolitan Life Insurance Company as
Collateral Manager

 

 

 

 

 

By:

 

/s/ David W. Farrell

 

 

 

Name:

David W. Farrell

 

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

 

CITADEL HILL 2000-1 LTD.

 

 

 

 

 

By:

 

/s/ Alex Clarke

 

 

 

Name:

Alex Clarke

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

TRUMBULL THC, LTD.

 

 

 

 

 

By:

 

/s/ David G. Parker

 

 

 

Name:

David G. Parker

 

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

 

THE PROVIDENT BANK

 

 

 

 

 

By:

 

/s/ Marshall M. Stuart

 

 

 

Name:

Marshall M. Stuart

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

SEQUILS I, LTD.

 

 

 

 

 

By:

 

TCW Advisors, Inc., as its Collateral Agent

 

 

 

 

 

By:

/s/ Richard F. Kurth

 

 

 

 

Name:

Richard F. Kurth

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Jonathan R. Insull

 

 

 

 

Name:

Jonathan R. Insull

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

SEQUILS IV, LTD.

 

 

 

 

 

By:

 

TCW Advisors, Inc., as its Collateral Agent

 

 

 

 

 

By:

/s/ Richard F. Kurth

 

 

 

 

Name:

Richard F. Kurth

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Jonathan R. Insull

 

 

 

 

Name:

Jonathan R. Insull

 

 

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

 

C-SQUARED CDO LTD.

 

 

 

 

 

By:

 

TCW Advisors, Inc., as its Portfolio Manager

 

 

 

 

 

By:

/s/ Richard F. Kurth

 

 

 

 

Name:

Richard F. Kurth

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

THE SUMITOMO TRUST & BANKING CO.,
LTD., New York Branch

 

 

 

 

 

By:

 

/s/ Elizabeth A. Quirk

 

 

 

Name:

Elizabeth A. Quirk

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

APEX (IDM) CDO I, LTD.

 

ELC (CAYMAN) LTD.

 

ELC (CAYMAN) LTD. CDO SERIES 1999-I

 

ELC (CAYMAN) LTD. 1999-II

 

ELC (CAYMAN) LTD. 1999-III

 

 

ELC (CAYMAN) LTD. 2000-I

 

 

TRYON CLO LTD. 2000-I

 

 

 

 

 

By:

David L. Babson & Company Inc., as
Collateral Manager

 

 

 

 

 

 

By:

/s/ Glenn Duffy

 

 

 

 

Name:

Glenn Duffy

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

BANK OF MONTREAL

 

 

 

 

 

By:

 

/s/ S. Valia

 

 

 

Name:

S. Valia

 

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

 

GULF STREAM-COMPASS CLO 2002-1, LTD.

 

 

 

 

 

By:

Gulf Stream Asset Management LLC, as
Collateral Manager

 

 

 

 

 

 

By:

/s/ Barry K. Love

 

 

 

 

Name:

Barry K. Love

 

 

 

 

Title:

Chief Credit Officer

 

 

 

 

 

 

 

 

PB CAPITAL CORPORATION

 

 

 

 

 

By:

 

/s/ Tyler J. McCarthy

 

 

 

Name:

Tyler J. McCarthy

 

 

 

Title:

Vice President

 

 

 

 

 

By:

 

/s/ Andrew Shipman

 

 

 

Name:

Andrew Shipman

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

PPM SHADOW CREEK FUNDING LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Anne E. Morris

 

 

 

Name:

Anne E. Morris

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

PPM SPYGLASS FUNDING TRUST

 

 

 

 

 

 

 

 

By:

 

/s/ Anne E. Morris

 

 

 

Name:

Anne E. Morris

 

 

 

Title:

Authorized Agent

 

 

 

 

 

 

 

 

VAN KAMPEN SENIOR INCOME TRUST

 

 

 

 

 

By:

Van Kampen Investment Advisory Corp.

 

 

 

 

 

 

 

 

 

By:

/s/ Brad Langs

 

 

 

 

Name:

Brad Langs

 

 

 

 

Title:

Executive Director

 

 

--------------------------------------------------------------------------------


 

 

VAN KAMPEN CLO II, LIMITED

 

 

 

 

 

By:

Van Kampen Investment Advisory Corp., as
Collateral Manager

 

 

 

 

 

By:

/s/ William Lenga

 

 

 

 

Name:

William Lenga

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

BAVARIA TRR CORPORATION

 

 

 

 

 

By:

 

/s/ Lori Gehron

 

 

 

Name:

Lori Gehron

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

KZH CNC LLC

 

 

 

 

 

By:

 

/s/ Hi Hua

 

 

 

Name:

Hi Hua

 

 

 

Title:

Authorized Agent

 

 

 

 

 

 

 

 

KZH CRESCENT LLC

 

 

 

 

 

By:

 

/s/ Hi Hua

 

 

 

Name:

Hi Hua

 

 

 

Title:

Authorized Agent

 

 

 

 

 

 

 

 

KZH CRESCENT-2 LLC

 

 

 

 

 

By:

 

/s/ Hi Hua

 

 

 

Name:

Hi Hua

 

 

 

Title:

Authorized Agent

 

 

 

 

 

 

 

 

KZH CRESCENT-3 LLC

 

 

 

 

 

By:

 

/s/ Hi Hua

 

 

 

Name:

Hi Hua

 

 

 

Title:

Authorized Agent

 

 

--------------------------------------------------------------------------------


 

 

KZH PONDVIEW LLC

 

 

 

 

 

By:

 

/s/ Hi Hua

 

 

 

Name:

Hi Hua

 

 

 

Title:

Authorized Agent

 

 

 

 

 

 

 

 

KZH WATERSIDE LLC

 

 

 

 

 

By:

 

/s/ Hi Hua

 

 

 

Name:

Hi Hua

 

 

 

Title:

Authorized Agent

 

 

 

 

 

 

 

 

FIDELITY ADVISOR SERIES II: FIDELITY
ADVISOR FLOATING RATE HIGH INCOME
FUND (161)

 

 

 

 

By:

 

/s/ Mark Osterheld

 

 

 

Name:

Mark Osterheld

 

 

 

Title:

Assistant Treasurer

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

 

 

dated as of August 20, 2003

 

(amending and restating the Third Amended and Restated
Credit Agreement, dated as of April 1, 2003),

 

among

 

 

WEIGHT WATCHERS INTERNATIONAL, INC.,
as a Borrower,

 

 

WW FUNDING CORP.,
as the SP1 Borrower,

 

 

VARIOUS FINANCIAL INSTITUTIONS,
as the Lenders,

 

 

CREDIT SUISSE FIRST BOSTON,
as the Syndication Agent,
a Lead Arranger and a Book Manager,

 

BHF (USA) CAPITAL CORPORATION, and
FORTIS (USA) FINANCE LLC,
as the Documentation Agents, and

 

THE BANK OF NOVA SCOTIA,
as the Administrative Agent,
a Lead Arranger and a Book Manager.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

SECTION 1.1.

Defined Terms

 

 

 

 

SECTION 1.2.

Use of Defined Terms

 

 

 

 

SECTION 1.3.

Cross-References

 

 

 

 

SECTION 1.4.

Accounting and Financial Determinations

 

 

 

 

SECTION 1.5.

Currency Conversions

 

ARTICLE II

CONTINUATION OF CERTAIN EXISTING LOANS, COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES, LETTERS OF CREDIT AND ADDITIONAL TLC PROVISIONS

 

 

SECTION 2.1.

Loan Commitments

 

 

 

 

SECTION 2.1.1.

Continuation of Existing Term A Loans; Term Loan Commitments

 

 

 

 

 

 

SECTION 2.1.2.

Revolving Loan Commitment and Swing Line Loan Commitment

 

 

 

 

 

 

SECTION 2.1.3.

Letter of Credit Commitment

 

 

 

 

 

 

SECTION 2.1.4.

Lenders Not Permitted or Required to Make Loans

 

 

 

 

 

 

SECTION 2.1.5.

Issuer Not Permitted or Required to Issue Letters of Credit

 

 

 

 

 

 

SECTION 2.1.6.

Designated Additional Loans

 

 

 

SECTION 2.2.

Reduction of the Commitment Amounts

 

 

 

 

SECTION 2.2.1.

Optional

 

 

 

 

 

 

SECTION 2.2.2.

Mandatory

 

 

 

SECTION 2.3.

Borrowing Procedures and Funding Maintenance

 

 

 

 

SECTION 2.3.1.

Term Loans and Revolving Loans

 

 

 

 

 

 

SECTION 2.3.2.

Swing Line Loans

 

 

 

 

SECTION 2.4.

Continuation and Conversion Elections

 

 

 

 

SECTION 2.5.

Funding

 

 

 

 

SECTION 2.6.

Issuance Procedures

 

 

 

 

 

SECTION 2.6.1.

Other Lenders’ Participation

 

 

 

 

 

 

SECTION 2.6.2.

Disbursements; Conversion to Revolving Loans

 

i

--------------------------------------------------------------------------------


 

 

 

SECTION 2.6.3.

Reimbursement

 

 

 

 

 

 

SECTION 2.6.4.

Deemed Disbursements

 

 

 

 

 

 

SECTION 2.6.5.

Nature of Reimbursement Obligations

 

 

 

SECTION 2.7.

Notes

 

 

 

 

SECTION 2.8.

Registered Notes

 

 

 

 

SECTION 2.9.

Additional TLC Facility

 

 

 

 

SECTION 2.10.

Extension of Revolving Loan Commitment Termination Date

 

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

 

SECTION 3.1.

Repayments and Prepayments; Application

 

 

 

 

SECTION 3.1.1.

Repayments and Prepayments

 

 

 

 

 

 

SECTION 3.1.2.

Application

 

 

 

 

SECTION 3.2.

Interest Provisions

 

 

 

 

 

SECTION 3.2.1.

Rates

 

 

 

 

 

 

SECTION 3.2.2.

Post-Maturity Rates

 

 

 

 

 

 

SECTION 3.2.3.

Payment Dates

 

 

 

 

 

SECTION 3.3.

Fees

 

 

 

 

 

 

SECTION 3.3.1.

Commitment Fee

 

 

 

 

 

 

SECTION 3.3.2.

Administrative Agent’s Fee

 

 

 

 

 

 

SECTION 3.3.3.

Letter of Credit Fee

 

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

 

SECTION 4.1.

LIBO Rate Lending Unlawful

 

 

 

 

SECTION 4.2.

Deposits Unavailable

 

 

 

 

SECTION 4.3.

Increased LIBO Rate Loan Costs, etc

 

 

 

 

SECTION 4.4.

Funding Losses

 

 

 

 

SECTION 4.5.

Increased Capital Costs

 

 

 

 

SECTION 4.6.

Taxes

 

 

 

 

SECTION 4.7.

Payments, Computations, etc

 

 

 

 

SECTION 4.8.

Sharing of Payments

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 4.9.

Setoff

 

 

 

 

SECTION 4.10.

Mitigation

 

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND TO FUTURE CREDIT EXTENSIONS

 

 

SECTION 5.1.

Conditions Precedent to the Effectiveness of this Agreement and Making of Credit
Extensions

 

 

 

 

SECTION 5.2.

All Credit Extensions

 

 

 

 

SECTION 5.2.1.

Compliance with Warranties, No Default, etc

 

 

 

 

 

 

SECTION 5.2.2.

Credit Extension Request

 

 

 

 

 

 

SECTION 5.2.3.

Satisfactory Legal Form

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

 

SECTION 6.1.

Organization, etc

 

 

 

 

SECTION 6.2.

Due Authorization, Non-Contravention, etc

 

 

 

 

SECTION 6.3.

Government Approval, Regulation, etc

 

 

 

 

SECTION 6.4.

Validity, etc

 

 

 

 

SECTION 6.5.

Financial Information

 

 

 

 

SECTION 6.6.

No Material Adverse Change

 

 

 

 

SECTION 6.7.

Litigation, Labor Controversies, etc

 

 

 

 

SECTION 6.8.

Subsidiaries

 

 

 

 

SECTION 6.9.

Ownership of Properties

 

 

 

 

SECTION 6.10.

Taxes

 

 

 

 

SECTION 6.11.

Pension and Welfare Plans

 

 

 

 

SECTION 6.12.

Environmental Warranties

 

 

 

 

SECTION 6.13.

Regulations U and X

 

 

 

 

SECTION 6.14.

Accuracy of Information

 

 

 

 

SECTION 6.15.

Seniority of Obligations, etc

 

 

 

 

SECTION 6.16.

Solvency

 

ARTICLE VII

COVENANTS

 

 

SECTION 7.1.

Affirmative Covenants

 

 

 

 

SECTION 7.1.1.

Financial Information, Reports, Notices, etc

 

iii

--------------------------------------------------------------------------------


 

 

 

SECTION 7.1.2.

Compliance with Laws, etc

 

 

 

 

 

 

SECTION 7.1.3.

Maintenance of Properties

 

 

 

 

 

 

SECTION 7.1.4.

Insurance

 

 

 

 

 

 

SECTION 7.1.5.

Books and Records

 

 

 

 

 

 

SECTION 7.1.6.

Environmental Covenant

 

 

 

 

 

 

SECTION 7.1.7.

Future Subsidiaries

 

 

 

 

 

 

SECTION 7.1.8.

Future Leased Property and Future Acquisitions of Real Property

 

 

 

 

 

 

SECTION 7.1.9.

Use of Proceeds, etc

 

 

 

SECTION 7.2.

Negative Covenants

 

 

 

 

SECTION 7.2.1.

Business Activities

 

 

 

 

 

 

SECTION 7.2.2.

Indebtedness

 

 

 

 

 

 

SECTION 7.2.3.

Liens

 

 

 

 

 

 

SECTION 7.2.4.

Financial Condition

 

 

 

 

 

SECTION 7.2.5.

Investments

 

 

 

 

 

 

SECTION 7.2.6.

Restricted Payments, etc

 

 

 

 

 

 

SECTION 7.2.7.

Capital Expenditures, etc

 

 

 

 

 

 

SECTION 7.2.8.

Consolidation, Merger, etc

 

 

 

 

 

 

SECTION 7.2.9.

Asset Dispositions, etc

 

 

 

 

 

 

SECTION 7.2.10.

Modification of Certain Agreements

 

 

 

 

 

 

SECTION 7.2.11.

Transactions with Affiliates

 

 

 

 

 

 

SECTION 7.2.12.

Negative Pledges, Restrictive Agreements, etc

 

 

 

 

 

 

SECTION 7.2.13.

Stock of Subsidiaries

 

 

 

 

 

 

SECTION 7.2.14.

Sale and Leaseback

 

 

 

 

 

 

SECTION 7.2.15.

Fiscal Year

 

 

 

 

 

 

SECTION 7.2.16.

Designation of Senior Indebtedness

 

 

 

 

SECTION 7.3.

Maintenance of Separate Existence

 

ARTICLE VIII

GUARANTY

 

 

SECTION 8.1.

The Guaranty

 

iv

--------------------------------------------------------------------------------


 

 

SECTION 8.2.

Guaranty Unconditional

 

 

 

 

SECTION 8.3.

Reinstatement in Certain Circumstances

 

 

 

 

SECTION 8.4.

Waiver

 

 

 

 

SECTION 8.5.

Postponement of Subrogation, etc

 

 

 

 

SECTION 8.6.

Stay of Acceleration

 

ARTICLE IX

EVENTS OF DEFAULT

 

 

SECTION 9.1.

Listing of Events of Default

 

 

 

 

SECTION 9.1.1.

Non-Payment of Obligations

 

 

 

 

 

 

SECTION 9.1.2.

Breach of Warranty

 

 

 

 

 

 

SECTION 9.1.3.

Non-Performance of Certain Covenants and Obligations

 

 

 

 

 

 

SECTION 9.1.4.

Non-Performance of Other Covenants and Obligations

 

 

 

 

 

 

SECTION 9.1.5.

Default on Other Indebtedness

 

 

 

 

 

 

SECTION 9.1.6.

Judgments

 

 

 

 

 

 

SECTION 9.1.7.

Pension Plans

 

 

 

 

 

 

SECTION 9.1.8.

Change in Control

 

 

 

 

 

 

SECTION 9.1.9.

Bankruptcy, Insolvency, etc

 

 

 

 

 

 

SECTION 9.1.10.

Impairment of Security, etc

 

 

 

 

 

 

SECTION 9.1.11.

Senior Subordinated Notes

 

 

 

 

 

 

SECTION 9.1.12.

Redemption

 

 

 

SECTION 9.2.

Action if Bankruptcy, etc

 

 

 

 

SECTION 9.3.

Action if Other Event of Default

 

ARTICLE X

THE AGENTS

 

 

SECTION 10.1.

Actions

 

 

 

 

SECTION 10.2.

Funding Reliance, etc

 

 

 

 

SECTION 10.3.

Exculpation

 

 

 

 

SECTION 10.4.

Successor

 

 

 

 

SECTION 10.5.

Credit Extensions by each Agent

 

 

 

 

SECTION 10.6.

Credit Decisions

 

v

--------------------------------------------------------------------------------


 

 

SECTION 10.7.

Copies, etc

 

 

 

 

SECTION 10.8.

Reliance by the Administrative Agent

 

 

 

 

SECTION 10.9.

Defaults

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

 

SECTION 11.1.

Waivers, Amendments, etc

 

 

 

 

SECTION 11.2.

Notices

 

 

 

 

SECTION 11.3.

Payment of Costs and Expenses

 

 

 

 

SECTION 11.4.

Indemnification

 

 

 

 

SECTION 11.5.

Survival

 

 

 

 

SECTION 11.6.

Severability

 

 

 

 

SECTION 11.7.

Headings

 

 

 

 

SECTION 11.8.

Execution in Counterparts

 

 

 

 

SECTION 11.9.

Governing Law; Entire Agreement

 

 

 

 

SECTION 11.10.

Successors and Assigns

 

 

 

 

SECTION 11.11.

Sale and Transfer of Loans and Notes; Participations in Loans, Notes and
Additional TLCs

 

 

 

 

SECTION 11.11.1.

Assignments

 

 

 

 

 

 

SECTION 11.11.2.

Participations

 

 

 

 

 

 

SECTION 11.11.3.

Register

 

 

 

 

SECTION 11.12.

Other Transactions

 

 

 

 

SECTION 11.13.

Forum Selection and Consent to Jurisdiction

 

 

 

 

SECTION 11.14.

Waiver of Jury Trial

 

 

 

 

SECTION 11.15.

Confidentiality

 

 

 

 

SECTION 11.16.

Judgment Currency

 

 

 

 

SECTION 11.17.

Release of Security Interests

 

 

 

 

SCHEDULE I

-

Disclosure Schedule

 

SCHEDULE II

-

Commitments and Percentages

 

SCHEDULE III

-

Notice Information, Domestic Offices and LIBOR Offices

 

vi

--------------------------------------------------------------------------------


 

EXHIBIT A-1

-

Form of Revolving Note

EXHIBIT A-2

-

Form of Swing Line Note

EXHIBIT A-3

-

Form of Term A Note

EXHIBIT A-4

-

Form of Additional TLC

EXHIBIT A-5

-

Form of Additional Term B Note

EXHIBIT A-6

-

Form of Registered Note

 

 

 

EXHIBIT B-1

-

Form of Borrowing Request

EXHIBIT B-2

-

Form of Issuance Request

EXHIBIT B-3

-

Form of Additional TLC Purchase Request

EXHIBIT C

-

Form of Continuation/Conversion Notice

EXHIBIT D

 

Form of Lender Assignment Agreement

EXHIBIT E

-

Form of Compliance Certificate

 

vii

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 20, 2003
(amending and restating the Third Amended and Restated Credit Agreement, dated
as of April 1, 2003), is among WEIGHT WATCHERS INTERNATIONAL, INC., a Virginia
corporation (“WWI”), WW FUNDING CORP., a Delaware corporation (the “SP1
Borrower”, and together with WWI, the “Borrowers”), the various financial
institutions as are or may become parties hereto (collectively, the “Lenders”),
CREDIT SUISSE FIRST BOSTON (“CSFB”), as the syndication agent and as a lead
arranger (in such capacities, the “Syndication Agent” and a “Lead Arranger”,
respectively), BHF (USA) CAPITAL CORPORATION and FORTIS (USA) FINANCE LLC, as
the documentation agents (in such capacity, the “Documentation Agents”) and THE
BANK OF NOVA SCOTIA (“Scotiabank”), as (x) the administrative agent, paying
agent and registration agent for the TLCs (as defined below) and (y) a lead
arranger (in such capacities, the “Administrative Agent” and a “Lead Arranger”,
respectively) and as Issuer (as defined below) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Third Amended and Restated Credit Agreement, dated as
of April 1, 2003 (as amended or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), among the Borrowers, certain financial
institutions and other Persons from time to time party thereto (the “Existing
Lenders”) and the Agents, the Existing Lenders made or continued the following
extensions of credit to the Borrowers which currently remain outstanding on the
Effective Date in the amounts set forth below:

 

(a)  the term A loans existing on the date thereof (the “Existing Term A Loans”)
continued to remain outstanding as Term A Loans thereunder and are outstanding
on the Effective Date in an aggregate principal amount of $29,956,466.33;

 

(b)  the term B facility existing on the date thereof consisting of (i) a
tranche of term B loans (the “Existing Term B Loans”) which continued to remain
outstanding as Term B Loans thereunder and are outstanding on the Effective Date
in an aggregate principal amount of $82,938,709.10 and (ii) TLCs (the “Existing
TLCs”) which continued to remain outstanding as TLCs thereunder and are
outstanding on the Effective Date in an aggregate principal amount of
$49,148,865.02;

 

(c)  a new term D loan was made (the “Existing Term D Loans”) of which an
aggregate principal amount of $72,585,908.10 is outstanding on the Effective
Date;

 

(d)  the continuation of the revolving loans (the “Existing Revolving Loans”)
and the swing line loans (the “Existing Swing Line Loans”; together with the
Existing Term A Loans, the Existing Term B Loans, the Existing Term D Loans, the
Existing Revolving Loans and the Existing TLCs, the “Existing Loans”) to the
Borrowers;

 

WHEREAS, WWI intends to consummate the tender (the “Tender Offer”) of up to all
of the Senior Subordinated Notes;

 

--------------------------------------------------------------------------------


 

WHEREAS, in connection with the Tender Offer and the ongoing working capital and
general corporate needs of the Borrowers, the Borrowers desire to, among other
things continue the Existing Loans (other than the Existing Term B Loans,
Existing TLCs and Existing Term D Loans) as Loans under this Agreement and
maintain and obtain the Commitments to make Credit Extensions set forth herein;

 

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated in its entirety to become effective and binding on the
Borrowers pursuant to the terms of this Agreement and Amendment No. 5 (the
“Amendment Agreement”) to the Existing Credit Agreement of even date herewith,
and the Lenders (including the Existing Lenders) have agreed (subject to the
terms of the Amendment Agreement) to amend and restate the Existing Credit
Agreement in its entirety to read as set forth in this Agreement, and it has
been agreed by the parties to the Existing Credit Agreement that (a) the
commitments which the Existing Lenders have agreed to extend to the Borrowers
under the Existing Credit Agreement shall be extended or advanced upon the
amended and restated terms and conditions contained in this Agreement and (b)
the Existing Revolving Loans, Existing Swing Line Loans, Existing Term A Loans
and other Obligations (as defined in the Existing Credit Agreement) outstanding
under the Existing Credit Agreement (other than the Existing Term B Loans,
Existing TLCs and Existing Term D Loans) shall be governed by and deemed to be
outstanding under the amended and restated terms and conditions contained in
this Agreement, with the intent that the terms of this Agreement shall supersede
the terms of the Existing Credit Agreement (each of which shall hereafter have
no further effect upon the parties thereto, other than as referenced herein and
other than for accrued fees and expenses, and indemnification provisions,
accrued and owing under the terms of the Existing Credit Agreement on or prior
to the date hereof or arising (in the case of an indemnification) under the
terms of the Existing Credit Agreement, in each case to the extent provided for
in the Existing Credit Agreement); provided, that any Rate Protection Agreements
with any one or more Existing Lenders (or their respective Affiliates) shall
continue unamended and in full force and effect;

 

WHEREAS, the Borrowers desire to obtain or continue the following financing
facilities from the Lenders as set forth below:

 

(a)  the Existing Term A Loans shall continue to remain outstanding as Term A
Loans hereunder in an aggregate principal amount of $29,956,466.33;

 

(b)  the Existing Term B Loans, Existing Term D Loans and Existing TLCs shall be
refinanced (the “Current Refinancing”; and together with the Tender Offer, the
“Transaction”) with a new term B facility consisting of (i) a tranche of
Additional Term B Loans hereunder in an aggregate principal amount of
$382,851,135.00 and (ii) Additional TLCs in an aggregate principal amount of
$49,148,865.00;

 

(c)  a revolving loan commitment (to include availability for revolving loans,
swing line loans and letters of credit) pursuant to which Borrowings of
revolving loans are and will continue to be made to the Borrowers from time to
time as set forth herein;

 

2

--------------------------------------------------------------------------------


 

(d)  a letter of credit commitment pursuant to which the Issuer will continue to
issue letters of credit for the account of the Borrowers or any of their
Subsidiaries (as defined below) from time to time;

 

WHEREAS, all Obligations shall continue to be and shall be guaranteed pursuant
to the Subsidiary Guaranty executed and delivered by each Subsidiary party
thereto required to do so under the Existing Credit Agreement and secured
pursuant to the Security Agreements executed and delivered by the Borrowers and
the applicable Subsidiaries pursuant to the Existing Credit Agreement; and

 

WHEREAS, the Lenders and the Issuer are willing, on the terms and subject to the
conditions set forth in the Amendment Agreement and hereinafter set forth, to so
amend and restate the Existing Credit Agreement and to maintain or extend such
Commitments and make such Loans to the Borrowers and issue or maintain (or
participate in) Letters of Credit for the account of the Borrowers;

 

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement, and the Existing Credit Agreement is amended and
restated in its entirety as set forth herein.

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1.  Defined Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):

 

“Acquisition” means the acquisition by WWI or one of its Subsidiaries of certain
of the business and assets of The WW Group Inc., a Pennsylvania corporation, The
WW Group West L.L.C., a Delaware limited liability company and The WW Group East
L.L.C., a Michigan limited liability company (collectively, the “Sellers”),
which will include Weight Watchers franchise numbers 11, 23, 39, 40, 60, 64, 73,
77 and 302 and was consummated on April 1, 2003.

 

“Additional Term B Loan” is defined in clause (b) of Section 2.1.1.

 

“Additional Term B Loan Commitment” is defined in clause (b) of Section 2.1.1.

 

“Additional Term B Loan Commitment Amount” means $382,851,135.00.

 

“Additional Term B Loan Lender” means any Lender which has a Percentage of the
Additional Term B Loan Commitment Amount.

 

“Additional Term B Note” means a promissory note of WWI, payable to the order of
any Lender, in the form of Exhibit A-5 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of WWI to

 

3

--------------------------------------------------------------------------------


 

such Lender resulting from outstanding Additional Term B Loans (including
Designated Additional Term B Loans), and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.

 

“Additional TLC” is defined in Section 2.9.

 

“Additional TLC Commitment” is defined in Section 2.9.

 

“Additional TLC Commitment Amount” means $49,148,865.00.

 

“Additional TLC Lender” means any Lender which has a Percentage of the
Additional TLC Commitment Amount.

 

“Additional TLC Purchase Request” means an Additional TLC purchase request and
certificate duly executed by an Authorized Officer of the applicable Borrower,
substantially in the form of Exhibit B-1 hereto.

 

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent
pursuant to Section 10.4.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan).  A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power

 

(a)           to vote 15% or more of the securities (on a fully diluted basis)
having ordinary voting power for the election of directors or managing general
partners; or

 

(b)           to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agents.

 

“Agreement” means, on any date, this Credit Agreement, as amended and restated
hereby and as further amended, supplemented, amended and restated, or otherwise
modified from time to time and in effect on such date.

 

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to the higher of

 

(a)           the rate of interest most recently established by the
Administrative Agent at its Domestic Office as its base rate for U.S. Dollar
loans in the United States; and

 

(b)           the Federal Funds Rate most recently determined by the
Administrative Agent plus 1/2 of 1%.

 

4

--------------------------------------------------------------------------------


 

The Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by the Administrative Agent in connection with extensions of
credit.  Changes in the rate of interest on that portion of any Loans maintained
as Base Rate Loans will take effect simultaneously with each change in the
Alternate Base Rate.  The Administrative Agent will give notice promptly to the
Borrowers and the Lenders of changes in the Alternate Base Rate.

 

“Amendment Agreement” is defined in the third recital.

 

“Applicable Margin” means at all times,

 

(a)           with respect to the unpaid principal amount of Existing Loans and
Existing TLCs, the applicable percentage set forth in the Existing Credit
Agreement;

 

(b)           with respect to the unpaid principal amount of Additional Term B
Loans and Additional TLCs maintained as a

 

(i)            Base Rate Loan, 1.25% per annum; and

 

(ii)           LIBO Rate Loan, 2.25% per annum;

 

(c)           with respect to the unpaid principal amount of each Revolving Loan
and Swing Line Loans and each Term A Loan maintained as a Base Rate Loan at the
applicable percentage per annum set forth below under the column entitled
“Applicable Margin for Base Rate Loans”; and

 

(d)           with respect to the unpaid principal amount of each Revolving
Loan, and Swing Line Loan and each Term A Loan maintained as a LIBO Rate Loan,
at the applicable percentage per annum set forth below under the column entitled
“Applicable Margin for LIBO Rate Loans”:

 

Applicable Margin for Revolving Loans, Swing Line Loans and Term A Loans:

 

Debt to EBITDA Ratio

 

Applicable Margin
for Base Rate Loans

 

Applicable Margin
for LIBO Rate Loans

 

Greater than or equal to 4.75 to 1.00

 

2.250

%

3.250

%

Less than 4.75 to 1.00 and greater than or equal to 4.25 to 1.00

 

1.875

%

2.875

%

Less than 4.25 to 1.00 and greater than or equal to 3.75 to 1.00

 

1.500

%

2.500

%

Less than 3.75 to 1.00 and greater than or equal to 3.25 to 1.00

 

1.125

%

2.125

%

Less than 3.25 to 1.00

 

0.750

%

1.750

%

 

The Debt to EBITDA Ratio used to compute the Applicable Margin for Revolving
Loans, Swing Line Loans and Term A Loans shall be the Debt to EBITDA Ratio set
forth in the Compliance Certificate most recently delivered by WWI to the
Administrative Agent pursuant to clause (c) of Section 7.1.1; changes in the
Applicable Margin for Revolving Loans, Swing Line

 

5

--------------------------------------------------------------------------------


 

Loans, and Term A Loans resulting from a change in the Debt to EBITDA Ratio
shall become effective upon delivery by WWI to the Administrative Agent of a new
Compliance Certificate pursuant to clause (c) of Section 7.1.1.  If WWI shall
fail to deliver a Compliance Certificate within the number of days after the end
of any Fiscal Quarter as required pursuant to clause (c)  of Section 7.1.1
(without giving effect to any grace period), the Applicable Margin for Revolving
Loans, Swing Line Loans, and Term A Loans from and including the first day after
the date on which such Compliance Certificate was required to be delivered to
but not including the date WWI delivers to the Administrative Agent a Compliance
Certificate shall conclusively equal the highest Applicable Margin for Revolving
Loans, Swing Line Loans, and Term A Loans set forth above.  The Applicable
Margin for Designated New Term Loans shall be determined pursuant to
Section 2.1.6.

 

“Assignee Lender” is defined in Section 11.11.1.

 

“Australian Dollar” or “A$” means the lawful money of Australia.

 

“Australian Guaranty” means the Guaranty, dated September 29, 1999, by WW
Australia, FPL and GB in favor of the Administrative Agent, as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with its terms.

 

“Australian Pledge Agreement” means the Australian Share Mortgage Agreement,
dated September 29, 1999, by WW Australia and FPL in favor of the Administrative
Agent, together with each Supplement thereto delivered pursuant to clause (b) of
Section 7.1.7, as amended, amended and restated, supplemented or otherwise
modified from time to time pursuant to the terms thereof.

 

“Australian Security Agreement” means the Security Agreement, dated
September 29, 1999, by WW Australia, FPL and GB in favor of the Administrative
Agent, together with each Supplement thereto delivered pursuant to clause (a) of
Section 7.1.7, as amended, amended and restated, supplemented or otherwise
modified from time to time pursuant to the terms thereof.

 

“Australian Subsidiary” means any Subsidiary that is organized under the laws of
Australia or any territory thereof.

 

“Authorized Officer” means, relative to any Obligor, those of its officers whose
signatures and incumbency shall have been certified to the Administrative Agent
and the Lenders in writing from time to time.

 

“Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing:

 

(x)            the sum of the products of numbers of years from the date of
determination to the dates of each successive scheduled principal payment of or
redemption or similar payment with respect to such Indebtedness multiplied by
the amount of such payment

 

6

--------------------------------------------------------------------------------


 

by

 

(y)           the sum of all such payments.

 

“Base Amount” is defined in Section 7.2.7.

 

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

 

“Borrowers” is defined in the preamble.

 

“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by the relevant Lenders on the same
Business Day and pursuant to the same Borrowing Request in accordance with
Section 2.1.

 

“Borrowing Request” means a loan request and certificate duly executed by an
Authorized Officer of the applicable Borrower, substantially in the form of
Exhibit B-1 hereto.

 

“Business Day” means

 

(a)           any day which is neither a Saturday or Sunday nor a legal holiday
on which banks are authorized or required to be closed in New York City; and

 

(b)           relative to the making, continuing, prepaying or repaying of any
LIBO Rate Loans, any day on which dealings in U.S. Dollars are carried on in the
London interbank market.

 

“Capital Expenditures” means for any period, the sum, without duplication, of

 

(a)           the aggregate amount of all expenditures of WWI and its
Subsidiaries for fixed or capital assets made during such period which, in
accordance with GAAP, would be classified as capital expenditures; and

 

(b)           the aggregate amount of all Capitalized Lease Liabilities incurred
during such period.

 

“Capital Securities” means, (i) any and all shares, interests, participations or
other equivalents of or interests in (however designated) corporate stock,
including shares of preferred or preference stock, (ii) all partnership
interests (whether general or limited) in any Person which is a partnership,
(iii) all membership interests or limited liability company interests in any
limited liability company, and (iv) all equity or ownership interests in any
Person of any other type.

 

“Capitalized Lease Liabilities” means, without duplication, all monetary
obligations of WWI or any of its Subsidiaries under any leasing or similar
arrangement which, in accordance with GAAP, would be classified as capitalized
leases, and, for purposes of this Agreement and each other Loan Document, the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP, and the stated maturity thereof shall be the date

 

7

--------------------------------------------------------------------------------


 

of the last payment of rent or any other amount due under such lease prior to
the first date upon which such lease may be terminated by the lessee without
payment of a penalty.

 

“Cash Equivalent Investment” means, at any time:

 

(a)           any evidence of Indebtedness, maturing not more than one year
after such time, issued or guaranteed by the United States Government;

 

(b)           commercial paper, maturing not more than nine months from the date
of issue, which is issued by

 

(i)            a corporation (other than an Affiliate of any Obligor) organized
under the laws of any state of the United States or of the District of Columbia
and rated at least A-l by S&P or P-l by Moody’s, or

 

(ii)           any Lender which is an Eligible Institution (or its holding
company);

 

(c)           any certificate of deposit or bankers acceptance, maturing not
more than one year after such time, which is issued by either

 

(i)            a commercial banking institution that is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000, or

 

(ii)           any Lender;

 

(d)           short-term tax-exempt securities rated not lower than MIG-1/1+ by
either Moody’s or S&P with provisions for liquidity or maturity accommodations
of 183 days or less;

 

(e)           any money market or similar fund the assets of which are comprised
exclusively of any of the items specified in clauses (a) through (d) above and
as to which withdrawals are permitted at least every 90 days; or

 

(f)            in the case of any Subsidiary of WWI organized in a jurisdiction
outside the United States:  (i) direct obligations of the sovereign nation (or
any agency thereof) in which such Subsidiary is organized and is conducting
business or in obligations fully and unconditionally guaranteed by such
sovereign nation (or any agency thereof), (ii) investments of the type and
maturity described in clauses (a) through (e) above of foreign obligors, which
investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign ratings agencies
or (iii) investments of the type and maturity described in clauses (a) through
(e) above of foreign obligors (or the parents of such obligors), which
investments or obligors (or the parents of such obligors) are not rated as
provided above but which are, in the reasonable judgment of WWI, comparable in
investment quality to such investments and obligors (or the parents of such
obligors); provided that the aggregate face amount

 

8

--------------------------------------------------------------------------------


 

outstanding at any time of such investments of all foreign Subsidiaries of WWI
made pursuant to this clause (iii) does not exceed $25,000,000.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

 

“Change in Control” means

 

(a)           any “person” or “group” (as such terms are used in Rule 13d-5
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Sections 13(d) and 14(d) of the Exchange Act) of persons (other than the
Permitted ARTAL Investor Group) becomes, directly or indirectly, in a single
transaction or in a related series of transactions by way of merger,
consolidation, or other business combination or otherwise, the “beneficial
owner” (as such term is used in Rule 13d-3 of the Exchange Act) of more than 20%
of the total voting power in the aggregate of all classes of Capital Securities
of WWI then outstanding entitled to vote generally in elections of directors of
WWI;

 

(b)           at all times, as applicable, individuals who on the Effective Date
constituted the Board of Directors of WWI (together with any new directors whose
election to such Board or whose nomination for election by the stockholders of
WWI was approved by a member of the Permitted ARTAL Investor Group or a vote of
66.67% of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of WWI then in office;

 

(c)           at all times, as applicable, the failure of WWI to own, free and
clear of all Liens (other than in favor of the Administrative Agent pursuant to
a Loan Document), all of the outstanding shares of Capital Securities of each of
(x) UKHC1, UKHC2 and WW Australia (other than shares of Capital Securities
issued pursuant to a Local Management Plan), and (y) the SP1 Borrower, in each
case on a fully diluted basis; or

 

(d)           any other event constituting a Change of Control (as defined in
the Senior Subordinated Note Indenture).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, as the context may require, a Lender’s Letter of Credit
Commitment, Revolving Loan Commitment, Swing Line Loan Commitment, Additional
Term B Loan Commitment or Additional TLC Commitment.

 

“Commitment Amount” means, as the context may require, the Letter of Credit
Commitment Amount, the Revolving Loan Commitment Amount, the Swing Line Loan
Commitment Amount, the Additional Term B Loan Commitment Amount or the
Additional TLC Commitment Amount.

 

9

--------------------------------------------------------------------------------


 

“Commitment Termination Date” means, as the context may require, the Revolving
Loan Commitment Termination Date, the Additional Term B Loan Commitment
Termination Date or the Additional TLC Commitment Termination Date.

 

“Commitment Termination Event” means

 

(a)           the occurrence of any Event of Default described in clauses (a)
through (d) of Section 9.1.9; or

 

(b)           the occurrence and continuance of any other Event of Default and
either

 

(i)            the declaration of the Loans and the Additional TLCs to be due
and payable pursuant to Section 9.3, or

 

(ii)           in the absence of such declaration, the giving of notice by the
Administrative Agent, acting at the direction of the Required Lenders, to WWI
that the Commitments have been terminated.

 

“Compliance Certificate” means a certificate duly completed and executed by the
chief financial Authorized Officer of WWI, substantially in the form of
Exhibit E hereto.

 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, obligation or any
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person.  The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount (or maximum
principal amount, if larger) of the debt, obligation or other liability
guaranteed thereby.

 

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the applicable
Borrower, substantially in the form of Exhibit C hereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with WWI, are treated as a
single employer under Section 414(b) or 414(c) of the Code or Section 4001 of
ERISA.

 

“Copyright Security Agreement” means the Copyright Security Agreement, dated
September 29, 1999, delivered by WWI and each of its U.S. Subsidiaries party
thereto in favor of the Administrative Agent, as amended, supplemented, amended
and restated or otherwise modified.

 

10

--------------------------------------------------------------------------------


 

“Credit Extension” means, as the context may require,

 

(a)           the making of a Loan by a Lender; or

 

(b)           the issuance of any Letter of Credit, or the extension of any
Stated Expiry Date of any previously issued Letter of Credit, by the Issuer; or

 

(c)           the purchase of an Additional TLC by an Additional TLC Lender.

 

“Current Assets” means, on any date, without duplication, all assets (other than
cash) which, in accordance with GAAP, would be included as current assets on a
consolidated balance sheet of WWI and its Subsidiaries at such date as current
assets (excluding, however, amounts due and to become due from Affiliates of WWI
which have arisen from transactions which are other than arm’s-length and in the
ordinary course of its business).

 

“Current Liabilities” means, on any date, without duplication, all amounts
which, in accordance with GAAP, would be included as current liabilities on a
consolidated balance sheet of WWI and its Subsidiaries at such date, excluding
current maturities of Indebtedness.

 

“Current Refinancing” is defined in the fifth recital.

 

“Debt” means the outstanding principal amount of all Indebtedness of WWI and its
Subsidiaries of the type referred to in clauses (a), (b), (c) and (e) of the
definition of “Indebtedness” or any Contingent Liability in respect thereof.

 

“Debt to EBITDA Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of

 

(a)           Debt outstanding on the last day of such Fiscal Quarter

 

to

 

(b)           EBITDA computed for the period consisting of such Fiscal Quarter
and each of the three immediately preceding Fiscal Quarters.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Designated Additional Revolving Loan Commitments” is defined in Section 2.1.6.

 

“Designated Additional Term A Loans” is defined in Section 2.1.6.

 

“Designated Additional Term B Loans” is defined in Section 2.1.6.

 

“Designated New Term Loans” is defined in Section 2.1.6.

 

“Designated Subsidiary” means The Weight Watchers Foundation, Inc., a New York
not-for-profit corporation.

 

“Disbursement” is defined in Section 2.6.2.

 

11

--------------------------------------------------------------------------------


 

“Disbursement Date” is defined in Section 2.6.2.

 

“Disbursement Due Date” is defined in Section 2.6.2.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented or otherwise modified from time
to time by the Borrowers with the written consent of the Required Lenders.

 

“Disposition” (or correlative words such as “Dispose”) means any sale, transfer,
lease contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any of WWI’s or its
Subsidiaries’, assets (including accounts receivable and Capital Securities of
Subsidiaries) to any other Person (other than to another Obligor) in a single
transaction or series of transactions.

 

“Documentation Agents” is defined in the preamble.

 

“Domestic Office” means, relative to any Lender, the office of such Lender
designated as such on Schedule III hereto or designated in the Lender Assignment
Agreement or such other office of a Lender (or any successor or assign of such
Lender) within the United States as may be designated from time to time by
notice from such Lender, as the case may be, to each other Person party hereto.

 

“EBITDA” means, for any applicable period, the sum (without duplication) of

 

(a)           Net Income,

 

plus

 

(b)           the amount deducted, in determining Net Income, representing
amortization of assets (including amortization with respect to goodwill,
deferred financing costs, other non-cash interest and all other intangible
assets),

 

plus

 

(c)           the amount deducted, in determining Net Income, of all income
taxes (whether paid or deferred) of WWI and its Subsidiaries,

 

plus

 

(d)           Interest Expense,

 

plus

 

(e)           the amount deducted, in determining Net Income, representing
depreciation of assets,

 

12

--------------------------------------------------------------------------------


 

plus

 

(f)            an amount equal to all non-cash charges deducted in arriving at
Net Income,

 

plus

 

(g)           an amount equal to all minority interest charges deducted in
determining Net Income (net of Restricted Payments made in respect of such
minority interest),

 

plus

 

(h)           an amount equal to the cash royalty payment received pursuant to
the Warnaco Agreement, to the extent not included in the calculation of Net
Income,

 

plus

 

(i)            the amount deducted, in determining Net Income, due to foreign
currency translation required by FASB 52 or FASB 133 arising after June 30,
1997,

 

plus

 

(j)            the amount deducted in determining Net Income of expenses
incurred in connection with the Weighco Acquisition, the Acquisition and the
Tender Offer,

 

minus

 

(k)           an amount equal to the amount of all non-cash credits included in
arriving at Net Income.

 

“Effective Date” means the date on which all the conditions precedent set forth
in Article V have been satisfied in the reasonable judgment of the
Administrative Agent.

 

“Eligible Institution” means a financial institution that either (a) has
combined capital and surplus of not less than $500,000,000 or its equivalent in
foreign currency, whose long-term certificate of deposit rating or long-term
senior unsecured debt rating is rated “BBB” or higher by S&P and “Baa2” or
higher by Moody’s or an equivalent or higher rating by a nationally recognized
rating agency if both of the two named rating agencies cease publishing ratings
of investments or (b) is reasonably acceptable to the Administrative Agent and,
in the case of assignments of a Revolving Loan and/or a Revolving Loan
Commitment, the Issuer.

 

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Euro” means the single currency of participating member States of the European
Union.

 

13

--------------------------------------------------------------------------------


 

“Event of Default” is defined in Section 9.1.

 

“Existing Credit Agreement” is defined in the first recital.

 

“Existing Lenders” is defined in the first recital.

 

“Existing Loans” is defined in clause (d) of the first recital.

 

“Existing Revolving Loans” is defined in clause (d) of the first recital.

 

“Existing Swing Line Loans” is defined in clause (d) of the first recital.

 

 “Existing Term A Loans” is defined in clause (a) of the first recital.

 

“Existing Term B Loans” is defined in clause (b) of the first recital.

 

“Existing Term D Loans” is defined in clause (c) of the first recital.

 

“Existing TLCs” is defined in clause (b) of the first recital.

 

“Extension Request” is defined in Section 2.10.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to

 

(a)           the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or

 

(b)           if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

“Fee Letters” means, collectively, (a) the confidential fee letter, dated as of
July 20, 1999, between Artal International S.A., a Luxembourg corporation
(“AI”), and the Administrative Agent, as assumed by ARTAL, (b) the confidential
fee letter, dated as of December 21, 2001, among WWI, the Administrative Agent
and the Syndication Agent, (c) the confidential fee letter, dated as of
March 31, 2003, among WWI, the Administrative Agent and the Syndication Agent
and (d) the confidential fee letter, dated as of August      , 2003, among WWI,
the Administrative Agent and the Syndication Agent.

 

“Final Termination Date” means the later of (i) the Stated Maturity Date with
respect to Additional Term B Loans and the Additional TLCs, and (ii) the date on
which all Obligations are satisfied and paid in full.

 

“Fiscal Quarter” means any three-month period ending on a Saturday closest to
March 31, June 30, September 30, or December 31 of any Fiscal Year.

 

14

--------------------------------------------------------------------------------


 

“Fiscal Year” means any year ending on the Saturday closest to December 31
(e.g., the “2002 Fiscal Year” refers to the Fiscal Year ending on December 28,
2002).

 

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of, for the period consisting of such Fiscal Quarter and each of the
three immediately preceding Fiscal Quarters,

 

(a)           EBITDA minus Capital Expenditures made during such period

 

to

 

(b)           (i)  Interest Expense for such period plus (ii) scheduled
repayments of Debt in respect of such period, whether or not paid plus (iii)
dividends paid in cash on the WWI Preferred Shares in respect of such period.

 

“FNZ” means Weight Watchers New Zealand Unit Trust, a New Zealand trust which
owns and operates the Weight Watchers classroom franchise and business in New
Zealand.

 

“FNZ Guaranty” means the Guaranty, dated December 16, 1999, made by FNZ in favor
of the Administrative Agent, as amended, supplemented, restated or otherwise
modified from time to time in accordance with its terms.

 

“FNZ Security Agreement” means the Security Agreement, dated December 16, 1999,
by FNZ in favor of the Administrative Agent, together with each Supplement
thereto delivered pursuant to clause (c) of Section 7.1.13, as amended, amended
and restated, supplemented or otherwise modified from time to time pursuant to
the terms thereof.

 

“Foreign Currency” means any currency other than U.S. Dollars.

 

“FPL” means Fortuity Pty. Ltd. (ACN 007 148 683), an Australian company
incorporated in the State of Victoria which operates the Weight Watchers
classroom franchise and business in Victoria.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“Franchise Acquisition” means the acquisition of any Weight Watchers franchise
by WWI or one of its Subsidiaries.

 

“GAAP” is defined in Section 1.4.

 

“GB” means Gutbusters Pty. Ltd. (ACN 059 073 157), an Australian company
incorporated in the State of New South Wales.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local
(or the equivalent thereof), and any agency, authority, instrumentality,
regulatory body, court, central bank or other

 

15

--------------------------------------------------------------------------------


 

entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guaranteed Obligations” is defined in Section 8.1.

 

“Guaranties” means, collectively, (a) the WWI Guaranty, (b) the Australian
Guaranty, (c) the Subsidiary Guaranty, (d) the FNZ Guaranty and (e) each other
guaranty delivered from time to time pursuant to the terms of this Agreement.

 

“Guarantor” means any Person which has or may issue a Guaranty hereunder.

 

“Hazardous Material” means

 

(a)           any “hazardous substance”, as defined by CERCLA or equivalent
applicable foreign law;

 

(b)           any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended or equivalent applicable foreign law;

 

(c)           any petroleum product; or

 

(d)           any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any other applicable
federal, state or local law, regulation, ordinance or requirement (including
consent decrees and administrative orders) relating to or imposing liability or
standards of conduct concerning any hazardous, toxic or dangerous waste,
substance or material, all as amended or hereafter amended.

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates, including but not limited to Rate Protection
Agreements.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“HJH” means H.J. Heinz Company, a Pennsylvania Corporation.

 

“HJH Pledge Agreement” means the HJH Pledge Agreement, dated September 29, 1999,
by HJH in favor of the Administrative Agent, as amended, amended and restated,
supplemented or otherwise modified from time to time pursuant to the terms
thereof.

 

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary or
group of Subsidiaries of WWI having assets as at the end of or EBITDA for the
immediately preceding four Fiscal Quarter period for which the relevant
financial information has been delivered

 

16

--------------------------------------------------------------------------------


 

pursuant to clause (a) or clause (b) of Section 7.1.1 of less than 5% of total
assets of WWI and its Subsidiaries or $2,000,000, respectively, individually or
in the aggregate.

 

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of any Obligor,
any qualification or exception to such opinion or certification

 

(a)           which is of a “going concern” or similar nature;

 

(b)           which relates to the limited scope of examination of matters
relevant to such financial statement; or

 

(c)           which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause such Obligor to
be in default of any of its obligations under Section 7.2.4.

 

“including” means including without limiting the generality of any description
preceding such term, and, for purposes of this Agreement and each other Loan
Document, the parties hereto agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.

 

“Indebtedness” of any Person means, without duplication:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments for borrowed money in respect thereof;

 

(b)           all obligations, contingent or otherwise, relative to the face
amount of all letters of credit, whether or not drawn, and banker’s acceptances
issued for the account of such Person;

 

(c)           all obligations of such Person as lessee under leases which have
been or should be, in accordance with GAAP, recorded as Capitalized Lease
Liabilities;

 

(d)           net liabilities of such Person under all Hedging Obligations;

 

(e)           whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services, other than the WWI Preferred Shares, and indebtedness (excluding
prepaid interest thereon and interest not yet due) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
provided, however, that, for purposes of determining the amount of any
Indebtedness of the type described in this clause, if recourse with respect to
such Indebtedness is limited to specific property financed with such
Indebtedness, the amount of such Indebtedness shall be limited to the fair
market value (determined on a

 

17

--------------------------------------------------------------------------------


 

basis reasonably acceptable to the Administrative Agent) of such property or the
principal amount of such Indebtedness, whichever is less; and

 

(f)            all Contingent Liabilities of such Person in respect of any of
the foregoing;

 

provided, that, Indebtedness shall not include unsecured Indebtedness incurred
in the ordinary course of business in the nature of accrued liabilities and open
accounts extended by suppliers on normal trade terms in connection with
purchases of goods and services, but excluding the Indebtedness incurred through
the borrowing of money or Contingent Liabilities in connection therewith.  For
all purposes of this Agreement, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer (to the extent such Person is liable for
such Indebtedness).

 

“Indemnified Liabilities” is defined in Section 11.4.

 

“Indemnified Parties” is defined in Section 11.4.

 

“Initial Public Offering” means any sale of the Capital Securities of WWI to the
public pursuant to an initial, primary offering registered under the Securities
Act of 1933 and, for purposes of the Change in Control definition only, pursuant
to which no less than 10% of the Capital Securities of WWI outstanding after
giving effect to such offering was sold pursuant to such offering.

 

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, dated September 29, 1999, by WWI, the SP1 Borrower and each of the
Guarantors in favor of the Administrative Agent.

 

“Interest Coverage Ratio” means, at the close of any Fiscal Quarter, the ratio
computed (except as set forth in the proviso set forth below) for the period
consisting of such Fiscal Quarter and each of the three immediately prior Fiscal
Quarters of:

 

(a)           EBITDA (for such period)

 

to

 

(b)           Interest Expense (for such period).

 

“Interest Expense” means, for any Fiscal Quarter, the aggregate consolidated
cash interest expense (net of interest income) of WWI and its Subsidiaries for
such Fiscal Quarter, as determined in accordance with GAAP, including the
portion of any payments made in respect of Capitalized Lease Liabilities
allocable to interest expense.

 

“Interest Period” means, relative to any LIBO Rate Loans, the period beginning
on (and including) the date on which such LIBO Rate Loan is made or continued
as, or converted into, a LIBO Rate Loan pursuant to Section 2.3.1 or 2.4 and
shall end on (but exclude) the day which numerically corresponds to such date
one, two, three or six or, with the consent of each applicable Lender, nine or
twelve months thereafter (or, if such month has no numerically

 

18

--------------------------------------------------------------------------------


 

corresponding day, on the last Business Day of such month), in either case as
WWI may select in its relevant notice pursuant to Section 2.3 or 2.4; provided,
however, that

 

(a)           WWI shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than ten
different dates;

 

(b)           Interest Periods commencing on the same date for Loans comprising
part of the same Borrowing shall be of the same duration;

 

(c)           if such Interest Period would otherwise end on a day which is not
a Business Day, such Interest Period shall end on the next following Business
Day (unless such next following Business Day is the first Business Day of a
calendar month, in which case such Interest Period shall end on the Business Day
next preceding such numerically corresponding day); and

 

(d)           no Interest Period for any Loan may end later than the Stated
Maturity Date for such Loan.

 

“Investment” means, relative to any Person,

 

(a)           any loan or advance made by such Person to any other Person
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business);

 

(b)           any ownership or similar interest held by such Person in any other
Person; and

 

(c)           any purchase or other acquisition of all or substantially all of
the assets of any Person or any division thereof.

 

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon (and without adjustment
by reason of the financial condition of such other Person) and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such transfer or exchange.

 

“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of WWI, substantially in the form of Exhibit
B-2 hereto.

 

“Issuer” means, collectively, Scotiabank in its individual capacity hereunder as
issuer of the Letters of Credit and such other Lender as may be designated by
Scotiabank (and agreed to by WWI and such Lender) in its individual capacity as
the issuer of Letters of Credit.

 

“Lead Arrangers” means Scotiabank and CSFB.

 

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit D hereto.

 

19

--------------------------------------------------------------------------------


 

“Lenders” is defined in the preamble.

 

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, the Syndication Agent, any
Lead Arranger, any Lender or any Issuer or any of such Person’s Affiliates,
shareholders, directors, officers, employees, and agents in connection with or
arising from:

 

(a)           any Hazardous Material on, in, under or affecting all or any
portion of any property of WWI or any of its Subsidiaries, the groundwater
thereunder, or any surrounding areas thereof to the extent caused by Releases
from WWI or any of its Subsidiaries’ or any of their respective predecessors’
properties;

 

(b)           any misrepresentation, inaccuracy or breach of any warranty,
contained or referred to in Section 6.12;

 

(c)           any violation or claim of violation by WWI or any of its
Subsidiaries of any Environmental Laws; or

 

(d)           the imposition of any lien for damages caused by or the recovery
of any costs for the cleanup, release or threatened release of Hazardous
Material by WWI or any of its Subsidiaries, or in connection with any property
owned or formerly owned by WWI or any of its Subsidiaries.

 

“Letter of Credit” is defined in Section 2.1.3.

 

“Letter of Credit Commitment” means, with respect to the Issuer, the Issuer’s
obligation to issue Letters of Credit pursuant to Section 2.1.3 and, with
respect to each of the other Lenders that has a Revolving Loan Commitment, the
obligations of each such Lender to participate in such Letters of Credit
pursuant to Section 2.6.1.

 

“Letter of Credit Commitment Amount” means, on any date, a maximum amount of
$10,000,000, as such amount may be reduced from time to time pursuant to
Section 2.2.

 

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of

 

(a)           the then aggregate amount which is undrawn and available under all
issued and outstanding Letters of Credit,

 

plus

 

(b)           the then aggregate amount of all unpaid and outstanding
Reimbursement Obligations in respect of such Letters of Credit.

 

20

--------------------------------------------------------------------------------


 

“LIBO Rate” means, relative to any Interest Period for LIBO Rate Loans, the rate
of interest equal to the average (rounded upwards, if necessary, to the nearest
1/16 of 1%) of the rates per annum at which U.S. Dollar deposits in immediately
available funds are offered to the Administrative Agent’s LIBOR Office in the
London interbank market as at or about 11:00 a.m. London time two Business Days
prior to the beginning of such Interest Period for delivery on the first day of
such Interest Period, and in an amount approximately equal to the amount of the
Administrative Agent’s LIBO Rate Loan and for a period approximately equal to
such Interest Period.

 

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a fixed rate of interest determined by
reference to the LIBO Rate (Reserve Adjusted).

 

“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
determined pursuant to the following formula:

 

LIBO Rate

=

LIBO Rate

 

(Reserve Adjusted)

 

1.00 - LIBOR Reserve Percentage

 

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect on, and the applicable rates furnished to and received by
the Administrative Agent from Scotiabank, two Business Days before the first day
of such Interest Period.

 

“LIBOR Office” means, relative to any Lender, the office of such Lender
designated as such on Schedule III hereto or designated in the Lender Assignment
Agreement or such other office of a Lender as designated from time to time by
notice from such Lender to WWI and the Administrative Agent, whether or not
outside the United States, which shall be making or maintaining LIBO Rate Loans
of such Lender hereunder.

 

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of and including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or any filing or recording of any instrument or
document in respect of the foregoing, to secure payment of a debt or performance
of an obligation or other priority or preferential arrangement of any kind or
nature whatsoever.

 

21

--------------------------------------------------------------------------------


 

“Loan” means, as the context may require, a Revolving Loan, a Swing Line Loan, a
Term A Loan (including each Designated Additional Term A Loan), an Additional
Term B Loan (including each Designated Additional Term B Loan) and each
Designated New Term Loan of any type.

 

“Loan Document” means this Agreement, the Notes, the Additional TLCs, the
Letters of Credit, each Rate Protection Agreement under which that counterpart
to such agreement is (or at the time such Rate Protection Agreement was entered
into, was) a Lender or an Affiliate of a Lender relating to Hedging Obligations
of WWI or any of its Subsidiaries, the Fee Letter, each Pledge Agreement, each
Guaranty, each Security Agreement, the TLC Deed Poll, the Intercompany
Subordination Agreement and each other agreement, document or instrument
delivered in connection with this Agreement or any other Loan Document, whether
or not specifically mentioned herein or therein.

 

“Local Management Plan” means an equity plan or program for (i) the sale or
issuance of Capital Securities of a Subsidiary in an amount not to exceed 5% of
the outstanding common equity of such Subsidiary to local management or a plan
or program in respect of Subsidiaries of WWI whose principal business is
conducted outside of the United States, (ii) the direct purchase from ARTAL by
WWI management employees, in one transaction or a series of transactions, of not
more than 3% in the aggregate of the WWI Common Shares owned by ARTAL or (iii)
the issuance by WWI to its management employees, in one transaction or a series
of transactions, of stock options to purchase not more than 6% in the aggregate
of the WWI Common Shares on a fully diluted basis.

 

“Material Adverse Effect” means (a) a material adverse effect on the financial
condition, operations, assets, business or properties of WWI and its
Subsidiaries, taken as a whole, (b) a material impairment other than an event or
set of circumstances described in clause (a) of the ability of any Obligor
(other than any Immaterial Subsidiary) to perform its respective material
obligations under the Loan Documents to which it is or will be a party, or
(c) an impairment of the validity or enforceability of, or a material impairment
of the rights, remedies or benefits available to the Administrative Agent, the
Issuer or the Lenders under, this Agreement or any other Loan Document.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means, collectively, each Mortgage or Deed of Trust executed and
delivered pursuant to the terms of this Agreement, including clause (b) of
Section 7.1.8.

 

“Net Debt to EBITDA Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of

 

(a)           Debt outstanding on the last day of such Fiscal Quarter (less the
amount of cash and Cash Equivalent Investments of WWI and its Subsidiaries as of
such date)

 

to

 

(b)           EBITDA computed for the period consisting of such Fiscal Quarter
and each of the three immediately preceding Fiscal Quarters.

 

22

--------------------------------------------------------------------------------


 

“Net Disposition Proceeds” means, with respect to a Permitted Disposition of the
assets of WWI or any of its Subsidiaries, the excess of

 

(a)           the gross cash proceeds received by WWI or any of its Subsidiaries
from any Permitted Disposition and any cash payments received in respect of
promissory notes or other non-cash consideration delivered to WWI or such
Subsidiary in respect of any Permitted Disposition,

 

less

 

(b)           the sum of

 

(i)            all reasonable and customary fees and expenses with respect to
legal, investment banking, brokerage and accounting and other professional fees,
sales commissions and disbursements and all other reasonable fees, expenses and
charges, in each case actually incurred in connection with such Permitted
Disposition which have not been paid to Affiliates of WWI,

 

(ii)           all taxes and other governmental costs and expenses actually paid
or estimated by WWI (in good faith) to be payable in cash in connection with
such Permitted Disposition, and

 

(iii)          payments made by WWI or any of its Subsidiaries to retire
Indebtedness (other than the Loans) of WWI or any of its Subsidiaries where
payment of such Indebtedness is required in connection with such Permitted
Disposition;

 

provided, however, that if, after the payment of all taxes with respect to such
Permitted Disposition, the amount of estimated taxes, if any, pursuant to clause
(b)(ii) above exceeded the tax amount actually paid in cash in respect of such
Permitted Disposition, the aggregate amount of such excess shall be immediately
payable, pursuant to clause (b) of Section 3.1.1, as Net Disposition Proceeds.

 

Notwithstanding the foregoing, Net Disposition Proceeds shall not include fees
or other amounts paid to WWI or its Subsidiaries in respect of a license of
intellectual property (not related to the classroom business of WWI or its
Subsidiaries) having customary terms and conditions for similar licenses.

 

“Net Income” means, for any period, the net income of WWI and its Subsidiaries
for such period on a consolidated basis, excluding extraordinary gains.

 

“Netco” means Weight Watchers.com Inc., a Delaware corporation.

 

“Non-Excluded Taxes” means any taxes other than (i) net income and franchise
taxes imposed with respect to any Secured Party by a Governmental Authority
under the laws of which such Secured Party is organized or in which it maintains
its applicable lending office and (ii) any taxes imposed on a Secured Party by
any jurisdiction as a result of any former or present

 

23

--------------------------------------------------------------------------------


 

connection between such Secured Party and such jurisdiction other than a
connection arising from a Secured Party entering into this Agreement or making
any loan hereunder.

 

“Nonextending Lender” is defined in Section 2.10.

 

“Non-Guarantor Subsidiary” means the Designated Subsidiary and any other
Subsidiary of WWI other than any Person which has or may issue a Guaranty
hereunder.

 

“Non-U.S. Lender” means any Lender (including each Assignee Lender) that is not
(i) a citizen or resident of the United States, (ii) a corporation, partnership
or other entity created or organized in or under the laws of the United States
or any state thereof, or (iii) any estate or trust that is subject to U.S.
Federal income taxation regardless of the source of its income.

 

“Note” means, as the context may require, a Revolving Note, a Swing Line Note, a
Registered Note, a Term A Note, an Additional Term B Note or any promissory note
representing a Designated New Term Loan.

 

“Obligations” means all obligations (monetary or otherwise) of the Borrowers and
each other Obligor arising under or in connection with this Agreement, the
Notes, each Letter of Credit and each other Loan Document, and Hedging
Obligations owed to a Lender or an Affiliate thereof (unless the Lender or such
Affiliate otherwise agrees).

 

“Obligor” means any Borrower or any other Person (other than any Agent, any
Lender or the Issuer) obligated under any Loan Document.

 

“Organic Document” means, relative to any Obligor, its certificate of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements (or the foreign equivalent thereof) applicable to any of
its authorized shares of Capital Securities.

 

“Other Taxes” means any and all stamp, documentary or similar taxes, or any
other excise or property taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.

 

“Participant” is defined in Section 11.11.2.

 

“Patent Security Agreement” means the Patent Security Agreement, dated
September 29, 1999, by WWI and each of its U.S. Subsidiaries in favor of the
Administrative Agent, as amended, supplemented, amended and restated or
otherwise modified.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity.

 

“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which WWI or any corporation,
trade or business that is, along with WWI, a member of a Controlled Group, has
or within the prior six years has had any liability, including any liability by
reason of having been a substantial employer within the

 

24

--------------------------------------------------------------------------------


 

meaning of section 4063 of ERISA at any time during the preceding five years, or
by reason of being deemed to be a contributing sponsor under section 4069 of
ERISA.

 

“Percentage” means, relative to any Lender, the applicable percentage relating
to Term A Loans, Additional Term B Loans, Designated New Term Loans, Swing Line
Loans, Revolving Loans or Additional TLCs, as the case may be, as set forth
opposite its name on Schedule II hereto under the applicable column heading or
set forth in Lender Assignment Agreement(s) under the applicable column heading,
as such percentage may be adjusted from time to time pursuant to Lender
Assignment Agreement(s) executed by such Lender and its Assignee Lender(s) and
delivered pursuant to Section 11.11.  A Lender shall not have any Commitment to
make a particular Tranche of Loans or purchase Additional TLCs (as the case may
be) if its percentage under the respective column heading is zero.

 

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by any Borrower or any of the
Subsidiaries from any Person of a business in which the following conditions are
satisfied:

 

(a)           immediately before and after giving effect to such acquisition no
Default shall have occurred and be continuing or would result therefrom
(including under Section 7.2.1);

 

(b)           if the acquisition is of Capital Securities of a Person such
Person becomes a Subsidiary;

 

(c)           (i) the consideration for such acquisition is the voting Capital
Securities of WWI or (ii) the aggregate amount of other consideration (including
cash) for all such acquisitions since the date hereof shall not exceed an amount
equal to $30,000,000 in any Fiscal Year; or (iii) such acquisition is a
Franchise Acquisition, provided, that in the case of this clause (iii) the
aggregate amount of other consideration (including cash and incurrence or
assumption of Indebtedness, but excluding consideration of the type described in
clause (i) above) for each Franchise Acquisition shall not exceed $75,000,000
per Franchise Acquisition (including the incurrence or assumption of up to
$30,000,000 in Indebtedness per Franchise Acquisition); and

 

(d)           WWI shall have delivered to the Agents a Compliance Certificate
for the period of four full Fiscal Quarters immediately preceding such
acquisition (prepared in good faith and in a manner and using such methodology
which is consistent with the most recent financial statements delivered pursuant
to Section 7.1.1) giving pro forma effect to the consummation of such
acquisition and evidencing compliance with the covenants set forth in
Section 7.2.4.

 

“Permitted ARTAL Investor Group” means ARTAL or any of its direct or indirect
Wholly-owned Subsidiaries and ARTAL Group S.A., a Luxembourg corporation or any
of its direct or indirect Wholly-owned Subsidiaries.

 

“Permitted Disposition” means a Disposition in accordance with the terms of
clause (b) (other than as permitted by clause (a)) of Section 7.2.9.

 

25

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, partnership, firm, association,
trust, government, governmental agency, limited liability company or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Plan” means any Pension Plan or Welfare Plan.

 

“Pledge Agreements” means, collectively, (a) the WWI Pledge Agreement, (b) the
ARTAL Pledge Agreement, (c) the HJH Pledge Agreement, (d) the Australian Pledge
Agreement, (e) the U.K. Pledge Agreement, and (f) each other pledge agreement
delivered from time to time pursuant to clause (b) of Section 7.1.7.

 

“Qualified Assets” is defined in clause (b) of Section 3.1.1.

 

“Quarterly Payment Date” means the last day of each March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.

 

“Rate Protection Agreements” means, collectively, arrangements entered into by
any Person designed to protect such Person against fluctuations in interest
rates or currency exchange rates, pursuant to the terms of this Agreement.

 

“Recapitalization” means those transactions contemplated and undertaken pursuant
to the Recapitalization Agreement.

 

“Recapitalization Agreement” means that certain Recapitalization and Stock
Purchase Agreement, dated as of July 22, 1999 among WWI, ARTAL and HJH.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, defease or retire, or to issue other Indebtedness
in exchange or replacement for such Indebtedness.  “Refinanced” and
“Refinancing” shall have correlative meanings.

 

“Refinancing Indebtedness” means Indebtedness that Refinances any Indebtedness
of WWI or any of its Subsidiaries existing on the Effective Date or otherwise
permitted hereunder, including Indebtedness that Refinances Refinancing
Indebtedness; provided, however, that:

 

(i)            such Refinancing Indebtedness has a Stated Maturity no earlier
than the Stated Maturity of the Indebtedness being Refinanced;

 

(ii)           such Refinancing Indebtedness has an Average Life at the time
such Refinancing Indebtedness is incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced; and

 

(iii)          such Refinancing Indebtedness has an aggregate principal amount
(or if incurred with original issue discount, an aggregate issue price) that is
equal to or less than the aggregate principal amount (or if incurred with
original issue discount, the aggregate accreted value) then outstanding or
committed (plus fees and expenses, including any premium and defeasance costs)
under the Indebtedness being Refinanced;

 

26

--------------------------------------------------------------------------------


 

provided further, however, that Refinancing Indebtedness shall not include
(A) Indebtedness of a Subsidiary that Refinances Indebtedness of WWI or
(B) Indebtedness of WWI or a Subsidiary that Refinances Indebtedness of another
Subsidiary.

 

“Refunded Swing Line Loans” is defined in clause (b) of Section 2.3.2.

 

“Register” is defined in Section 11.11.3.

 

“Registered Note” means a promissory note of WWI payable to any Registered
Noteholder, in the form of Exhibit A-6 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of WWI to such Lender resulting from outstanding Term
Loans, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

 

“Registered Noteholder” means any Lender that has been issued a Registered Note.

 

“Reimbursement Obligation” is defined in Section 2.6.3.

 

“Related Fund” means, with respect to any Lender which is a fund that invests in
loans, any other fund that invests in loans and is controlled or managed by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor or collateralized debt or loan obligation fund managed or operated by a
Lender or an Affiliate of a Lender.

 

“Release” means a “release”, as such term is defined in CERCLA.

 

“Replacement Lender” is defined in Section 2.10.

 

 “Required Lenders” means, at any time, Lenders holding at least 51% of the
Total Exposure Amount.

 

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as in effect from time to time.

 

“Restricted Payments” is defined in Section 7.2.6.

 

“Revolving Lender” is defined in clause (a) of Section 2.1.2.

 

“Revolving Loan” is defined in clause (a) of Section 2.1.2.

 

“Revolving Loan Commitment” is defined in clause (a) of Section 2.1.2.

 

“Revolving Loan Commitment Amount” means, on any date, $45,000,000, as such
amount may be (i) reduced from time to time pursuant to Section 2.2 or (ii)
increased pursuant to Section 2.1.6.

 

“Revolving Loan Commitment Termination Date” means the earliest of

 

(a)           September 30, 2005 or the date on which such date has been
extended pursuant to Section 2.10;

 

27

--------------------------------------------------------------------------------


 

(b)           the date on which the Revolving Loan Commitment Amount is
terminated in full or reduced to zero pursuant to Section 2.2; and

 

(c)           the date on which any Commitment Termination Event occurs.

 

Upon the occurrence of any event described in clauses (b) or (c), the Revolving
Loan Commitments shall terminate automatically and without any further action.

 

“Revolving Note” means a promissory note of WWI payable to a Lender,
substantially in the form of Exhibit A-1 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of WWI to such Lender resulting from outstanding
Revolving Loans, and also means all other promissory notes accepted from time to
time in substitution therefor or renewal thereof.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“Scotiabank” is defined in the preamble.

 

“Secured Parties” means, collectively, the Lenders, the Issuers, the
Administrative Agent, the Syndication Agent, the Lead Arrangers, each
counterparty to a Rate Protection Agreement that is (or at the time such Rate
Protection Agreement was entered into, was) a Lender or an Affiliate thereof and
(in each case) and each of their respective successors, transferees and assigns.

 

“Security Agreements” means, collectively, (a) the WWI Security Agreement, (b)
the Australian Security Agreement, (c) the U.K. Security Agreement, (d) the
Patent Security Agreements, the Trademark Security Agreements and the Copyright
Security Agreements, (e) the FNZ Security Agreement and (f) each other security
agreement executed and delivered from time to time pursuant to clause (a) of
Section 7.1.7, in each case, as amended, amended and restated, supplemented or
otherwise modified from time to time pursuant to the terms thereof.

 

“Sellers” is defined in the second recital.

 

“Senior Debt” means all Debt other than Subordinated Debt.

 

“Senior Debt to EBITDA Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of

 

(a)           Senior Debt outstanding on the last day of such Fiscal Quarter

 

to

 

(b)           EBITDA computed for the period consisting of such Fiscal Quarter
and each of the three immediately preceding Fiscal Quarters.

 

“Senior Subordinated Debt” means, collectively, debt of WWI under its 13% Senior
Subordinated Notes in an initial aggregate principal amount of $150,000,000 and
its 13% Senior

 

28

--------------------------------------------------------------------------------


 

Subordinated Notes in an initial aggregate principal amount of Euro 100,000,000,
issued under the Senior Subordinated Note Indenture pursuant to a Rule 144A
private placement.

 

“Senior Subordinated Note Indenture” means, collectively, that certain Senior
Subordinated Note Indenture, dated as of September 29, 1999 between WWI and
Norwest Bank Minnesota, National Association, as trustee, related to the
issuance of $150,000,000 Senior Subordinated Notes and that certain Senior
Subordinated Note Indenture, dated as of September 29, 1999, between WWI and
Norwest Bank Minnesota, National Association, as trustee, related to the
issuance of Euro 100,000,000 Senior Subordinated Notes.

 

“Senior Subordinated Noteholder” means, at any time, any holder of a Senior
Subordinated Note.

 

“Senior Subordinated Notes” means those certain 13% Senior Subordinated Notes
due 2009, issued pursuant to the Senior Subordinated Note Indenture.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (d) such
Person is not engaged in business or a transaction, and such person is not about
to engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital.  The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Stated Amount” of each Letter of Credit means the total amount available to be
drawn under such Letter of Credit upon the issuance thereof.

 

“Stated Expiry Date” is defined in Section 2.6.

 

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency unless such contingency has occurred).

 

“Stated Maturity Date” means

 

(a)           in the case of any Revolving Loan, September 30, 2005;

 

(b)           in the case of any Term A Loan, September 30, 2005;

 

(c)           in the case of any Additional Term B Loan or Additional TLC,
December 31, 2009; and

 

29

--------------------------------------------------------------------------------


 

(d)           in the case of any Designated New Term Loan, as determined in
accordance with Section 2.1.6.

 

“Subordinated Debt” means, as the context may require, (i) the unsecured Debt of
WWI evidenced by the Senior Subordinated Notes and (ii) to the extent permitted
by the Required Lenders, any other unsecured Debt of WWI subordinated in right
of payment to the Obligations pursuant to documentation containing maturities,
amortization schedules, covenants, defaults, remedies, subordination provisions
and other material terms in form and substance satisfactory to the
Administrative Agent and Required Lenders.

 

“Subordinated Guaranty” means, collectively, (i) the Guaranty executed and
delivered by certain Subsidiaries of WWI pursuant to Section 4.13 of the Senior
Subordinated Note Indenture and (ii) each other guaranty, if any, executed from
time to time by any Subsidiary of WWI pursuant to which the guarantor thereunder
has any Contingent Liability with respect to any Subordinated Debt.

 

“Subordination Provisions” is defined in Section 9.1.11.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other business entity of which more than 50% of the outstanding Capital
Securities (or other ownership interest) having ordinary voting power to elect a
majority of the board of directors, managers or other voting members of the
governing body of such entity (irrespective of whether at the time Capital
Securities (or other ownership interest) of any other class or classes of such
entity shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned by such Person, by such Person and
one or more other Subsidiaries of such Person, or by one or more other
Subsidiaries of such Person.  Unless the context otherwise specifically
requires, the term “Subsidiary” shall be a reference to a Subsidiary of WWI.

 

“Subsidiary Guaranty” means the Guaranty, dated September 29, 1999, by the U.S.
Subsidiaries signatory thereto, UKHC1, UKHC2 and WWUK and its Subsidiaries in
favor of the Administrative Agent, as amended, supplemented, restated or
otherwise modified from time to time in accordance with its terms.

 

“Swing Line Lender” means Scotiabank (or another Lender designated by Scotiabank
with the consent of WWI, if such Lender agrees to be the Swing Line Lender
hereunder), in such Person’s capacity as the maker of Swing Line Loans.

 

“Swing Line Loan” is defined in clause (b) of Section 2.1.2.

 

“Swing Line Loan Commitment” means, with respect to the Swing Line Lender, the
Swing Line Lender’s obligation pursuant to clause (b) of Section 2.1.2 to make
Swing Line Loans and, with respect to each Lender with a Commitment to make
Revolving Loans (other than the Swing Line Lender), such Lender’s obligation to
participate in Swing Line Loans pursuant to Section 2.3.2.

 

“Swing Line Loan Commitment Amount” means, on any date, $5,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

 

30

--------------------------------------------------------------------------------


 

“Swing Line Note” means a promissory note of WWI payable to the Swing Line
Lender, in substantially the form of Exhibit A-2 hereto (as such promissory note
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of WWI to the Swing Line Lender resulting from
outstanding Swing Line Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.

 

“Syndication Agent” is defined in the preamble.

 

“Tender Offer” is defined in the second recital.

 

“Term Loans” means, collectively, the Term A Loans, the Additional Term B Loans
and the Designated New Term Loans.

 

“Term A Loan” is defined in clause (a) of Section 2.1.1.

 

“Term A Note” means a promissory note of WWI, payable to the order of any
Lender, in the form of Exhibit A-3 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of WWI to such Lender resulting from outstanding Term A
Loans (including Designated Additional Term A Loans), and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.

 

“TLC” means the Indebtedness of the SP1 Borrower with respect to any Additional
TLC arising under and pursuant to the terms of this Agreement and the TLC Deed
Poll, which may be represented by an instrument executed by the SP1 Borrower
which acknowledges such Indebtedness in the form of Exhibit A-4 hereto (as such
instrument may be amended, endorsed or otherwise modified from time to time) and
also means all other instruments accepted from time to time in substitution
therefore or renewal thereof.

 

“TLC Deed Poll” means the Deed Poll, dated as of September 29, 1999, among the
SP1 Borrower and each TLC Holder (as defined therein), as amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Total Exposure Amount” means, on any date of determination, the then
outstanding principal amount of all Term Loans, the Additional TLCs and the then
effective Revolving Loan Commitment Amount.

 

“Trademark Security Agreement” means the Trademark Security Agreement, dated
September 29, 1999, by WWI and each of its U.S. Subsidiaries signatory thereto
in favor of the Administrative Agent, as amended, supplemented, amended and
restated or otherwise modified from time to time.

 

“Tranche” means, as the context may require, the (a) Loans constituting Term A
Loans, Additional Term B Loans, Swing Line Loans or Revolving Loans or (b)
Additional TLCs.

 

“Transaction” is defined in the fifth recital.

 

31

--------------------------------------------------------------------------------


 

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“UKHC1” means Weight Watchers UK Holding Ltd, a company incorporated under the
laws of England.

 

“UKHC2” means Weight Watchers International Ltd, a company incorporated under
the laws of England.

 

“U.K. Pledge Agreement” means, collectively, (i) the Deeds of Charge executed
and delivered by WWI to UKHC1, UKHC2 and WWUK and its Subsidiaries and (ii) each
other pledge agreement delivered pursuant to clause (b) of Section 7.1.7, as
amended, amended and restated, supplemented or otherwise modified from time to
time pursuant to the terms thereof.

 

“U.K. Security Agreement” means, collectively, (i) the Debentures executed and
delivered by UKHC1, UKHC2 and WWUK and each of its Subsidiaries and (ii) each
other security agreement delivered pursuant to clause (a) of Section 7.1.7, as
amended, amended and restated, supplemented or otherwise modified from time to
time pursuant to the terms thereof.

 

“U.K. Subsidiary” means any Subsidiary that is incorporated under the laws of
England.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“U.S. Dollar” and the sign “$” mean lawful money of the United States.

 

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States or a state thereof or the District of Columbia.

 

“Voting Stock” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

“Waiver” means an agreement in favor of the Administrative Agent for the benefit
of the Lenders and the Issuer in form and substance reasonably satisfactory to
the Administrative Agent.

 

“Warnaco Agreement” means that certain License Agreement, dated as of January 8,
1999, between Warnaco Inc., a Delaware corporation, and WWI.

 

“Weighco Acquisition” the acquisition by WWI and its Subsidiaries of
substantially all of the assets and business of Weighco Enterprises, Inc., and
various of its Affiliates on January 16, 2001.

 

32

--------------------------------------------------------------------------------


 

“Welfare Plan” means a “welfare plan”, as such term is defined in section 3(1)
of ERISA, and to which WWI or any of its Subsidiaries has any liability.

 

“Wholly-owned Subsidiary” shall mean, with respect to any Person, any Subsidiary
of such Person all of the Capital Securities (and all rights and options to
purchase such Capital Securities) of which, other than directors’ qualifying
shares or shares sold pursuant to Local Management Plans, are owned,
beneficially and of record, by such Person and/or one or more Wholly-owned
Subsidiaries of such Person.

 

“WW Australia” means Weight Watchers International Pty. Ltd. (ACN 070 836 449),
an Australian company incorporated in the State of New South Wales and resident
in Australia and the direct corporate parent of FPL and the SP1 Borrower.

 

“WWI Common Shares” means shares of common stock of WWI, par value $1.00 per
share.

 

“WWI Guaranty” means the Guaranty made by WWI contained in Article VIII.

 

“WWI Pledge Agreement” means the Pledge Agreement, dated September 29, 1999, by
WWI and its U.S. Subsidiaries signatory thereto in favor of the Administrative
Agent, together with each Supplement thereto delivered pursuant to clause (b) of
Section 7.1.7, as amended, amended and restated, supplemented or otherwise
modified from time to time pursuant to the terms thereof.

 

“WWI Preferred Shares” means no par value preferred shares of WWI with an
aggregate amount liquidation preference equal to $25,000,000.

 

“WWI Security Agreement” means the Security Agreement dated September 29, 1999,
by WWI and all U.S. Subsidiaries of WWI (other than the Designated Subsidiary)
in favor of the Administrative Agent, together with each Supplement thereto
delivered pursuant to clause (a) of Section 7.1.7, as amended, amended and
restated, supplemented or otherwise modified from time to time pursuant to the
terms thereof.

 

“WWUK” means Weight Watchers UK Limited and its Subsidiaries.

 

SECTION 1.2.  Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Disclosure Schedule and in each other
Loan Document, notice and other communication delivered from time to time in
connection with this Agreement or any other Loan Document.

 

SECTION 1.3.  Cross-References.  Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

 

33

--------------------------------------------------------------------------------


 

SECTION 1.4.  Accounting and Financial Determinations.  All accounting
determinations and computations made pursuant to Section 7.2.4 shall be made in
accordance with those generally accepted accounting principles (“GAAP”) as in
effect as of December 28, 2002.  For purposes of providing the financial
statements required to be delivered hereunder, “GAAP” shall mean those generally
accepted accounting principles as in effect at such time.    For purposes of
computing the covenants set forth in Section 7.2.4 (and any financial
calculations required to be made or included within such ratios) as of the end
of any Fiscal Quarter, all components of such ratios for the period of four
Fiscal Quarters ending at the end of such Fiscal Quarter shall include (or
exclude), without duplication, such components of such ratios attributable to
any business or assets that have been acquired (or disposed of) by WWI or any of
the Subsidiaries (including through mergers or consolidations) after the first
day of such period of four Fiscal Quarters and prior to the end of such period,
on a pro forma basis for such period of four Fiscal Quarters as if such
acquisition or disposition had occurred on such first day of such period.

 

SECTION 1.5.  Currency Conversions.  If it shall be necessary for purposes of
this Agreement to convert an amount in one currency into another currency,
unless otherwise provided herein, the exchange rate shall be determined by
reference to the New York foreign exchange selling rates (such determination to
be made as at the date of the relevant transaction), as determined by the
Administrative Agent (in accordance with its standard practices).

 

ARTICLE II

CONTINUATION OF CERTAIN EXISTING LOANS, COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES, LETTERS OF CREDIT AND ADDITIONAL TLC PROVISIONS

 

SECTION 2.1.  Loan Commitments.  On the terms and subject to the conditions of
this Agreement (including Article V), the Lenders, the Swing Line Lender and the
Issuer severally agree to the continuation of Existing Loans and to make Credit
Extensions as set forth below.

 

SECTION 2.1.1.  Continuation of Existing Term A Loans; Term Loan Commitments. 
Subject to compliance by the Obligors with the terms of Sections 2.1.4, 5.1 and
5.2:

 

(a)           each of the parties hereto acknowledges and agrees that the
Existing Term A Loans shall continue as “Term A Loans” being the “Term A Loans”
for all purposes under this Agreement and the Loan Documents, with each Lender’s
share of Term A Loans being set forth opposite its name on Schedule II hereto
under the Term A Loan column or set forth in a Lender Assignment Agreement under
the Term A column, as applicable, as such amount may be adjusted from time to
time pursuant to the terms hereof;

 

(b)           in a single Borrowing occurring on the Effective Date, each Lender
that has an Additional Term B Loan Commitment will make loans (relative of such
Lender, its “Additional Term B Loans”) to WWI in an amount equal to such
Lender’s Percentage of the aggregate amount of the Borrowing of Additional Term
B Loans requested by

 

34

--------------------------------------------------------------------------------


 

WWI to be made on such day (with the commitment of each such Lender described in
this clause (b) herein referred to as its “Additional Term B Loan Commitment”);
and

 

(c)           no amounts paid or prepaid with respect to Term Loans or
Additional TLCs may be reborrowed.

 

SECTION 2.1.2.  Revolving Loan Commitment and Swing Line Loan Commitment. 
Subject to compliance by the Obligors with the terms of Section 2.1.4,
Section 5.1 and Section 5.2, the Revolving Loans and Swing Line Loans will be
continued and/or made as set forth below:

 

(a)           From time to time on any Business Day occurring concurrently with
(or after) the making of the Term Loans but prior to the Revolving Loan
Commitment Termination Date, each Lender that has a Revolving Loan Commitment (a
“Revolving Lender”) will make loans (relative to such Lender, its “Revolving
Loans”) to WWI in U.S. Dollars, equal to such Lender’s Percentage of the
aggregate amount of the Borrowing of the Revolving Loans requested by such
Borrower to be made on such day.  The Commitment of each Lender described in
this clause (a) is herein referred to as its “Revolving Loan Commitment”.  On
the terms and subject to the conditions hereof, any Borrower may from time to
time borrow, prepay and reborrow the Revolving Loans.  All Existing Revolving
Loans shall be continued as Revolving Loans hereunder.

 

(b)           From time to time on any Business Day occurring concurrently with
(or after) the making of the Term Loans, but prior to the Revolving Loan
Commitment Termination Date, the Swing Line Lender will make loans (relative to
the Swing Line Lender, its “Swing Line Loans”) to WWI equal to the principal
amount of the Swing Line Loans requested by WWI.  On the terms and subject to
the conditions hereof, WWI may from time to time borrow, prepay and reborrow
such Swing Line Loans.  All Existing Swing Line Loans shall be continued as
Swing Line Loans hereunder.

 

SECTION 2.1.3.  Letter of Credit Commitment.  Subject to compliance by the
Obligors with the terms of Section 2.1.5, Section 5.1 and Section 5.2, from time
to time on any Business Day occurring from and after September 29, 1999 but
prior to the Revolving Loan Commitment Termination Date, the Issuer will

 

(a)           issue one or more standby or documentary letters of credit (each
referred to as a “Letter of Credit”) for the account of WWI in the Stated Amount
requested by WWI on such day; or

 

(b)           extend the Stated Expiry Date of an existing standby Letter of
Credit previously issued hereunder to a date not later than the earlier of
(x) the Revolving Loan Commitment Termination Date and (y) one year from the
date of such extension.

 

SECTION 2.1.4.  Lenders Not Permitted or Required to Make Loans.  No Lender
shall be permitted or required to, and WWI shall not request that any Lender,
make

 

(a)           any Additional Term B Loan if, after giving effect thereto, the
aggregate original principal amount of all the Additional Term B Loans:

 

35

--------------------------------------------------------------------------------


 

(i)            of all Lenders would exceed the Additional Term B Loan Commitment
Amount; or

 

(ii)           of such Lender would exceed such Lender’s Percentage of the
Additional Term B Loan Commitment Amount;

 

(b)           any Revolving Loan or Swing Line Loan if, after giving effect
thereto, the aggregate outstanding principal amount of all the Revolving Loans
and Swing Line Loans

 

(i)            of all the Lenders with Revolving Loan Commitments, together with
the aggregate amount of all Letter of Credit Outstandings, would exceed the
Revolving Loan Commitment Amount; or

 

(ii)           of such Lender with a Revolving Loan Commitment (other than the
Swing Line Lender), together with such Lender’s Percentage of the aggregate
amount of all Letter of Credit Outstandings, would exceed such Lender’s
Percentage of the Revolving Loan Commitment Amount; or

 

(c)           any Swing Line Loan if after giving effect to the making of such
Swing Line Loan, the outstanding principal amount of all Swing Line Loans would
exceed the then existing Swing Line Loan Commitment Amount.

 

SECTION 2.1.5.  Issuer Not Permitted or Required to Issue Letters of Credit.  No
Issuer shall be permitted or required to issue any Letter of Credit if, after
giving effect thereto, (a) the aggregate amount of all Letter of Credit
Outstandings would exceed the Letter of Credit Commitment Amount or (b) the sum
of the aggregate amount of all Letter of Credit Outstandings plus the aggregate
principal amount of all Revolving Loans and Swing Line Loans then outstanding
would exceed the Revolving Loan Commitment Amount.

 

SECTION 2.1.6.  Designated Additional Loans.  At any time that no Default has
occurred and is continuing, WWI may notify the Administrative Agent that WWI is
requesting that, on the terms and subject to the conditions contained in this
Agreement, the Lenders and/or other lenders not then a party to this Agreement
provide up to an aggregate amount of $200,000,000 in commitments to provide (i)
(A) additional Revolving Loan Commitments or (B) loans to be provided under a
new tranche of revolving loans which have terms and conditions (including
interest rate and maturity date), as mutually agreed to by WWI, the
Administrative Agent, the Syndication Agent and the Person(s) providing such new
tranche of Loans (in either case, “Designated Additional Revolving Loan
Commitments), (ii) additional Term A Loans (“Designated Additional Term A
Loans”), (iii) additional Additional Term B Loans (“Designated Additional Term B
Loans”) and/or (iv) loans to be provided under a new tranche of term loans
(“Designated New Term Loans”) which have terms and conditions (including
interest rate and amortization schedule), as mutually agreed to by WWI, the
Administrative Agent, the Syndication Agent and the Person(s) providing such new
tranche of Loans.  Upon receipt of any such notice, the Administrative Agent
shall use commercially reasonable efforts to arrange for the Lenders or other
Eligible Institutions to provide such additional commitments; provided that the
Administrative Agent will first offer each of the Lenders that then has a
Percentage of the

 

36

--------------------------------------------------------------------------------


 

Commitment or Loans of the type proposed to be obtained a pro rata portion of
any such additional commitment.  Nothing contained in this Section 2.1.6 or
otherwise in this Agreement is intended to commit any Lender or any Agent to
provide any portion of any such additional commitments.  If and to the extent
that any Lenders and/or other lenders agree, in their sole discretion, to
provide any such additional commitments, (i) in the case of Designated
Additional Revolving Loan Commitments of the type set forth in (i)(A) above, the
Revolving Loan Commitment Amount shall be increased by the amount of the
additional Revolving Loan Commitments agreed to be so provided, (ii) subject to
compliance with the terms of Section 5.2 and such other terms and conditions
mutually agreed to among WWI, the Administrative Agent, the Syndication Agent
and the Lenders providing any such other commitments, Loans of the type
requested by WWI will be made on the date as agreed among such Persons, (iii)
the Percentages of the respective Lenders in respect of the applicable
Commitment or type of Loan shall be proportionally adjusted (provided that the
Percentage of each Lender shall not be increased without the consent of such
Lender), (iv) in the case of Designated Additional Revolving Loan Commitment of
the type set forth in (i)(A) above at such time and in such manner as WWI and
the Administrative Agent shall agree (it being understood that WWI and the
Agents will use commercially reasonable efforts to avoid the prepayment or
assignment of any LIBO Rate Loan on a day other than the last day of the
Interest Period applicable thereto), the Lenders shall assign and assume
outstanding Revolving Loans and participations in outstanding Letters of Credit
so as to cause the amounts of such Revolving Loans and participations in Letters
of Credit held by each Lender to conform to the respective Percentages of the
Revolving Loan Commitment of the Lenders and (v) WWI shall execute and deliver
any additional Notes or other amendments or modifications to this Agreement or
any other Loan Document as the Administrative Agent may reasonably request.  Any
fees payable in respect of any commitment provided for in this Section 2.1.6
shall be as agreed to by WWI and the Administrative Agent. Any designation of a
commitment hereunder (i) shall be irrevocable, (ii) shall reduce the amount of
commitments that may be requested under the Section 2.1.6 pro tanto and (iii)
shall be in a minimum principal amount of $5,000,000 and integral multiples of
$1,000,000.

 

SECTION 2.2.  Reduction of the Commitment Amounts.  The Commitment Amounts are
subject to reductions from time to time pursuant to this Section 2.2.

 

SECTION 2.2.1.  Optional.  WWI may, from time to time on any Business Day
occurring after the time of the initial Credit Extension hereunder, voluntarily
reduce the Swing Line Loan Commitment Amount, the Letter of Credit Commitment
Amount or the Revolving Loan Commitment Amount; provided, however, that all such
reductions shall require at least three Business Days’ prior notice to the
Administrative Agent and be permanent, and any partial reduction of any
Commitment Amount shall be in a minimum amount of $1,000,000 and in an integral
multiple of $100,000.  Any reduction of the Revolving Loan Commitment Amount
which reduces the Revolving Loan Commitment Amount below the sum of (i) the
Swing Line Loan Commitment Amount and (ii) the Letter of Credit Commitment
Amount shall result in an automatic and corresponding reduction of the Swing
Line Loan Commitment Amount and/or Letter of Credit Commitment Amount (as
directed by WWI in a notice to the Administrative Agent delivered together with
the notice of such voluntary reduction in the Revolving Loan Commitment Amount)
to an aggregate amount not in excess of the Revolving Loan Commitment Amount, as
so reduced, without any further action on the part of the Swing Line Lender or
the Issuer.

 

37

--------------------------------------------------------------------------------


 

SECTION 2.2.2.  Mandatory.  Following the prepayment in full of the Term Loans
and the Additional TLCs, the Revolving Loan Commitment Amount shall, without any
further action, automatically and permanently be reduced on the date the Term
Loans and the Additional TLCs would otherwise have been required to be prepaid
with any Net Disposition Proceeds, in an amount equal to the amount by which the
Term Loans and the Additional TLCs would otherwise be required to be prepaid if
Term Loans and the Additional TLCs had been outstanding.  Any reduction of the
Revolving Loan Commitment Amount which reduces the Revolving Loan Commitment
Amount below the sum of (i) the Swing Line Loan Commitment Amount and (ii) the
Letter of Credit Commitment Amount shall result in an automatic and
corresponding reduction of the Swing Line Loan Commitment Amount and/or Letter
of Credit Commitment Amount (as directed by WWI in a notice to the
Administrative Agent) to an aggregate amount not in excess of the Revolving Loan
Commitment Amount, as so reduced, without any further action on the part of the
Swing Line Lender or the Issuer.

 

SECTION 2.3.  Borrowing Procedures and Funding Maintenance.  Loans shall be made
by the Lenders in accordance with this Section.

 

SECTION 2.3.1.  Term Loans and Revolving Loans.  By delivering a Borrowing
Request to the Administrative Agent on or before 12:00 noon, New York time, on a
Business Day, WWI may from time to time irrevocably request, on not less than
one (in the case of Base Rate Loans) and three (in the case of LIBO Rate Loans)
nor more than (in each case) five Business Days’ notice, that a Borrowing be
made, in the case of LIBO Rate Loans, in a minimum amount of $2,000,000, and an
integral multiple of $500,000, and in the case of Base Rate Loans, in a minimum
amount of $500,000 and an integral multiple thereof or, in either case, in the
unused amount of the applicable Commitment.  On the terms and subject to the
conditions of this Agreement, each Borrowing shall be comprised of the type of
Loans, and shall be made on the Business Day, specified in such Borrowing
Request.  On or before 11:00 a.m., New York time, on such Business Day each
Lender shall deposit with the Administrative Agent same day funds in an amount
equal to such Lender’s Percentage of the requested Borrowing.  Such deposit will
be made to an account which the Administrative Agent shall specify from time to
time by notice to the Lenders.  To the extent funds are received from the
Lenders, the Administrative Agent shall make such funds available to the
applicable Borrower by wire transfer to the accounts such Borrower shall have
specified in its Borrowing Request.  No Lender’s obligation to make any Loan
shall be affected by any other Lender’s failure to make any Loan.

 

SECTION 2.3.2.  Swing Line Loans.

 

(a)           By telephonic notice, promptly followed (within three Business
Days) by the delivery of a confirming Borrowing Request, to the Swing Line
Lender on or before 11:00 a.m., New York time, on a Business Day, WWI may from
time to time irrevocably request that Swing Line Loans be made by the Swing Line
Lender in an aggregate minimum principal amount of $200,000 and an integral
multiple of $100,000.  Each request by WWI for a Swing Line Loan shall
constitute a representation and warranty by WWI that on the date of such request
and (if different) the date of the making of the Swing Line Loan, both
immediately before and after giving effect to such Swing Line Loan and the
application of the proceeds thereof, the statements made in Section 5.2.1 are
true and correct.  All Swing Line Loans shall be made as Base Rate Loans and
shall not

 

38

--------------------------------------------------------------------------------


 

be entitled to be converted into LIBO Rate Loans.  The proceeds of each Swing
Line Loan shall be made available by the Swing Line Lender, by its close of
business on the Business Day telephonic notice is received by it as provided in
the preceding sentences, to WWI by wire transfer to the accounts WWI shall have
specified in its notice therefor.

 

(b)           If (i) any Swing Line Loan shall be outstanding for more than four
full Business Days or (ii) after giving effect to any request for a Swing Line
Loan or a Revolving Loan the aggregate principal amount of Revolving Loans and
Swing Line Loans outstanding to the Swing Line Lender, together with the Swing
Line Lender’s Percentage of all Letter of Credit Outstandings, would exceed the
Swing Line Lender’s Percentage of the Revolving Loan Commitment Amount, the
Swing Line Lender, at any time in its sole and absolute discretion may request
each Lender that has a Revolving Loan Commitment, and each such Lender,
including the Swing Line Lender hereby agrees, to make a Revolving Loan (which
shall always be initially funded as a Base Rate Loan) in an amount equal to such
Lender’s Percentage of the amount of the Swing Line Loans (“Refunded Swing Line
Loans”) outstanding on the date such notice is given.  On or before 11:00 a.m.
(New York time) on the first Business Day following receipt by each Lender of a
request to make Revolving Loans as provided in the preceding sentence, each such
Lender (other than the Swing Line Lender) shall deposit in an account specified
by the Administrative Agent to the Lenders from time to time the amount so
requested in same day funds, whereupon such funds shall be immediately delivered
to the Swing Line Lender (and not WWI) and applied to repay the Refunded Swing
Line Loans.  On the day such Revolving Loans are made, the Swing Line Lender’s
Percentage of the Refunded Swing Line Loans shall be deemed to be paid.  Upon
the making of any Revolving Loan pursuant to this clause, the amount so funded
shall become due under such Lender’s Revolving Note and shall no longer be owed
under the Swing Line Note.  Each Lender’s obligation to make the Revolving Loans
referred to in this clause shall be absolute and unconditional and shall not be
affected by any circumstance, including, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, WWI or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of any Default; (iii) any adverse change in the
condition (financial or otherwise) of WWI or any other Obligor, subsequent to
the date of the making of a Swing Line Loan; (iv) the acceleration or maturity
of any Loans or the termination of the Revolving Loan Commitment after the
making of any Swing Line Loan; (v) any breach of this Agreement by WWI, any
other Obligor or any other Lender; or (vi) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

(c)           In the event that (i) WWI or any Subsidiary is subject to any
bankruptcy or insolvency proceedings as provided in Section 9.1.9 or (ii) the
Swing Line Lender otherwise requests, each Lender with a Revolving Loan
Commitment shall acquire without recourse or warranty an undivided participation
interest equal to such Lender’s Percentage of any Swing Line Loan otherwise
required to be repaid by such Lender pursuant to the preceding clause by paying
to the Swing Line Lender on the date on which such Lender would otherwise have
been required to make a Revolving Loan in respect of such Swing Line Loan
pursuant to the preceding clause, in same day funds, an amount equal to such
Lender’s Percentage of such Swing Line Loan, and no Revolving

 

39

--------------------------------------------------------------------------------


 

Loans shall be made by such Lender pursuant to the preceding clause.  From and
after the date on which any Lender purchases an undivided participation interest
in a Swing Line Loan pursuant to this clause, the Swing Line Lender shall
distribute to such Lender (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participation
interest is outstanding and funded) its ratable amount of all payments of
principal and interest in respect of such Swing Line Loan in like funds as
received; provided, however, that in the event such payment received by the
Swing Line Lender is required to be returned to WWI, such Lender shall return to
the Swing Line Lender the portion of any amounts which such Lender had received
from the Swing Line Lender in like funds.

 

(d)           Notwithstanding anything herein to the contrary, the Swing Line
Lender shall not be obligated to make any Swing Line Loans if it has elected
after the occurrence of a Default not to make Swing Line Loans and has notified
WWI in writing or by telephone of such election.  The Swing Line Lender shall
promptly give notice to the Lenders of such election not to make Swing Line
Loans.

 

SECTION 2.4.  Continuation and Conversion Elections.  By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 12:00
noon, New York time, on a Business Day, WWI may from time to time irrevocably
elect, on not less than one (in the case of a conversion of LIBO Rate Loans to
Base Rate Loans) and three (in the case of a continuation of LIBO Rate Loans or
a conversion of Base Rate Loans into LIBO Rate Loans) nor more than (in each
case) five Business Days’ notice that all, or any portion in an aggregate
minimum amount of $2,000,000 and an integral multiple of $500,000, in the case
of the continuation of, or conversion into, LIBO Rate Loans, or an aggregate
minimum amount of $500,000 and an integral multiple thereof, in the case of the
conversion into Base Rate Loans (other than Swing Line Loans as provided in
clause (a) of Section 2.3.2) be, in the case of Base Rate Loans, converted into
LIBO Rate Loans or, in the case of LIBO Rate Loans, be converted into a Base
Rate Loan or continued as a LIBO Rate Loan (in the absence of delivery of a
Continuation/Conversion Notice with respect to any LIBO Rate Loan at least three
Business Days before the last day of the then current Interest Period with
respect thereto, such LIBO Rate Loan shall, on such last day, automatically
convert to a Base Rate Loan); provided, however, that (x) each such conversion
or continuation shall be pro rated among the applicable outstanding Loans of the
relevant Lenders, and (y) no portion of the outstanding principal amount of any
Loans may be continued as, or be converted into, LIBO Rate Loans when any
Default has occurred and is continuing.

 

SECTION 2.5.  Funding.  Each Lender may, if it so elects, fulfill its obligation
to make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan, so long as such action
does not result in increased costs to WWI; provided, however, that such LIBO
Rate Loan shall nonetheless be deemed to have been made and to be held by such
Lender, and the obligation of WWI to repay such LIBO Rate Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility; and provided further, however, that such
Lender shall cause such foreign branch, Affiliate or international banking
facility to comply with the applicable provisions of clause (b) of Section 4.6
with respect to such LIBO Rate Loan.  In addition, WWI hereby

 

40

--------------------------------------------------------------------------------


 

consents and agrees that, for purposes of any determination to be made for
purposes of Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that
each Lender elected to fund all LIBO Rate Loans by purchasing U.S. Dollar
deposits in its LIBOR Office’s interbank eurodollar market.

 

SECTION 2.6.  Issuance Procedures.  By delivering to the Administrative Agent an
Issuance Request on or before 12:00 noon, New York time, on a Business Day, WWI
may, from time to time irrevocably request, on not less than three nor more than
ten Business Days’ notice (or such shorter notice as may be acceptable to the
Issuer), in the case of an initial issuance of a Letter of Credit, and not less
than three nor more than ten Business Days’ notice (unless a shorter notice
period is acceptable to the Issuer) prior to the then existing Stated Expiry
Date of a Letter of Credit, in the case of a request for the extension of the
Stated Expiry Date of a Letter of Credit, that the Issuer issue, or extend the
Stated Expiry Date of, as the case may be, an irrevocable Letter of Credit for
WWI’s account or for the account of any wholly-owned U.S. Subsidiary of WWI that
is a party to the Subsidiary Guaranty and the WWI Security Agreement and whose
outstanding Capital Securities is pledged to the Administrative Agent for the
benefit of the Lenders pursuant to the WWI Pledge Agreement, in such form as may
be requested by WWI and approved by the Issuer, solely for the purposes
described in Section 7.1.9.  Notwithstanding anything to the contrary contained
herein or in any separate application for any Letter of Credit, WWI hereby
acknowledges and agrees that it shall be obligated to reimburse the Issuer upon
each Disbursement of a Letter of Credit, and it shall be deemed to be the
obligor for purposes of each such Letter of Credit issued hereunder (whether the
account party on such Letter of Credit is WWI or a Subsidiary of WWI).  Upon
receipt of an Issuance Request, the Administrative Agent shall promptly notify
the Issuer and each Lender thereof.  Each Letter of Credit shall by its terms be
stated to expire on a date (its “Stated Expiry Date”) no later than the earlier
to occur of (i) the Revolving Loan Commitment Termination Date or (ii) one year
from the date of its issuance.  The Issuer will make available to the
beneficiary thereof the original of each Letter of Credit which it issues
hereunder.

 

SECTION 2.6.1.  Other Lenders’ Participation.  Upon the issuance of each Letter
of Credit issued by the Issuer pursuant hereto (or the continuation of an
Existing Letter of Credit hereunder), and without further action, each Lender
(other than the Issuer) that has a Revolving Loan Commitment shall be deemed to
have irrevocably purchased from the Issuer, to the extent of its Percentage to
make Revolving Loans, and the Issuer shall be deemed to have irrevocably granted
and sold to such Lender a participation interest in such Letter of Credit
(including the Contingent Liability and any Reimbursement Obligation and all
rights with respect thereto), and such Lender shall, to the extent of its
Revolving Loan Commitment Percentage, be responsible for reimbursing promptly
(and in any event within one Business Day) the Issuer for Reimbursement
Obligations which have not been reimbursed by WWI in accordance with
Section 2.6.3.  In addition, such Lender shall, to the extent of its Percentage
to make Revolving Loans, be entitled to receive a ratable portion of the Letter
of Credit fees payable pursuant to Section 3.3.3 with respect to each Letter of
Credit and of interest payable pursuant to Section 3.2 with respect to any
Reimbursement Obligation.  To the extent that any Lender has reimbursed the
Issuer for a Disbursement as required by this Section, such Lender shall be
entitled to receive its ratable portion of any amounts subsequently received
(from WWI or otherwise) in respect of such Disbursement.

 

41

--------------------------------------------------------------------------------


 

SECTION 2.6.2.  Disbursements; Conversion to Revolving Loans.  The Issuer will
notify WWI and the Administrative Agent promptly of the presentment for payment
of any Letter of Credit issued by the Issuer, together with notice of the date
(the “Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”).  Subject to the terms and provisions of such Letter of Credit
and this Agreement, the Issuer shall make such payment to the beneficiary (or
its designee) of such Letter of Credit.  Prior to 12:00 noon, New York time, on
the first Business Day following the Disbursement Date (the “Disbursement Due
Date”), WWI will reimburse the Administrative Agent, for the account of the
Issuer, for all amounts which the Issuer has disbursed under such Letter of
Credit, together with interest thereon at the rate per annum otherwise
applicable to Revolving Loans (made as Base Rate Loans) from and including the
Disbursement Date to but excluding the Disbursement Due Date and, thereafter
(unless such Disbursement is converted into a Base Rate Loan on the Disbursement
Due Date), at a rate per annum equal to the rate per annum then in effect with
respect to overdue Revolving Loans (made as Base Rate Loans) pursuant to
Section 3.2.2 for the period from the Disbursement Due Date through the date of
such reimbursement; provided, however, that, if no Default shall have then
occurred and be continuing, unless WWI has notified the Administrative Agent no
later than one Business Day prior to the Disbursement Due Date that it will
reimburse the Issuer for the applicable Disbursement, then the amount of the
Disbursement shall be deemed to be a Revolving Loan constituting a Base Rate
Loan and following the giving of notice thereof by the Administrative Agent to
the Lenders, each Lender with a commitment to make Revolving Loans (other than
the Issuer) will deliver to the Issuer on the Disbursement Due Date immediately
available funds in an amount equal to such Lender’s Percentage of such Revolving
Loan.  Each conversion of Disbursement amounts into Revolving Loans shall
constitute a representation and warranty by WWI that on the date of the making
of such Revolving Loan all of the statements set forth in Section 5.2.1 are true
and correct.

 

SECTION 2.6.3.  Reimbursement.  The obligation (a “Reimbursement Obligation”) of
WWI under Section 2.6.2 to reimburse the Issuer with respect to each
Disbursement (including interest thereon) not converted into a Base Rate Loan
pursuant to Section 2.6.2, and, upon the failure of WWI to reimburse the Issuer
and the giving of notice thereof by the Administrative Agent to the Lenders,
each Lender’s (to the extent it has a Revolving Loan Commitment) obligation
under Section 2.6.1 to reimburse the Issuer or fund its Percentage of any
Disbursement converted into a Base Rate Loan, shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which WWI or such Lender, as the case may be,
may have or have had against the Issuer or any such Lender, including any
defense based upon the failure of any Disbursement to conform to the terms of
the applicable Letter of Credit (if, in the Issuer’s good faith opinion, such
Disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided, however, that after paying in full its Reimbursement Obligation
hereunder, nothing herein shall adversely affect the right of WWI or such
Lender, as the case may be, to commence any proceeding against the Issuer for
any wrongful Disbursement made by the Issuer under a Letter of Credit as a
result of acts or omissions constituting gross negligence or willful misconduct
on the part of the Issuer.

 

SECTION 2.6.4.  Deemed Disbursements.  Upon the occurrence and during the
continuation of any Event of Default of the type described in Section 9.1.9 or,
with notice from

 

42

--------------------------------------------------------------------------------


 

the Administrative Agent acting at the direction of the Required Lenders, upon
the occurrence and during the continuation of any other Event of Default,

 

(a)           an amount equal to that portion of all Letter of Credit
Outstandings attributable to the then aggregate amount which is undrawn and
available under all Letters of Credit issued and outstanding shall, without
demand upon or notice to WWI or any other Person, be deemed to have been paid or
disbursed by the Issuer under such Letters of Credit (notwithstanding that such
amount may not in fact have been so paid or disbursed); and

 

(b)           upon notification by the Administrative Agent to WWI of its
obligations under this Section, WWI shall be immediately obligated to reimburse
the Issuer for the amount deemed to have been so paid or disbursed by the
Issuer.

 

Any amounts so payable by WWI pursuant to this Section shall be deposited in
cash with the Administrative Agent and held as collateral security for the
Obligations in connection with the Letters of Credit issued by the Issuer.  At
such time when the Events of Default giving rise to the deemed disbursements
hereunder shall have been cured or waived, the Administrative Agent shall return
to WWI all amounts then on deposit with the Administrative Agent pursuant to
this Section, together with accrued interest at the Federal Funds Rate, which
have not been applied to the satisfaction of such Obligations.

 

SECTION 2.6.5.  Nature of Reimbursement Obligations.  WWI and, to the extent set
forth in Section 2.6.1, each Lender with a Revolving Loan Commitment, shall
assume all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof.  The Issuer (except to the extent of its own gross
negligence or willful misconduct) shall not be responsible for:

 

(a)           the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Letter of Credit or any document submitted by any party in
connection with the application for and issuance of a Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;

 

(b)           the form, validity, sufficiency, accuracy, genuineness or legal
effect of any instrument transferring or assigning or purporting to transfer or
assign a Letter of Credit or the rights or benefits thereunder or the proceeds
thereof in whole or in part, which may prove to be invalid or ineffective for
any reason;

 

(c)           failure of the beneficiary to comply fully with conditions
required in order to demand payment under a Letter of Credit;

 

(d)           errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise; or

 

(e)           any loss or delay in the transmission or otherwise of any document
or draft required in order to make a Disbursement under a Letter of Credit.

 

43

--------------------------------------------------------------------------------


 

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the Issuer or any Lender with a Revolving Loan
Commitment hereunder.  In furtherance and extension and not in limitation or
derogation of any of the foregoing, any action taken or omitted to be taken by
the Issuer in good faith (and not constituting gross negligence or willful
misconduct) shall be binding upon WWI, each Obligor and each such Lender, and
shall not put the Issuer under any resulting liability to WWI, any Obligor or
any such Lender, as the case may be.

 

SECTION 2.7.  Notes.  Each Lender’s Loans under a Commitment for a Loan shall be
evidenced, if such Lender shall request, by a Note payable to the order of such
Lender in a maximum principal amount equal to such Lender’s Percentage of the
original applicable Commitment Amount.  All Swing Line Loans made by the Swing
Line Lender shall be evidenced by a Swing Line Note payable to the order of the
Swing Line Lender in a maximum principal amount equal to the Swing Line Loan
Commitment Amount.  WWI hereby irrevocably authorizes each Lender to make (or
cause to be made) appropriate notations on the grid attached to such Lender’s
Notes (or on any continuation of such grid), which notations, if made, shall
evidence, inter alia, the date of, the outstanding principal of, and the
interest rate and Interest Period applicable to the Loans evidenced thereby. 
Such notations shall be conclusive and binding on WWI absent manifest error;
provided, however, that the failure of any Lender to make any such notations
shall not limit or otherwise affect any Obligations of WWI or any other Obligor.

 

SECTION 2.8.  Registered Notes.  (a)  Any Non-U.S. Lender that could become
completely exempt from withholding of any taxes in respect of payment of any
interest due to such Non-U.S. Lender under this Agreement if the Notes held by
such Lender were in registered form for U.S. Federal income tax purposes may
request WWI (through the Administrative Agent), and WWI agrees (i) to exchange
for any Notes held by such Lender, or (ii) to issue to such Lender on the date
it becomes a Lender, promissory notes(s) registered as provided in clause (b) of
this Section 2.8 (each a Registered Note).  Registered Notes may not be
exchanged for Notes that are not Registered Notes.

 

(b)           The Administrative Agent shall enter, in the Register, the name of
the registered owner of the Non-U.S. Lender Obligation(s) evidenced by a
Registered Note.

 

(c)           The Register shall be available for inspection by WWI and any
Lender at any reasonable time upon reasonable prior notice.

 

SECTION 2.9.  Additional TLC Facility.  Each Additional TLC Lender that has an
Additional TLC Commitment shall purchase, on the Effective Date, TLCs (the
“Additional TLCs”) from the SP1 Borrower equal to such Additional TLC Lender’s
Percentage of the Additional TLC Commitment Amount (with the commitment of each
such Additional TLC Lender to purchase Additional TLCs being its “Additional TLC
Commitment”).  No amounts paid or prepaid with respect to Additional TLCs may be
reborrowed.  No Additional TLC Lender shall be permitted or required to, and WWI
shall not request that any Additional TLC Lender, purchase an Additional TLC if,
after giving effect thereto, the aggregate original principal amount of all the
Additional TLCs of all the Additional TLC Lenders would exceed the

 

44

--------------------------------------------------------------------------------


 

Additional TLC Commitment Amount or, for such Additional TLC Lender, would
exceed such Additional TLC Lender’s Percentage of the Additional TLC Commitment
Amount.

 

SECTION 2.10.  Extension of Revolving Loan Commitment Termination Date.  Subject
to the terms set forth in this Section, the Revolving Loan Commitment
Termination Date may be extended for any time period at the request of WWI with
the express consent of each Revolving Lender that wishes to extend its Revolving
Loan Commitment beyond the then effective Revolving Loan Commitment Termination
Date.  Not later than the date 90 days prior to the Revolving Loan Commitment
Termination Date, WWI shall, at its option, in a written notice to the
Administrative Agent request (an “Extension Request”) that the Revolving Loan
Commitment Termination Date be extended for such period as it may request.  The
Administrative Agent shall promptly distribute such Extension Request to the
Revolving Lenders.  Each Revolving Lender may consent to such Extension Request
by delivering to the Administrative Agent its express written consent thereto no
later than 60 days prior to such Revolving Loan Commitment Termination Date. 
WWI acknowledges that each such Revolving Lender’s decision to consent to or
reject an Extension Request shall be a new credit determination by each such
Revolving Lender and as such each Revolving Lender may withhold its consent, or
condition its consent upon additional or different terms, in each case in its
sole and absolute discretion.  If (i) any Revolving Lender notifies the
Administrative Agent in writing on or before the 60th day prior to such
Revolving Loan Commitment Termination Date that it will not consent to such
Extension Request or (ii) none of the Revolving Lenders have expressly consented
in writing to any such Extension Request on or before the 60th day prior to such
Revolving Loan Commitment Termination Date, then the Administrative Agent shall
immediately notify WWI and WWI, at its option, may (x) withdraw such Extension
Request at any time prior to the date 10 days prior to such Revolving Loan
Commitment Termination Date, or (y) attempt to replace each such Revolving
Lender which has not agreed to such Extension Request (a “Nonextending
Lender”) with another commercial lending institution reasonably satisfactory to
the Administrative Agent or another Revolving Lender (a “Replacement Lender”) by
giving notice (not later than the date 20 days prior to such Revolving Loan
Commitment Termination Date) of the name of such Replacement Lender to the
Administrative Agent; provided, that unless the Revolving Lenders (including
Replacement Lenders) have agreed to such Extension Request on or before the 20th
day prior to such Revolving Loan Commitment Termination Date, such Extension
Request shall be automatically withdrawn.  Unless the Administrative Agent shall
object to the identity of such proposed Replacement Lender prior to the date 10
days prior to such Revolving Loan Commitment Termination Date, upon notice from
the Administrative Agent, each Nonextending Lender shall promptly (but in no
event later than such Revolving Loan Commitment Termination Date) assign all of
its interests hereunder to such Replacement Lender in consideration for an
amount equal to such Nonextending Lender’s pro rata share of the outstanding
principal amount of the Revolving Loans and Letter of Credit Outstandings, plus
accrued but unpaid interest thereon, plus accrued but unpaid fees and all other
amounts owing to such Nonextending Lender under the Loan Documents, all in
accordance with the provisions of Section 11.10 hereof.  In the event that only
a portion of the Revolving Lenders agree to such Extension Request in accordance
with this Section, the Revolving Loan Commitment Termination Date shall be
extended in accordance with such Extension Request with respect to those
Revolving Lenders; provided, however, that with respect to each Nonextending
Lender that has not been replaced in accordance with the terms of this Section,
the Commitment of each such Nonextending Lender shall terminate on the original
Revolving Loan

 

45

--------------------------------------------------------------------------------


 

Commitment Termination Date (as such date may have been previously extended),
and WWI shall pay to the Administrative Agent for the account of each such
Nonextending Lender on or before the then current Revolving Loan Commitment
Termination Date, such Nonextending Lender’s pro rata share of the principal of
and interest on all outstanding Revolving Loans and Letter of Credit
Outstandings, plus accrued but unpaid fees and all other amounts owing to such
Nonextending Lender under the Loan Documents, and the sum of the aggregate
Revolving Loan Commitment Amounts shall be irrevocably reduced by an amount
equal to the sum of the aggregate Revolving Loan Commitment Amounts of all
Nonextending Lenders.  If all of the Revolving Lenders (other than the
Nonextending Lenders) consent to any such Extension Request (or if all
Nonextending Lenders are replaced in accordance with this Section 2.10), then as
of 5:00 p.m. New York time on the Revolving Loan Commitment Termination Date,
the Revolving Loan Commitment Termination Date shall be deemed to have been
extended for, and shall be the date, set forth in the Extension Request.

 

ARTICLE III

 

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

SECTION 3.1.  Repayments and Prepayments; Application.

 

SECTION 3.1.1.  Repayments and Prepayments.  The SP1 Borrower and WWI shall
repay in full the unpaid principal amount of each Loan and Additional TLC, as
applicable, upon the Stated Maturity Date therefor.  Prior thereto,

 

(a)           any Borrower may, from time to time on any Business Day, make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any

 

(i)            Loan (other than Swing Line Loans) or Additional TLC, provided,
however, that

 

(A)          any such prepayment of the Term Loans, Designated New Term Loans or
Additional TLCs shall be made pro rata among such Term Loans, or Designated New
Term Loans or Additional TLCs of the same type and if applicable, having the
same Interest Period as all Lenders that have made such Term Loans, or
Designated New Term Loans or Additional TLCs, and any such prepayment of
Revolving Loans shall be made pro rata among the Revolving Loans of the same
type and, if applicable, having the same Interest Period as all Lenders that
have made such Revolving Loans;

 

(B)           the Borrowers shall comply with Section 4.4 in the event that any
LIBO Rate Loan is prepaid on any day other than the last day of the Interest
Period for such Loan;

 

(C)           all such voluntary prepayments shall require at least three but no
more than five Business Days’ prior written notice to the Administrative Agent;
and

 

46

--------------------------------------------------------------------------------


 

(D)          all such voluntary partial prepayments shall be, in the case of
LIBO Rate Loans or Additional TLCs bearing interest with reference to the LIBO
Rate, in an aggregate minimum amount of $2,000,000 and an integral multiple of
$500,000 and, in the case of Base Rate Loans or Additional TLCs bearing interest
with reference to the Base Rate, in an aggregate minimum amount of $500,000 and
an integral multiple thereof; or

 

(ii)           Swing Line Loans, provided that all such voluntary prepayments
shall require prior telephonic notice to the Swing Line Lender on or before 1:00
p.m., New York time, on the day of such prepayment (such notice to be confirmed
in writing within 24 hours thereafter);

 

(b)           the SP1 Borrower and WWI, as the case may be, shall no later than
one Business Day following the receipt by WWI or any of its Subsidiaries of any
Net Disposition Proceeds, deliver to the Administrative Agent a calculation of
the amount of such Net Disposition Proceeds and, subject to the following
proviso, make a mandatory prepayment of the Term Loans and Additional TLCs in an
amount equal to 100% of such Net Disposition Proceeds, to be applied as set
forth in Section 3.1.2; provided, however, that, at the option of WWI and so
long as no Default shall have occurred and be continuing, WWI may use or cause
the appropriate Subsidiary to use the Net Disposition Proceeds to purchase
assets useful in the business of WWI and its Subsidiaries or to purchase a
majority controlling interest in a Person owning such assets or to increase any
such controlling interest already maintained by it; provided, that if such Net
Disposition Proceeds arise from or are related to a Disposition of assets of a
Guarantor then any such reinvestment must either be made by or in a Guarantor or
a Person which upon the making of such reinvestment becomes a Guarantor (with
such assets or interests collectively referred to as “Qualified Assets”) within
365 days after the consummation (and with the Net Disposition Proceeds) of such
sale, conveyance or disposition, and in the event WWI elects to exercise its
right to purchase Qualified Assets with the Net Disposition Proceeds pursuant to
this clause, WWI shall deliver a certificate of an Authorized Officer of WWI to
the Administrative Agent within 30 days following the receipt of Net Disposition
Proceeds setting forth the amount of the Net Disposition Proceeds which WWI
expects to use to purchase Qualified Assets during such 365 day period; provided
further, that WWI and its Subsidiaries shall only be permitted to reinvest Net
Disposition Proceeds in Qualified Assets to the extent permitted by
Section 7.2.5 over the term of this Agreement.  If and to the extent that WWI
has elected to reinvest Net Disposition Proceeds as permitted above, then on the
date which is 365 days (in the case of clause (b)(i) below) and 370 days (in the
case of clause (b)(ii) below) after the relevant sale, conveyance or
disposition, WWI shall (i) deliver a certificate of an Authorized Officer of WWI
to the Administrative Agent certifying as to the amount and use of such Net
Disposition Proceeds actually used to purchase Qualified Assets and (ii) deliver
to the Administrative Agent, for application in accordance with this clause and
Section 3.1.2, an amount equal to the remaining unused Net Disposition Proceeds;

 

(c)           [INTENTIONALLY OMITTED];

 

47

--------------------------------------------------------------------------------


 

(d)           [INTENTIONALLY OMITTED];

 

(e)           WWI shall, on each date when any reduction in the Revolving Loan
Commitment Amount shall become effective, including pursuant to Section 2.2 or
Section 3.1.2, make a mandatory prepayment of Revolving Loans and (if necessary)
Swing Line Loans, and (if necessary) deposit with the Administrative Agent cash
collateral for Letter of Credit Outstandings) in an aggregate amount equal to
the excess, if any, of the aggregate outstanding principal amount of all
Revolving Loans, Swing Line Loans and Letters of Credit Outstanding over the
Revolving Loan Commitment Amount as so reduced;

 

(f)            WWI shall, on the Stated Maturity Date and on each Quarterly
Payment Date occurring on or during any period set forth below, make a scheduled
repayment of the aggregate outstanding principal amount, if any, of all Term A
Loans in an amount equal to the amount set forth below opposite the Stated
Maturity Date or such Quarterly Payment Date (as such amounts may have otherwise
been reduced pursuant to this Agreement), as applicable:

 

09/30/03 through (and including)
09/30/04

 

$2,808,418.73

 

 

 

10/01/04 through (and including)
Stated Maturity Date

 

$3,978,593.17, or one-quarter of the then outstanding principal amount of all
Term A Loans, if different (with the remaining amount due in full on the Stated
Maturity Date for Term A Loans);

 

provided, that each remaining amortization amount of Term A Loans occurring
after the date of the making of a Designated Additional Term A Loan will be
increased pro rata by the aggregate principal amount of any Designated
Additional Term A Loan.

 

(g)           WWI shall, on the Stated Maturity Date and on each Quarterly
Payment Date occurring on or during any period set forth below, make a scheduled
repayment of the aggregate outstanding principal amount, if any, of all
Additional Term B Loans in an amount equal to the amount set forth below
opposite the Stated Maturity Date or such Quarterly Payment Date (as such
amounts may have otherwise been reduced pursuant to this Agreement), as
applicable:

 

48

--------------------------------------------------------------------------------


 

09/30/03 through (and including)
12/31/08

 

$957,127.84

 

 

 

01/01/09 through (and including)
Stated Maturity Date

 

$90,448,580.63, or one-quarter of the then outstanding principal amount of all
Additional Term B Loans, if different (with the remaining amount due in full on
the Stated Maturity Date for Additional Term B Loans);

 

provided, that each remaining amortization amount of Additional Term B Loans
occurring after the date of the making of a Designated Additional Term B Loan
will be increased pro rata by the aggregate principal amount of any Designated
Additional Term B Loan;

 

(h)           the SP1 Borrower shall, on the Stated Maturity Date and on each
Quarterly Payment Date occurring on or during any period set forth below, make a
scheduled repayment of the aggregate outstanding principal amount, if any, of
all Additional TLCs in an amount equal to the amount set forth below opposite
the Stated Maturity Date or such Quarterly Payment Date, as applicable (as such
amounts may have otherwise been reduced pursuant to this Agreement):

 

09/30/03 through (and including)
12/31/08

 

$122,872.16

 

 

 

01/01/09 through (and including)
Stated Maturity Date

 

$11,611,419.36, or one-quarter of the then outstanding principal amount of all
Additional TLCs, if different (with the remaining amount due in full on the
Stated Maturity Date for Additional TLCs);

 

(i)            the SP1 Borrower and WWI, as the case may be, shall, immediately
upon any acceleration of the Stated Maturity Date of any Loans or Obligations
pursuant to Section 9.2 or Section 9.3, repay all Loans and Additional TLCs and
provide the Administrative Agent with cash collateral in an amount equal to the
Letter of Credit Outstandings, unless, pursuant to Section 9.3, only a portion
of all Loans and Additional TLCs and Obligations are so accelerated (in which
case the portion so accelerated shall be so prepaid or cash collateralized with
the Administrative Agent); and

 

49

--------------------------------------------------------------------------------


 

(j)            the SP1 Borrower shall, immediately upon receipt of proceeds in
connection with the repayment of any intercompany loan payable to the SP1
Borrower, make a mandatory prepayment of the Additional TLCs, to be applied as
set forth in Section 3.1.2, in an amount equal to the sum of such proceeds,
other than (x) scheduled amortization payments thereof and (y) any other payment
to the SP1 Borrower which would otherwise result in a mandatory prepayment under
this Section 3.1.1.

 

(k)           WWI shall pay the principal amount of the Designated New Term
Loans at such times and in such amounts as determined pursuant to Section 2.1.6.

 

Each prepayment of any Loans or Additional TLCs made pursuant to this
Section shall be without premium or penalty, except as may be required by
Section 4.4.  No prepayment of principal of any Revolving Loans or Swing Line
Loans pursuant to clauses (a) of Section 3.1.1 shall cause a reduction in the
Revolving Loan Commitment Amount or the Swing Line Loan Commitment Amount, as
the case may be.

 

SECTION 3.1.2.  Application.

 

(a)           Subject to clause (b), each prepayment or repayment of the
principal of the Loans or Additional TLCs shall be applied, to the extent of
such prepayment or repayment, first, to the principal amount thereof being
maintained as Base Rate Loans or bearing interest with reference to the Base
Rate, as the case may be, and second, to the principal amount thereof being
maintained as LIBO Rate Loans or bearing interest with reference to the LIBO
Rate, as the case may be.

 

(b)           Each voluntary prepayment of Term Loans or Additional TLCs and
each prepayment of Term Loans and Additional TLCs made pursuant to clause (b) of
Section 3.1.1 shall be applied pro rata to a mandatory prepayment of the
outstanding principal amount of all Term Loans and Additional TLCs (with the
amount of such prepayment of the Term Loans or Additional TLCs being applied to
the remaining Term Loan and Additional TLC amortization payments, as the case
may be, required pursuant to clauses (f), (g), (h) and (i) of Section 3.1.1, in
each case pro rata in accordance with the amount of each such remaining
amortization payment), until all such Term Loans and Additional TLCs have been
paid in full; provided, however, that in the case of each prepayment of Term
Loans and Additional TLCs required pursuant to clause (b) of Section 3.1.1, any
Lender that has Additional Term B Loans and Additional TLCs outstanding (at a
time when any Term A Loans remain outstanding) may, by delivering a notice to
the Administrative Agent at least one Business Day prior to the date that such
prepayment is to be made, elect not to have its pro rata share of Additional
Term B Loans or Additional TLCs, as the case may be, prepaid, and upon any such
election the Administrative Agent shall (x) apply 50% of the amount that
otherwise would have prepaid such Lender’s Additional Term B Loans or Additional
TLCs, as the case may be, to a mandatory prepayment of the Term A Loans (until
repaid in full), then to the prepayment of such Lender’s Additional Term B Loans
or Additional TLCs, as the case may be (with no right to decline such
prepayment) and then to a reduction of the outstanding Revolving Loans (without
any reduction in the Revolving Loan Commitment Amount) and (y) permit the
remaining 50% of such amount to be retained by the applicable Borrower.

 

50

--------------------------------------------------------------------------------


 

SECTION 3.2.  Interest Provisions.  Interest on the outstanding principal amount
of Loans shall accrue and be payable in accordance with this Section 3.2.

 

SECTION 3.2.1.  Rates.  Pursuant to an appropriately delivered Borrowing Request
or Continuation/Conversion Notice, WWI may elect that Loans and Additional TLCs
comprising a Borrowing accrue interest at a rate per annum:

 

(a)           on that portion maintained from time to time as a Base Rate Loan,
equal to the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin for such Loans; and

 

(b)           on that portion maintained as a LIBO Rate Loan, during each
Interest Period applicable thereto, equal to the sum of the LIBO Rate (Reserve
Adjusted) for such Interest Period plus the Applicable Margin for such Loans.

 

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.

 

SECTION 3.2.2.  Post-Maturity Rates.  After the date any principal amount of any
Loan shall have become due and payable (whether on the Stated Maturity Date,
upon acceleration or otherwise), or any other monetary Obligation (other than
overdue Reimbursement Obligations which shall bear interest as provided in
Section 2.6.2) of WWI shall have become due and payable, WWI shall pay, but only
to the extent permitted by law, interest (after as well as before judgment) on
such amounts at a rate per annum equal to:

 

(a)           in the case of any overdue principal amount of Loans, overdue
interest thereon, overdue commitment fees or other overdue amounts owing in
respect of Loans or other obligations (or the related Commitments) under a
particular Tranche, the rate that would otherwise be applicable to Base Rate
Loans under such Tranche pursuant to Section 3.2.1 plus 2%; and

 

(b)           in the case of overdue monetary Obligations (other than as
described in clause (a)), the Alternate Base Rate plus 4%.

 

SECTION 3.2.3.  Payment Dates.  Interest accrued on each Loan shall be payable,
without duplication:

 

(a)           on the Stated Maturity Date therefor;

 

(b)           on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan;

 

(c)           with respect to Base Rate Loans, in arrears on each Quarterly
Payment Date occurring after the date of the initial Borrowing hereunder;

 

51

--------------------------------------------------------------------------------


 

(d)           with respect to LIBO Rate Loans, the last day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, on the
third month anniversary of such Interest Period);

 

(e)           with respect to any Base Rate Loans converted into LIBO Rate Loans
on a day when interest would not otherwise have been payable pursuant to clause
(c), on the date of such conversion; and

 

(f)            on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 9.2 or Section 9.3, immediately upon such
acceleration.

 

Interest accrued on Loans, Reimbursement Obligations or other monetary
Obligations (other than Additional TLCs) arising under this Agreement or any
other Loan Document after the date such amount is due and payable (whether on
the Stated Maturity Date, upon acceleration or otherwise) shall be payable upon
demand.

 

SECTION 3.3.  Fees.  The Borrowers agree to pay the fees set forth in this
Section 3.3.  All such fees shall be non-refundable.

 

SECTION 3.3.1.  Commitment Fee.  WWI agrees to pay to the Administrative Agent
for the account of each Lender that has a Revolving Loan Commitment, for the
period (including any portion thereof when any of the Lender’s Commitments are
suspended by reason of any Borrower’s inability to satisfy any condition of
Article V) commencing on September 29, 1999 and continuing through the Revolving
Loan Commitment Termination Date, a commitment fee at the rate of .50% per annum
of the average daily unused portion of the Revolving Loan Commitment Amount. 
Such commitment fees shall be payable by WWI in arrears on each Quarterly
Payment Date, and on the Revolving Loan Commitment Termination Date.  The making
of Swing Line Loans by the Swing Line Lender shall constitute the usage of the
Revolving Loan Commitment with respect to the Swing Line Lender only and the
commitment fees to be paid by WWI to the Lenders (other than the Swing Line
Lender) shall be calculated and paid accordingly.

 

SECTION 3.3.2.  Administrative Agent’s Fee.  Each of the Borrowers agrees to pay
to the Administrative Agent, for its own account, the non-refundable fees in the
amounts and on the dates set forth in the Fee Letter.

 

SECTION 3.3.3.  Letter of Credit Fee.  WWI agrees to pay to the Administrative
Agent, for the pro rata account of the Issuer and each other Lender that has a
Revolving Loan Commitment, a Letter of Credit fee in an amount equal to the
Applicable Margin per annum for Revolving Loans that are maintained as LIBO Rate
Loans, multiplied by the aggregate Stated Amount of all outstanding Letters of
Credit, such fees being payable quarterly in arrears on each Quarterly Payment
Date.  WWI further agrees to pay to the Issuer for its own account an issuance
fee in an amount as agreed to by WWI and the Issuer.

 

52

--------------------------------------------------------------------------------


 

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 4.1.  LIBO Rate Lending Unlawful.  If any Lender shall determine (which
determination shall, upon notice thereof to WWI and the Lenders, be conclusive
and binding on WWI) that the introduction of or any change in or in the
interpretation of any law makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for such Lender to make,
continue or maintain any Loan as, or to convert any Loan into, a LIBO Rate Loan,
the obligations of such Lender to make, continue, maintain or convert any Loans
as LIBO Rate Loans shall, upon such determination, forthwith be suspended until
such Lender shall notify the Administrative Agent that the circumstances causing
such suspension no longer exist (with the date of such notice being the
“Reinstatement Date”), and (i) all LIBO Rate Loans previously made by such
Lender shall automatically convert into Base Rate Loans at the end of the then
current Interest Periods with respect thereto or sooner, if required by such law
or assertion and (ii) all Loans thereafter made by such Lender and outstanding
prior to the Reinstatement Date shall be made as Base Rate Loans, with interest
thereon being payable on the same date that interest is payable with respect to
corresponding Borrowing of LIBO Rate Loans made by Lenders not so affected.

 

SECTION 4.2.  Deposits Unavailable.  If the Administrative Agent shall have
determined that

 

(a)           U.S. Dollar deposits in the relevant amount and for the relevant
Interest Period are not available to the Administrative Agent in its relevant
market; or

 

(b)           by reason of circumstances affecting the Administrative Agent’s
relevant market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate Loans,

 

then, upon notice from the Administrative Agent to WWI and the Lenders, the
obligations of all Lenders under Section 2.3 and Section 2.4 to make or continue
any Loans as, or to convert any Loans into, LIBO Rate Loans shall forthwith be
suspended until the Administrative Agent shall notify WWI and the Lenders that
the circumstances causing such suspension no longer exist.

 

SECTION 4.3.  Increased LIBO Rate Loan Costs, etc.  WWI agrees to reimburse each
Lender for any increase in the cost to such Lender of, or any reduction in the
amount of any sum receivable by such Lender in respect of, making, continuing or
maintaining (or of its obligation to make, continue or maintain) any Loans as,
or of converting (or of its obligation to convert) any Loans into, LIBO Rate
Loans (excluding any amounts, whether or not constituting taxes, referred to in
Section 4.6) arising after the date of any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
Governmental Authority that results in such increase in cost or reduction in
amounts receivable, except for such changes with respect to increased capital
costs and taxes which are governed by Sections 4.5 and 4.6, respectively.  Such
Lender shall promptly notify the Administrative Agent and WWI in writing of the
occurrence of any such event, such notice to

 

53

--------------------------------------------------------------------------------


 

state, in reasonable detail, the reasons therefor and the additional amount
required fully to compensate such Lender for such increased cost or reduced
amount.  Such additional amounts shall be payable by WWI directly to such Lender
within five days of its receipt of such notice, and such notice shall, in the
absence of manifest error, be conclusive and binding on WWI.

 

SECTION 4.4.  Funding Losses.  In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as, or to
convert any portion of the principal amount of any Loan into, a LIBO Rate Loan)
as a result of

 

(a)           any conversion or repayment or prepayment of the principal amount
of any LIBO Rate Loans on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3.1 or
otherwise;

 

(b)           any Loans not being made as LIBO Rate Loans in accordance with the
Borrowing Request therefor; or

 

(c)           any Loans not being continued as, or converted into, LIBO Rate
Loans in accordance with the Continuation/Conversion Notice therefor,

 

then, upon the written notice of such Lender to WWI (with a copy to the
Administrative Agent), WWI shall, within five days of its receipt thereof, pay
directly to such Lender such amount as will (in the reasonable determination of
such Lender) reimburse such Lender for such loss or expense.  Such written
notice (which shall include calculations in reasonable detail) shall, in the
absence of manifest error, be conclusive and binding on WWI.

 

SECTION 4.5.  Increased Capital Costs.  If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
Governmental Authority affects or would affect the amount of capital required or
expected to be maintained by any Lender or any Person controlling such Lender,
and such Lender determines (in its sole and absolute discretion) that the rate
of return on its or such controlling Person’s capital as a consequence of its
Commitments, participation in Letters of Credit or the Loans made or continued
by such Lender is reduced to a level below that which such Lender or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by such
Lender to WWI shall immediately pay directly to such Lender additional amounts
sufficient to compensate such Lender or such controlling Person for such
reduction in rate of return.  A statement of such Lender as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
WWI.  In determining such amount, such Lender may use any method of averaging
and attribution that it (in its sole and absolute discretion) shall deem
applicable.

 

SECTION 4.6.  Taxes.  The Borrowers covenant and agree as follows with respect
to taxes:

 

54

--------------------------------------------------------------------------------


 

(a)           Unless required by law, any and all payments made by the Borrowers
under this Agreement and each other Loan Document shall be made without setoff,
counterclaim or other defense, and free and clear of, and without deduction or
withholding for or on account of, any taxes.  In the event that any taxes are
required by law to be deducted or withheld from any payment required to be made
by any Borrower to or on behalf of any Secured Party under any Loan Document,
then:

 

(i)            subject to clause (f) below, if such taxes are Non-Excluded
Taxes, the relevant Borrower shall together with such payment pay an additional
amount so that each Secured Party receives free and clear of any Non-Excluded
Taxes, the full amount which it would have received if no such deduction or
withholding of such Non-Excluded Taxes had been required; and

 

(ii)           the relevant Borrower shall pay to the relevant Governmental
Authority imposing such taxes the full amount of the deduction or withholding
made by it.

 

(b)           In addition, the Borrowers shall pay any and all Other Taxes
imposed to the relevant Governmental Authority imposing such Other Taxes in
accordance with applicable law.

 

(c)           As promptly as practicable after the payment of any taxes or Other
Taxes, and in any event within 45 days of any such payment being due, the
applicable Borrower shall furnish to the Administrative Agent a copy of an
official receipt (or a certified copy thereof), evidencing the payment of such
taxes or Other Taxes.  The Administrative Agent shall make copies thereof
available to any Lender upon request therefor.

 

(d)           Subject to clause (f) below, the Borrowers shall indemnify each
Secured Party for any Non-Excluded Taxes and Other Taxes levied, imposed or
assessed on (and whether or not paid directly by) such Secured Party that have
not been paid previously by the Borrowers (whether or not such Non-Excluded
Taxes or Other Taxes are correctly or legally asserted by the relevant
Governmental Authority).  Promptly upon having knowledge that any such
Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed, and
promptly upon notice thereof by any Secured Party, the applicable Borrower shall
pay such Non-Excluded Taxes or Other Taxes directly to the relevant Governmental
Authority (provided, however, that no Secured Party shall be under any
obligation to provide any such notice to any Borrower).   In addition, provided
that the Borrowers have been notified promptly by a relevant Secured Party which
has determined in its sole discretion that a Non-Excluded Tax or Other Tax has
been levied, imposed or assessed against such Secured Party, each Borrower shall
indemnify each Secured Party for any incremental taxes that may become payable
by such Secured Party as a result of any failure of any Borrower to pay any
taxes when due to the appropriate Governmental Authority or to deliver to the
Administrative Agent, pursuant to clause (c) above, documentation evidencing the
payment of taxes or Other Taxes.  With respect to indemnification for
Non-Excluded Taxes and Other Taxes actually paid by any Secured Party or the
indemnification provided in the immediately preceding sentence, such
indemnification shall be made within 30 days after the date such Secured Party
makes

 

55

--------------------------------------------------------------------------------


 

written demand therefor.  Each Borrower acknowledges that any payment made to
any Secured Party or to any Governmental Authority in respect of the
indemnification obligations of the Borrowers provided in this clause shall
constitute a payment in respect of which the provisions of clause (a) above and
this clause shall apply.

 

(e)           Each Non-U.S. Lender, on or prior to the date on which such
Non-U.S. Lender becomes a Lender hereunder (and from time to time thereafter
upon the request of any Borrower or the Administrative Agent, but only for so
long as such Non-U.S. Lender is legally entitled to do so), shall deliver to
such Borrower and the Administrative Agent either

 

(i)            two duly completed copies of either (x) Internal Revenue Service
Form W-8BEN or (y) Internal Revenue Service Form W-8EC1, or in either case an
applicable successor form, establishing, in either case, a complete exemption
from United States federal withholding taxes; or

 

(ii)           in the case of a Non-U.S. Lender that is not legally entitled to
deliver either form listed in clause (e)(i)(x) above, (x) a certificate of a
duly authorized officer of such Non-U.S. Lender to the effect that such Non-U.S.
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of WWI within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code (such certificate, an “Exemption Certificate”)
and (y) two duly completed copies of  Internal Revenue Service Form W-8 or
applicable successor form.

 

(f)            None of the Borrowers shall be obligated to gross up any payments
to any Lender pursuant to clause (a) above, or to indemnify any Lender pursuant
to clause (d) above, in respect of United States federal withholding taxes to
the extent imposed as a result of (i) the failure of such Lender to deliver to
the applicable Borrower the form or forms and/or an Exemption Certificate, as
applicable to such Lender, pursuant to clause (e), (ii) such form or forms
and/or Exemption Certificate not establishing a complete exemption from U.S.
federal withholding tax or the information or certifications made therein by the
Lender being untrue or inaccurate on the date delivered in any material respect,
or (iii) the Lender designating a successor lending office at which it maintains
its Loans which has the effect of causing such Lender to become obligated for
tax payments in excess of those in effect immediately prior to such designation;
provided, however, that a Borrower shall be obligated to gross up any payments
to any such Lender pursuant to clause (a) above, and to indemnify any such
Lender pursuant to clause (d) above, in respect of United States federal
withholding taxes if (i) any such failure to deliver a form or forms or an
Exemption Certificate or the failure of such form or forms or Exemption
Certificate to establish a complete exemption from U.S. federal withholding tax
or inaccuracy or untruth contained therein resulted from a change in any
applicable statute, treaty, regulation or other applicable law or any
interpretation of any of the foregoing occurring after the date hereof, which
change rendered such Lender no longer legally entitled to deliver such form or
forms or Exemption Certificate or otherwise ineligible for a complete exemption
from U.S. federal withholding tax, or

 

56

--------------------------------------------------------------------------------


 

rendered the information or certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in a material respect, (ii) the
redesignation of the Lender’s lending office was made at the request of any of
the Borrowers or (iii) the obligation to gross up payments to any such Lender
pursuant to clause (a) above or to indemnify any such Lender pursuant to
clause (d) is with respect to an Assignee Lender that becomes an Assignee Lender
as a result of an assignment made at the request of any Borrower.

 

(g)           If a Secured Party determines in its sole discretion that it has
received a refund in respect of Non-Excluded Taxes that were paid by the
Borrowers, it shall pay the amount of such refund, together with any other
amounts paid by the Borrowers in connection with such refunded Non-Excluded
Taxes, to the Borrowers, net of any out-of-pocket expenses incurred by such
Secured Party in obtaining such refund, provided, however, that the Borrowers
agree to promptly return the amount of such refund to such Secured Party to the
extent that such Secured Party is required to repay such refund to the IRS or
any other tax authority.

 

SECTION 4.7.  Payments, Computations, etc.  Unless otherwise expressly provided,
all payments by or on behalf of any Borrower pursuant to this Agreement, the
Notes, each Letter of Credit, the Additional TLCs or any other Loan Document
shall be made by such Borrower to the Administrative Agent for the pro rata
account of the Lenders entitled to receive such payment.  All such payments
required to be made to the Administrative Agent shall be made, without setoff,
deduction or counterclaim, not later than 12:00 noon, New York time, on the date
due, in same day or immediately available funds, to such account as the
Administrative Agent shall specify from time to time by notice to the applicable
Borrower.  Funds received after that time shall be deemed to have been received
by the Administrative Agent on the next succeeding Business Day.  The
Administrative Agent shall promptly remit in same day funds to each Lender its
share, if any, of such payments received by the Administrative Agent for the
account of such Lender.  All interest and fees shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days (or, in the case of interest on a Base Rate Loan, 365
days or, if appropriate, 366 days).  Whenever any payment to be made shall
otherwise be due on a day which is not a Business Day, such payment shall
(except as otherwise required by clause (c) of the definition of the term
“Interest Period”) be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees, if any, in
connection with such payment.

 

SECTION 4.8.  Sharing of Payments.  If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan, Additional TLC or Reimbursement Obligation
(other than pursuant to the terms of Sections 4.3, 4.4 and 4.5) in excess of its
pro rata share of payments then or therewith obtained by all Lenders entitled
thereto, such Lender shall purchase from the other Lenders such participation in
Credit Extensions made by them as shall be necessary to cause such purchasing
Lender to share the excess payment or other recovery ratably with each of them;
provided, however, that if all or any portion of the excess payment or other
recovery is thereafter recovered from such purchasing Lender, the purchase shall
be rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to

 

57

--------------------------------------------------------------------------------


 

the ratable extent of such recovery together with an amount equal to such
selling Lender’s ratable share (according to the proportion of

 

(a)           the amount of such selling Lender’s required repayment to the
purchasing Lender

 

to

 

(b)           the total amount so recovered from the purchasing Lender)

 

of any interest or other amount paid or payable by the purchasing Lender in
respect of the total amount so recovered.  Each Borrower agrees that any Lender
so purchasing a participation from another Lender pursuant to this Section may,
to the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 4.9) with respect to such participation as fully
as if such Lender were the direct creditor of such Borrower in the amount of
such participation.  If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim.

 

SECTION 4.9.  Setoff.  Each Lender shall, upon the occurrence of any Default
described in clauses (a) through (d) of Section 9.1.9 or, with the consent of
the Required Lenders, upon the occurrence of any other Event of Default, have
the right to appropriate and apply to the payment of the Obligations owing to it
(whether or not then due), and (as security for such Obligations) each Borrower
hereby grants to each Lender a continuing security interest in, any and all
balances, credits, deposits, accounts or moneys of such Borrower then or
thereafter maintained with or otherwise held by such Lender; provided, however,
that any such appropriation and application shall be subject to the provisions
of Section 4.8.  Each Lender agrees promptly to notify the applicable Borrower
and the Administrative Agent after any such setoff and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such setoff and application.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which such Lender may have.

 

SECTION 4.10.  Mitigation.  Each Lender agrees that if it makes any demand for
payment under Sections 4.3, 4.4, 4.5, or 4.6, or if any adoption or change of
the type described in Section 4.1 shall occur with respect to it, it will use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, as
determined in its sole discretion) to designate a different lending office if
the making of such a designation would reduce or obviate the need for WWI to
make payments under Sections 4.3, 4.4, 4.5, or 4.6, or would eliminate or reduce
the effect of any adoption or change described in Section 4.1.

 

58

--------------------------------------------------------------------------------


 

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND TO FUTURE CREDIT EXTENSIONS

 

SECTION 5.1.  Conditions Precedent to the Effectiveness of this Agreement and
Making of Credit Extensions.  The conditions to effectiveness of this Agreement
and the obligations of the Lenders to continue Existing Loans as Loans under
this Agreement and to make the Additional Term B Loans and the Additional TLCs
were satisfied in full on the date hereof.

 

SECTION 5.2.  All Credit Extensions.  The obligation of each Lender and the
Issuer to make any Credit Extension (but subject to clauses (b) and (c) of
Section 2.3.2) shall be subject to the satisfaction of each of the conditions
precedent set forth in this Section 5.2.

 

SECTION 5.2.1.  Compliance with Warranties, No Default, etc.  Both before and
after giving effect to any Credit Extension the following statements shall be
true and correct:

 

(a)           the representations and warranties set forth in Article VI and in
each other Loan Document shall, in each case, be true and correct in all
material respects with the same effect as if then made (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);

 

(b)           no material adverse development shall have occurred in any
litigation, action, proceeding, labor controversy, arbitration or governmental
investigation disclosed pursuant to Section 6.7;

 

(c)           the sum of (x) the aggregate outstanding principal amount of all
Revolving Loans and Swing Line Loans and (y) all Letter of Credit Outstandings
does not exceed the Revolving Loan Commitment Amount; and

 

(d)           no Default shall have then occurred and be continuing.

 

SECTION 5.2.2.  Credit Extension Request.  The Administrative Agent shall have
received a Borrowing Request, if Loans (other than Swing Line Loans) are being
requested, or an Issuance Request, if a Letter of Credit is being issued or
extended or an Additional TLC Purchase Request if Additional TLCs are to be
issued.  Each of the delivery of a Borrowing Request, Issuance Request or
Additional TLC Purchase Request and the acceptance by any Borrower of the
proceeds of such Credit Extension shall constitute a representation and warranty
by the applicable Borrower that on the date of such Credit Extension (both
immediately before and after giving effect to such Credit Extension and the
application of the proceeds thereof) the statements made in Section 5.2.1 are
true and correct.

 

SECTION 5.2.3.  Satisfactory Legal Form.  All documents executed or submitted
pursuant hereto by or on behalf of WWI or any of its Subsidiaries or any other
Obligors shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel; the Administrative Agent and its counsel
shall have received all information, as the Administrative Agent or its counsel
may reasonably request.

 

59

--------------------------------------------------------------------------------


 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders, the Issuer and the Administrative Agent to enter
into this Agreement, continue the Existing Loans as Loans hereunder and to make
Credit Extensions hereunder, each of the Borrowers, jointly and severally,
represents and warrants unto the Administrative Agent, the Issuer and each
Lender as set forth in this Article VI.

 

SECTION 6.1.  Organization, etc.  WWI and each of its Subsidiaries (a) is a
corporation validly organized and existing and in good standing under the laws
of the jurisdiction of its incorporation (other than as listed in Item 6.1
(“Good Standing”) on Schedule I hereto), is duly qualified to do business and is
in good standing as a foreign corporation in each jurisdiction where the nature
of its business requires such qualification, except to the extent that the
failure to qualify would not reasonably be expected to result in a Material
Adverse Effect, and (b) has full power and authority and holds all requisite
governmental licenses, permits and other approvals to (x) enter into and perform
its Obligations in connection with the Transaction and under this Agreement, the
Notes and each other Loan Document to which it is a party and (y) own and hold
under lease its property and to conduct its business substantially as currently
conducted by it except, in the case of this clause (b)(y), where the failure
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 6.2.  Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by each Borrower of this Agreement, the Notes, the
Additional TLCs and each other Loan Document executed or to be executed by it,
and the execution, delivery and performance by each other Obligor of each Loan
Document executed or to be executed by it and the Borrowers and, where
applicable, each such Obligor’s participation in the consummation of the
Transaction are within each such Obligor’s corporate powers, have been duly
authorized by all necessary corporate action, and do not

 

(a)           contravene any such Obligor’s Organic Documents;

 

(b)           contravene any contractual restriction, law or governmental
regulation or court decree or order binding on or affecting any such Obligor,
where such contravention, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; or

 

(c)           result in, or require the creation or imposition of, any Lien on
any of the Obligor’s properties, except pursuant to the terms of a Loan
Document.

 

SECTION 6.3.  Government Approval, Regulation, etc.  No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person, is required for the due execution,
delivery or performance by any Obligor of this Agreement, the Notes, the
Additional TLCs or any other Loan Document to which it is a party, or for each
Obligor’s participation in the consummation of the Transaction, except as have
been duly obtained or made and are in full force and effect or those which the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect.  Neither WWI nor

 

60

--------------------------------------------------------------------------------


 

any of its Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

 

SECTION 6.4.  Validity, etc.  This Agreement constitutes, and the Notes and
Additional TLCs and each other Loan Document executed by any Obligor will, on
the due execution and delivery thereof, constitute, the legal, valid and binding
obligations of such Obligor enforceable in accordance with their respective
terms; in each case with respect to this Section 6.4 subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

SECTION 6.5.  Financial Information.  The audited combined balance sheets and
the related combined statements of income, comprehensive income and parent
company’s investment and cash flows of WWI and its Subsidiaries as at
December 28, 2002 and the related consolidated statements of earnings and cash
flow of WWI; copies of which have been furnished to the Administrative Agent and
each Lender, have been prepared in accordance with GAAP consistently applied and
present fairly the consolidated financial condition of the corporations covered
thereby as at the dates thereof and the results of their operations for the
periods then ended.

 

SECTION 6.6.  No Material Adverse Change.  Since December 28, 2002, there has
been no material adverse change in the financial condition, operations, assets,
business or properties of WWI and its Subsidiaries, taken as a whole.

 

SECTION 6.7.  Litigation, Labor Controversies, etc.  There is no pending or, to
the knowledge of any Borrower, threatened litigation, action, proceeding, labor
controversy arbitration or governmental investigation affecting any Obligor, or
any of their respective properties, businesses, assets or revenues, which
(a) could reasonably be expected to result in a Material Adverse Effect, or
(b) purports to affect the legality, validity or enforceability of  the issuance
of the Senior Subordinated Notes, this Agreement, the Notes or any other Loan
Document, except as disclosed in Item 6.7 (“Litigation”) of the Disclosure
Schedule.

 

SECTION 6.8.  Subsidiaries.  WWI has no Subsidiaries, except those Subsidiaries

 

(a)           which are identified in Item 6.8 (“Existing Subsidiaries”) of the
Disclosure Schedule; or

 

(b)           which are permitted to have been acquired in accordance with
Section 7.2.5 or 7.2.8.

 

SECTION 6.9.  Ownership of Properties.  WWI and each of its Subsidiaries own
good title to all of their properties and assets (other than insignificant
properties and assets), real and personal, tangible and intangible, of any
nature whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens or material claims (including

 

61

--------------------------------------------------------------------------------


 

material infringement claims with respect to patents, trademarks, copyrights and
the like) except as permitted pursuant to Section 7.2.3.

 

SECTION 6.10.  Taxes.  WWI and each of its Subsidiaries has filed all Federal,
State, foreign and other material tax returns and reports required by law to
have been filed by it and has paid all taxes and governmental charges thereby
shown to be owing, except any such taxes or charges which are being contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books.

 

SECTION 6.11.  Pension and Welfare Plans.  No Pension Plan has been terminated
that has resulted in a liability to any Borrower of more than $5,000,000, and no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under section 302(f) of ERISA in excess of $5,000,000.  No
condition exists or event or transaction has occurred with respect to any
Pension Plan which could reasonably be expected to result in the incurrence by
any Borrower of any material liability, fine or penalty other than such
condition, event or transaction which would not reasonably be expected to have a
Material Adverse Effect.  Except as disclosed in Item 6.11 (“Employee Benefit
Plans”) of the Disclosure Schedule, since the date of the last financial
statement of WWI, WWI has not materially increased any contingent liability with
respect to any post-retirement benefit under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Subtitle B of Title I
of ERISA.

 

SECTION 6.12.  Environmental Warranties.  Except as set forth in Item 6.12
(“Environmental Matters”) of the Disclosure Schedule or as, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

 

(a)           all facilities and property (including underlying groundwater)
owned or leased by WWI or any of its Subsidiaries have been, and continue to be,
owned or leased by WWI and its Subsidiaries in compliance with all Environmental
Laws;

 

(b)           there have been no past, and there are no pending or threatened

 

(i)            written claims, complaints, notices or requests for information
received by WWI or any of its Subsidiaries with respect to any alleged violation
of any Environmental Law, or

 

(ii)           written complaints, notices or inquiries to WWI or any of its
Subsidiaries regarding potential liability under any Environmental Law;

 

(c)           to the best knowledge of WWI, there have been no Releases of
Hazardous Materials at, on or under any property now or previously owned or
leased by WWI or any of its Subsidiaries;

 

(d)           WWI and its Subsidiaries have been issued and are in compliance
with all permits, certificates, approvals, licenses and other authorizations
relating to environmental matters and necessary or desirable for their
businesses;

 

(e)           no property now or previously owned or leased by WWI or any of its
Subsidiaries is listed or, to the knowledge of WWI or any of its Subsidiaries,
proposed

 

62

--------------------------------------------------------------------------------


 

for listing (with respect to owned property only) on the National Priorities
List pursuant to CERCLA, on the CERCLIS or on any similar state list of sites
requiring investigation or clean-up;

 

(f)            to the best knowledge of WWI, there are no underground storage
tanks, active or abandoned, including petroleum storage tanks, on or under any
property now or previously owned or leased by WWI or any of its Subsidiaries;

 

(g)           WWI and its Subsidiaries have not directly transported or directly
arranged for the transportation of any Hazardous Material to any location (i)
which is listed or to the knowledge of WWI or any of its Subsidiaries, proposed
for listing on the National Priorities List pursuant to CERCLA, on the CERCLIS
or on any similar state list, or (ii) which is the subject of federal, state or
local enforcement actions or other investigations;

 

(h)           to the best knowledge of WWI, there are no polychlorinated
biphenyls or friable asbestos present in a manner or condition at any property
now or previously owned or leased by WWI or any of its Subsidiaries; and

 

(i)            to the best knowledge of WWI, no conditions exist at, on or under
any property now or previously owned or leased by WWI or any of its Subsidiaries
which, with the passage of time, or the giving of notice or both, would give
rise to liability under any Environmental Law.

 

SECTION 6.13.  Regulations U and X.  No Obligor is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X.  Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.

 

SECTION 6.14.  Accuracy of Information.  All material factual information
concerning the financial condition, operations or prospects of WWI and its
Subsidiaries heretofore or contemporaneously furnished by or on behalf of the
Borrowers in writing to the Administrative Agent, the Issuer or any Lender for
purposes of or in connection with this Agreement or any transaction contemplated
hereby or with respect to the Transaction is, and all other such factual
information hereafter furnished by or on behalf of the Borrowers to the
Administrative Agent, the Issuer or any Lender will be, true and accurate in
every material respect on the date as of which such information is dated or
certified and such information is not, or shall not be, as the case may be,
incomplete by omitting to state any material fact necessary to make such
information not misleading.

 

Any term or provision of this Section to the contrary notwithstanding, insofar
as any of the factual information described above includes assumptions,
estimates, projections or opinions, no representation or warranty is made herein
with respect thereto; provided, however, that to the extent any such
assumptions, estimates, projections or opinions are based on factual matters,

 

63

--------------------------------------------------------------------------------


 

each of the Borrowers has reviewed such factual matters and nothing has come to
its attention in the context of such review which would lead it to believe that
such factual matters were not or are not true and correct in all material
respects or that such factual matters omit to state any material fact necessary
to make such assumptions, estimates, projections or opinions not misleading in
any material respect.

 

SECTION 6.15.  Seniority of Obligations, etc.  WWI has the power and authority
to incur the Indebtedness evidenced by the Senior Subordinated Notes as provided
for under the Senior Subordinated Note Indenture and has duly authorized,
executed and delivered the Senior Subordinated Note Indenture.  WWI has issued,
pursuant to due authorization, the Senior Subordinated Notes under the Senior
Subordinated Note Indenture.  The Senior Subordinated Note Indenture constitutes
the legal, valid and binding obligation of WWI enforceable against WWI in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.  The subordination provisions
of the Senior Subordinated Notes and contained in the Senior Subordinated Note
Indenture are enforceable against the holders of the Senior Subordinated Notes
by the holder of any Senior Debt (or similar term referring to the Obligations,
as applicable) in the Senior Subordinated Note Indenture, which has not
effectively waived the benefits thereof.  All monetary Obligations, including
those to pay principal of and interest (including post-petition interest,
whether or not permitted as a claim) on the Loans and Reimbursement Obligations,
and fees and expenses in connection therewith, constitute Senior Debt (or
similar term referring to the Obligations, as applicable) in the Senior
Subordinated Note Indenture, and all such Obligations are entitled to the
benefits of the subordination created by the Senior Subordinated Note
Indenture.  WWI acknowledges that the Administrative Agent and each Lender is
entering into this Agreement, and is extending its Commitments, in reliance upon
the subordination provisions of (or to be contained in) the Senior Subordinated
Note Indenture, the Senior Subordinated Notes and this Section.

 

SECTION 6.16.  Solvency.  The Transaction and the incurrence of the related
Credit Extensions hereunder, the incurrence by the Borrowers of the Indebtedness
represented by the Notes and the execution and delivery of the Guaranties by the
Obligors parties thereto, will not involve or result in any fraudulent transfer
or fraudulent conveyance under the provisions of Section 548 of the Bankruptcy
Code (11 U.S.C. §101 et seq., as from time to time hereafter amended, and any
successor or similar statute) or any applicable state law respecting fraudulent
transfers or fraudulent conveyances.  After giving effect to the Transaction,
WWI and each of its Subsidiaries is Solvent.

 

ARTICLE VII

COVENANTS

 

SECTION 7.1.  Affirmative Covenants.  Each of the Borrowers, jointly and
severally, agrees with the Administrative Agent, the Issuer and each Lender
that, until all Commitments

 

64

--------------------------------------------------------------------------------


 

have terminated, all Letters of Credit have terminated or expired and all
Obligations have been paid and performed in full, each Borrower will perform its
obligations set forth below.

 

SECTION 7.1.1.  Financial Information, Reports, Notices, etc.  WWI will furnish
to each Lender, the Issuer and the Administrative Agent copies of the following
financial statements, reports, notices and information:

 

(a)           as soon as available and in any event within 60 days after the end
of each Fiscal Quarter of each Fiscal Year of WWI (or, if WWI is required to
file such information on a Form 10-Q with the Securities and Exchange
Commission, promptly following such filing), a consolidated balance sheet of WWI
and its Subsidiaries as of the end of such Fiscal Quarter, together with the
related consolidated statement of earnings and cash flow for such Fiscal Quarter
and for the period commencing at the end of the previous Fiscal Year and ending
with the end of such Fiscal Quarter (it being understood that the foregoing
requirement may be satisfied by delivery of WWI’s report to the Securities and
Exchange Commission on Form 10-Q), certified by the chief financial Authorized
Officer of WWI;

 

(b)           as soon as available and in any event within 120 days after the
end of each Fiscal Year of WWI (or, if WWI is required to file such information
on a Form 10-K with the Securities and Exchange Commission, promptly following
such filing), a copy of the annual audit report for such Fiscal Year for WWI and
its Subsidiaries, including therein a consolidated balance sheet for WWI and its
Subsidiaries as of the end of such Fiscal Year, together with the related
consolidated statement of earnings and cash flow of WWI and its Subsidiaries for
such Fiscal Year (it being understood that the foregoing requirement may be
satisfied by delivery of WWI’s report to the Securities and Exchange Commission
on Form 10-K), in each case certified (without any Impermissible Qualification)
by PricewaterhouseCoopers LLP or another “Big Four” firm, together with a
certificate from such accountants to the effect that, in making the examination
necessary for the signing of such annual report by such accountants, they have
not become aware of any Default that has occurred and is continuing, or, if they
have become aware of such Default, describing such Default and the steps, if
any, being taken to cure it;

 

(c)           together with the delivery of the financial information required
pursuant to clauses (a) and (b), a Compliance Certificate, in substantially the
form of Exhibit E, executed by the chief financial Authorized Officer of WWI,
showing (in reasonable detail and with appropriate calculations and computations
in all respects satisfactory to the Administrative Agent) compliance with the
financial covenants set forth in Section 7.2.4;

 

(d)           as soon as possible and in any event within three Business Days
after obtaining knowledge of the occurrence of each Default, a statement of the
chief financial Authorized Officer of WWI setting forth details of such Default
and the action which WWI has taken and proposes to take with respect thereto;

 

(e)           as soon as possible and in any event within five Business Days
after (x) the occurrence of any material adverse development with respect to any
litigation,

 

65

--------------------------------------------------------------------------------


 

action, proceeding, or labor controversy described in Section 6.7 and the action
which WWI has taken and proposes to take with respect thereto or (y) the
commencement of any labor controversy, litigation, action, proceeding of the
type described in Section 6.7, notice thereof and of the action which WWI has
taken and proposes to take with respect thereto;

 

(f)            promptly after the sending or filing thereof, copies of all
reports and registration statements which WWI or any of its Subsidiaries files
with the Securities and Exchange Commission or any national securities exchange
or any foreign equivalent;

 

(g)           as soon as practicable after the chief financial officer or the
chief executive officer of WWI or a member of WWI’s Controlled Group becomes
aware of (i) formal steps in writing to terminate any Pension Plan or (ii) the
occurrence of any event with respect to a Pension Plan which, in the case of (i)
or (ii), could reasonably be expected to result in a contribution to such
Pension Plan by (or a liability to) WWI or a member of WWI’s Controlled Group in
excess of $5,000,000, (iii) the failure to make a required contribution to any
Pension Plan if such failure is sufficient to give rise to a Lien under
section 302(f) of ERISA, (iv) the taking of any action with respect to a Pension
Plan which could reasonably be expected to result in the requirement that WWI
furnish a bond to the PBGC or such Pension Plan or (v) any material increase in
the contingent liability of WWI with respect to any post-retirement Welfare Plan
benefit, notice thereof and copies of all documentation relating thereto;

 

(h)           promptly following the delivery or receipt, as the case may be, of
any material written notice or communication pursuant to or in connection with
the Senior Subordinated Note Indenture or any of the Senior Subordinated Notes,
a copy of such notice or communication; and

 

(i)            such other information respecting the condition or operations,
financial or otherwise, of WWI or any of its Subsidiaries as any Lender or the
Issuer may from time to time reasonably request.

 

SECTION 7.1.2.  Compliance with Laws, etc.  WWI will, and will cause each of its
Subsidiaries to, comply in all material respects with all applicable laws,
rules, regulations and orders, such compliance to include:

 

(a)           the maintenance and preservation of its corporate existence and
qualification as a foreign corporation, except where the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect; and

 

(b)           the payment, before the same become delinquent, of all material
taxes, assessments and governmental charges imposed upon it or upon its property
except to the extent being contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books.

 

SECTION 7.1.3.  Maintenance of Properties.  WWI will, and will cause each of its
Subsidiaries to, maintain, preserve, protect and keep its properties (other than
insignificant properties) in good repair, working order and condition (ordinary
wear and tear excepted), and

 

66

--------------------------------------------------------------------------------


 

make necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times unless WWI determines in good faith that the continued maintenance of any
of its properties is no longer economically desirable.

 

SECTION 7.1.4.  Insurance.  WWI will, and will cause each of its Subsidiaries
to,

 

(a)           maintain insurance on its property with financially sound and
reputable insurance companies against loss and damage in at least the amounts
(and with only those deductibles) customarily maintained, and against such risks
as are typically insured against in the same general area, by Persons of
comparable size engaged in the same or similar business as WWI and its
Subsidiaries; and

 

(b)           maintain all worker’s compensation, employer’s liability insurance
or similar insurance as may be required under the laws of any state or
jurisdiction in which it may be engaged in business.

 

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Administrative Agent on behalf of Secured Parties as
mortgagee (in the case of property insurance) or additional insured (in the case
of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice to the Administrative Agent and (ii) be in addition to any requirements
to maintain specific types of insurance contained in the other Loan Documents.

 

SECTION 7.1.5.  Books and Records.  WWI will, and will cause each of its
Subsidiaries to, keep books and records which accurately reflect in all material
respects all of its business affairs and transactions and permit the
Administrative Agent, the Issuer and each Lender or any of their respective
representatives, at reasonable times and intervals, and upon reasonable notice,
to visit all of its offices, to discuss its financial matters with its officers
and independent public accountant (and WWI hereby authorizes such independent
public accountant to discuss the Borrowers’ financial matters with the Issuer
and each Lender or its representatives whether or not any representative of WWI
is present) and to examine, and photocopy extracts from, any of its books or
other corporate records.

 

SECTION 7.1.6.  Environmental Covenant.  WWI will, and will cause each of its
Subsidiaries to,

 

(a)           use and operate all of its facilities and properties in compliance
with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws, in each case
except where the failure to comply with the terms of this clause could not
reasonably be expected to have a Material Adverse Effect;

 

(b)           promptly notify the Administrative Agent and provide copies of all
written claims, complaints, notices or inquiries relating to the condition of
its facilities and properties or compliance with Environmental Laws which relate
to environmental matters which would have, or would reasonably be expected to
have, a Material Adverse Effect, and promptly cure and have dismissed with
prejudice any material actions and

 

67

--------------------------------------------------------------------------------


 

proceedings relating to compliance with Environmental Laws, except to the extent
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP have been set aside on their
books; and

 

(c)           provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 7.1.6.

 

SECTION 7.1.7.  Future Subsidiaries.  Upon any Person becoming a Subsidiary of
WWI, or upon WWI or any of its Subsidiaries acquiring additional Capital
Securities of any existing Subsidiary, WWI shall notify the Administrative Agent
of such acquisition, and

 

(a)           WWI shall promptly cause such Subsidiary to execute and deliver to
the Administrative Agent, with counterparts for each Lender, (i) if such
Subsidiary is a U.S. Subsidiary or a U.K. Subsidiary, a supplement to the
Subsidiary Guaranty or, if such Subsidiary is an Australian Subsidiary, a
supplement to the Australian Guaranty, (ii) if such a Subsidiary is a U.S.
Subsidiary, a supplement to the WWI Security Agreement or, if such Subsidiary is
an Australian Subsidiary, a supplement to the Australian Security Agreement or
if such Subsidiary is a U.K. Subsidiary, a security agreement substantially in
the form of the U.K. Security Agreement and (iii) if such Subsidiary is a U.S.
Subsidiary, a U.K. Subsidiary or an Australian Subsidiary and owns any real
property having a value as determined in good faith by the Administrative Agent
in excess of $2,000,000, a Mortgage, together with acknowledgment copies of
Uniform Commercial Code financing statements (form UCC-1) executed and delivered
by the Subsidiary naming the Subsidiary as the debtor and the Administrative
Agent as the secured party, or other similar instruments or documents, filed
under the Uniform Commercial Code and any other applicable recording statutes,
in the case of real property, of all jurisdictions as may be necessary or, in
the opinion of the Administrative Agent, desirable to perfect the security
interest of the Administrative Agent pursuant to the applicable Security
Agreement or a Mortgage, as the case may be; and

 

(b)           WWI shall promptly deliver, or cause to be delivered, to the
Administrative Agent under a supplement to the WWI Pledge Agreement (or, if such
Subsidiary is an Australian Subsidiary, a supplement to the Australian Pledge
Agreement or if such Subsidiary is a U.K. Subsidiary, a pledge agreement
substantially in the form of the U.K. Pledge Agreement), certificates (if any)
representing all of the issued and outstanding shares of Capital Securities of
such Subsidiary (to the extent required to be delivered pursuant to the
applicable Pledge Agreement) owned by WWI or any of its Subsidiaries, as the
case may be, along with undated stock powers for such certificates, executed in
blank, or, if any securities subject thereto are uncertificated securities,
confirmation and evidence satisfactory to the Administrative Agent that
appropriate book entries have been made in the relevant books or records of a
financial intermediary or the issuer of such securities, as the case may be,
under applicable law resulting in the perfection of the security interest
granted in favor of the Administrative Agent pursuant to the terms of the
applicable Pledge Agreement; provided, that notwithstanding anything to the
contrary herein or in any Loan Document, in no event shall more than 65% of the
Capital Securities of any non-Guarantor be required to be pledged and in no
event shall

 

68

--------------------------------------------------------------------------------


 

non-Guarantors (other than the SP1 Borrower) be required to pledge Capital
Securities of their Subsidiaries, together, in each case, with such opinions, in
form and substance and from counsel satisfactory to the Administrative Agent, as
the Administrative Agent may reasonably require.

 

SECTION 7.1.8.  Future Leased Property and Future Acquisitions of Real Property.

 

(a)           Prior to entering into any new lease of real property or renewing
any existing lease of real property, WWI shall, and shall cause each of its U.S.
Subsidiaries and each of the other Guarantor’s to, use its (and their) best
efforts (which shall not require the expenditure of cash or the making of any
material concessions under the relevant lease) to deliver to the Administrative
Agent a Waiver executed by the lessor of any real property that is to be leased
by WWI or any of its U.S. Subsidiaries or any of the other Guarantors for a term
in excess of one year in any state which by statute grants such lessor a
“landlord’s” (or similar) Lien which is superior to the Administrative Agent’s,
to the extent the value of any personal property of WWI or its U.S. Subsidiaries
or any of the other Guarantors to be held at such leased property exceeds (or it
is anticipated that the value of such personal property will, at any point in
time during the term of such leasehold term, exceed) $5,000,000.

 

(b)           In the event that WWI or any of its U.S. Subsidiaries or any of
the other Guarantors shall acquire any real property having a value as
determined in good faith by the Administrative Agent in excess of $2,000,000,
WWI or the applicable Subsidiary shall, promptly after such acquisition, execute
a Mortgage and provide the Administrative Agent with

 

(i)            evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of such Mortgage as may be necessary
or, in the reasonable opinion of the Administrative Agent, desirable effectively
to create a valid, perfected first priority Lien, subject to Liens permitted by
Section 7.2.3, against the properties purported to be covered thereby;

 

(ii)           mortgagee’s title insurance policies in favor of the
Administrative Agent and the Lenders in amounts and in form and substance and
issued by insurers, reasonably satisfactory to the Administrative Agent, with
respect to the property purported to be covered by such Mortgage, insuring that
title to such property is marketable and that the interests created by the
Mortgage constitute valid first Liens thereon free and clear of all defects and
encumbrances other than as approved by the Administrative Agent, and such
policies shall also include a revolving credit endorsement and such other
endorsements as the Administrative Agent shall request and shall be accompanied
by evidence of the payment in full of all premiums thereon; and

 

(iii)          such other approvals, opinions, or documents as the
Administrative Agent may reasonably request.

 

69

--------------------------------------------------------------------------------


 

SECTION 7.1.9.  Use of Proceeds, etc.  The proceeds of the Credit Extensions
shall be applied by the Borrowers as follows:

 

(a)           the proceeds of the Additional Term B Loans and Revolving Loans
shall be applied by WWI (i) to fund the Transaction and (ii) to finance the
payment of the fees and expenses related to the Transaction; and

 

(b)           the proceeds of all Revolving Loans, Swing Line Loans and any Term
Loans incurred pursuant to Section 2.1.6, and the issuance of Letters of Credit
from time to time, shall be used for working capital and general corporate
purposes of WWI and its U.S. Subsidiaries including the redemption or repurchase
of Senior Subordinated Notes.

 

SECTION 7.2.  Negative Covenants.  Each of the Borrowers agrees with the
Administrative Agent, the Issuer and each Lender that, until all Commitments
have terminated, all Letters of Credit have terminated or expired and all
Obligations have been paid and performed in full, each of the Borrowers will
perform the obligations set forth in this Section 7.2.

 

SECTION 7.2.1.  Business Activities.  Each of the Borrowers will not, and will
not permit any of its respective Subsidiaries to, engage in any business
activity, except business activities of the type in which WWI and its
Subsidiaries are engaged on the Effective Date and such activities as may be
incidental, similar or related thereto.  The SP1 Borrower shall not engage in
any business other than as permitted under Section 7.3.

 

SECTION 7.2.2.  Indebtedness.  Each of the Borrowers will not, and will not
permit any of its respective Subsidiaries to, create, incur, assume or suffer to
exist or otherwise become or be liable in respect of any Indebtedness, other
than, without duplication, the following:

 

(a)           Indebtedness in respect of the Credit Extensions and other
Obligations;

 

(b)           [INTENTIONALLY OMITTED];

 

(c)           Indebtedness identified in Item 7.2.2(c) (“Ongoing Indebtedness”)
of the Disclosure Schedule, and any Refinancing Indebtedness;

 

(d)           to the extent not prohibited in whole or in part by the terms of
the Senior Subordinated Note Indenture, Indebtedness incurred by WWI or any of
its Subsidiaries (other than the SP1 Borrower) (i) (x) to any Person providing
financing for the acquisition of any assets permitted to be acquired pursuant to
Section 7.2.8 to finance its acquisition of such assets and (y) in respect of
Capitalized Lease Liabilities (but only to the extent otherwise permitted by
Section 7.2.7) in an aggregate amount for clauses (x) and (y) not to exceed
$5,000,000 at any time and (ii) from time to time for general corporate purposes
in a maximum aggregate amount of all Indebtedness incurred pursuant to this
clause (ii) not at any time to exceed $15,000,000 less the then aggregate
outstanding Indebtedness of Subsidiaries which are not Guarantors permitted
under clause (f)(iii) below;

 

(e)           Hedging Obligations of WWI or any of its Subsidiaries;

 

70

--------------------------------------------------------------------------------


 

(f)            intercompany Indebtedness of WWI owing to any of its Subsidiaries
or any Subsidiary of WWI (other than the SP1 Borrower or the Designated
Subsidiary) owing to WWI or any other Subsidiary of WWI or of WWI to any
Subsidiary of WWI, which Indebtedness

 

(i)            if between Guarantors shall be evidenced by one or more
promissory notes in form and substance satisfactory to the Administrative Agent
which have been duly executed and delivered to (and endorsed to the order of)
the Administrative Agent in pledge pursuant to a supplement to the applicable
Pledge Agreement;

 

(ii)           if between Guarantors (other than Indebtedness incurred by WWI)
shall, except in the case of Indebtedness of WWI owing to any of its
Subsidiaries, not be forgiven or otherwise discharged for any consideration
other than payment in cash in the currency in which such Indebtedness was loaned
or advanced unless the Administrative Agent otherwise consents; and

 

(iii)          owing by Subsidiaries which are not Guarantors to Guarantors
shall not exceed $15,000,000 in the aggregate at any time outstanding;

 

(g)           unsecured Subordinated Debt of WWI owing to the Senior
Subordinated Noteholders in an initial aggregate outstanding principal amount
not to exceed the sum of $150,000,000 and Euro 100,000,000, less the amount of
such Subordinated Debt redeemed on the Effective Date pursuant to the Tender
Offer;

 

(h)           Indebtedness of Non-Guarantor Subsidiaries to Guarantors to the
extent permitted as Investments under clause (h) of Section 7.2.5;

 

(i)            the Subordinated Guaranty;

 

(j)            (i) guarantees by WWI or any Guarantor of any Indebtedness of WWI
or any Guarantor and (ii) guarantees by any Subsidiary that is not a Guarantor
of any Indebtedness of any other Subsidiary that is not a Guarantor and (iii)
guarantees by WWI or any Guarantor of any unsecured Indebtedness of any
Subsidiary that is not a Guarantor incurred pursuant to clause (d)(ii) of this
Section; provided, that in each case, the Indebtedness being guaranteed is
otherwise permitted by this Section; and

 

(k)           Indebtedness incurred or assumed in connection with a Franchise
Acquisition in an amount not to exceed $30,000,000 per Franchise Acquisition;

 

provided, however, that no Indebtedness otherwise permitted by clause (d) or (f)
(as such clause relates to Loans made by WWI to its Subsidiaries) may be
incurred if, after giving effect to the incurrence thereof, any Default shall
have occurred and be continuing.

 

SECTION 7.2.3.  Liens.  Each of the Borrowers will not, and will not permit any
of its respective Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any of its property, revenues or assets, whether now owned or
hereafter acquired, except:

 

71

--------------------------------------------------------------------------------


 

(a)           Liens securing payment of the Obligations, granted pursuant to any
Loan Document;

 

(b)           [INTENTIONALLY OMITTED];

 

(c)           Liens to secure payment of Indebtedness of the type permitted and
described in clause (c) of Section 7.2.2;

 

(d)           Liens granted by WWI or any of its Subsidiaries (other than the
SP1 Borrower) to secure payment of Indebtedness of the type permitted and
described in (x) clause (d)(i) of Section 7.2.2; provided, that the obligations
secured thereby do not exceed in the aggregate $5,000,000 at any time
outstanding and (y) clause (d)(ii) of Section 7.2.2 owed by Subsidiaries which
are not Guarantors to non-Affiliates; provided that the obligations secured
thereby do not exceed $7,500,000 in the aggregate at any one time outstanding;

 

(e)           Liens for taxes, assessments or other governmental charges or
levies, including Liens pursuant to Section 107(l) of CERCLA or other similar
law, not at the time delinquent or thereafter payable without penalty or being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;

 

(f)            Liens of carriers, warehousemen, mechanics, repairmen,
materialmen and landlords or other like liens incurred by WWI or any of its
Subsidiaries (other than the SP1 Borrower) in the ordinary course of business
for sums not overdue for a period of more than 30 days or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;

 

(g)           Liens incurred by WWI or any of its Subsidiaries (other than the
SP1 Borrower) in the ordinary course of business in connection with workmen’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure performance of tenders, statutory obligations, insurance
obligations, leases and contracts (other than for borrowed money) entered into
in the ordinary course of business or to secure obligations on surety or appeal
bonds;

 

(h)           judgment Liens in existence less than 30 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full by a bond or (subject to a customary deductible) by
insurance maintained with responsible insurance companies;

 

(i)            Liens with respect to recorded minor imperfections of title and
easements, rights-of-way, restrictions, reservations, permits, servitudes and
other similar encumbrances on real property and fixtures which do not materially
detract from the value or materially impair the use by WWI or any such
Subsidiary in the ordinary course of their business of the property subject
thereto;

 

72

--------------------------------------------------------------------------------


 

(j)            leases or subleases granted by WWI or any of its Subsidiaries
(other than the SP1 Borrower) to any other Person in the ordinary course of
business; and

 

(k)           Liens in the nature of trustees’ Liens granted pursuant to any
indenture governing any Indebtedness permitted by Section 7.2.2, in each case in
favor of the trustee under such indenture and securing only obligations to pay
compensation to such trustee, to reimburse its expenses and to indemnify it
under the terms thereof.

 

SECTION 7.2.4.  Financial Condition.

 

(a)           Fixed Charge Coverage Ratio.  WWI will not permit the Fixed Charge
Coverage Ratio, during any Fiscal Quarter, to be less than 1.50 to 1.00.:

 

(b)           Net Debt to EBITDA Ratio.  WWI will not permit the Net Debt to
EBITDA Ratio as of the end of any Fiscal Quarter to be greater than 3.50 to
1.00.

 

(c)           Interest Coverage Ratio.  WWI will not permit the Interest
Coverage Ratio as of the end of any Fiscal Quarter to be less than 2.50 to 1.00.

 

SECTION 7.2.5.  Investments.  Each of the Borrowers will not, and will not
permit any of its respective Subsidiaries to, make, incur, assume or suffer to
exist any Investment in any other Person, except:

 

(a)           Investments existing on the date hereof and identified in Item
7.2.5(a) (“Ongoing Investments”) of the Disclosure Schedule;

 

(b)           Cash Equivalent Investments;

 

(c)           without duplication, Investments permitted as Indebtedness
pursuant to Section 7.2.2;

 

(d)           without duplication, Investments permitted as Capital Expenditures
pursuant to Section 7.2.7;

 

(e)           Investments by WWI in any of its Subsidiaries which have executed
Guaranties, or by any such Subsidiary (other than the SP1 Borrower) in any of
its Subsidiaries, by way of contributions to capital;

 

(f)            Investments made by WWI or any of its Subsidiaries (other than
the SP1 Borrower), solely with proceeds which have been contributed, directly or
indirectly, to such Subsidiary as cash equity from holders of WWI’s common stock
for the purpose of making an Investment identified in a notice to the
Administrative Agent on or prior to the date that such capital contribution is
made;

 

(g)           Investments by WWI or any of its Subsidiaries (other than the SP1
Borrower) to the extent the consideration received pursuant to clause (b)(i) of
Section 7.2.9 is not all cash;

 

73

--------------------------------------------------------------------------------


 

(h)           Investments by WWI or any of its Subsidiaries in Weight Watchers
Sweden AB Vikt-Vaktarna and Weight Watchers Suomi Oy to the extent that such
Investments are for the purpose of acquiring any Capital Securities of such
Subsidiaries not owned by WWI and its Subsidiaries on the Effective Date, in an
aggregate amount not to exceed $10,000,000;

 

(i)            other Investments (not constituting Capital Expenditures
attributable to the expenditure of Base Amounts) made by WWI or any of the
Guarantors (other than the SP1 Borrower) in an aggregate amount not to exceed
$30,000,000;

 

(j)            other Investments made by any Non-Guarantor Subsidiary in another
Non-Guarantor Subsidiary;

 

(k)           other Investments made by WWI or any Subsidiary in Qualified
Assets, to the extent permitted under clause (b) of Section 3.1.1;

 

(l)            Investments made by WWI in the Designated Subsidiary in an
aggregate amount not to exceed $1,500,000;

 

(m)          Investments permitted under Section 7.2.6; and

 

(n)           Investments by WWI or any Subsidiary constituting Permitted
Acquisitions;

 

provided, however, that

 

(i)            any Investment which when made complies with the requirements of
the definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements;

 

(ii)           the Investments permitted above shall only be permitted to be
made to the extent not prohibited in whole or in part by the terms of the Senior
Subordinated Note Indenture;

 

(iii)          no Investment otherwise permitted by clause (e), (f), (g) or (i)
shall be permitted to be made if, immediately before or after giving effect
thereto, any Default shall have occurred and be continuing; and

 

(iv)          except as permitted under clause (a) above, no more than
$2,000,000 of Investments may be made in the Designated Subsidiary unless the
Designated Subsidiary shall have taken the actions set forth in Section 7.1.7.

 

SECTION 7.2.6.  Restricted Payments, etc.  On and at all times after the
Effective Date,

 

(a)           subject to clause (b)(ii), WWI will not declare, pay or make any
dividend or distribution (in cash, property or obligations) on any shares of any
class of Capital Securities (now or hereafter outstanding) of WWI or on any
warrants, options or other

 

74

--------------------------------------------------------------------------------


 

rights with respect to any shares of any class of Capital Securities (now or
hereafter outstanding) of WWI (other than dividends or distributions payable in
its common stock or warrants to purchase its common stock or splits or
reclassifications of its stock into additional or other shares of its common
stock) or apply, or permit any of its Subsidiaries to apply, any of its funds,
property or assets to the purchase, redemption, sinking fund or other retirement
of, or agree or permit any of its Subsidiaries to purchase or redeem, any shares
of any class of Capital Securities (now or hereafter outstanding) of WWI, or
warrants, options or other rights with respect to any shares of any class of
Capital Securities (now or hereafter outstanding, including but not limited to
the WWI Preferred Shares) of WWI (collectively, “Restricted Payments”);
provided, that (w) WWI may make Restricted Payments of dividends on WWI’s
Capital Securities or to repurchase WWI’s Capital Securities in an amount up to
$20,000,000 plus 66.67% of Net Income from December 2, 2001, so long as (i) both
before and after giving effect to such Restricted Payment no Default has
occurred and is continuing, (ii) WWI’s Senior Debt to EBITDA ratio on a pro
forma basis after giving effect to such Restricted Payment is less than 2.0 to 1
and (iii) WWI shall have at least $30,000,000 of unused Revolving Loan
Commitments (x) WWI may make dividend payments under the WWI Preferred Shares so
long as no Default has occurred, no default has occurred under the Senior
Subordinated Note Indenture or, in either case, would result therefrom, (y) WWI
may repurchase its stock held by employees constituting management, in an amount
not to exceed $5,000,000 in any Fiscal Year and an aggregate amount of
$20,000,000 (amounts unused in any Fiscal Year may be used in the immediately
succeeding Fiscal Year) and (z) WWI may make Restricted Payments to redeem, in
whole or in part, WWI Preferred Shares, so long as before and after giving
effect to such Restricted Payment, (i) no Default has occurred and is
continuing, (ii) WWI’s Senior Debt to EBITDA ratio on a pro forma basis after
giving effect to such Restricted Payment is less than 2.0 to 1 and (iii) WWI
shall have at least $30,000,000 of unused Revolving Loan Commitments;

 

(b)           WWI will not, and will not permit any of its Subsidiaries to

 

(i)            make any payment or prepayment of principal of, or interest on,
any Senior Subordinated Notes (A) other than in connection with the Tender
Offer, or (B) on any day other than, in the case of interest only, the stated,
scheduled date for such payment of interest set forth in the applicable Senior
Subordinated Notes or in the Senior Subordinated Note Indenture, or (C) which
would violate the terms of this Agreement or the subordination provisions of the
Senior Subordinated Note Indenture; or

 

(ii)           redeem, purchase or defease, any Senior Subordinated Notes, (x)
other than in connection with the Tender Offer or (y) unless, so long as, both
before and after giving effect to any such redemption, purchase or defeasance,
(1) WWI’s Senior Debt to EBITDA ratio on a pro forma basis after giving effect
to such Restricted Payment is less than 2.0 to 1.0 and (2) WWI shall at the time
of any such redemption, purchase or defeasance have at least $30,000,000 of
unused Revolving Loan Commitments; and

 

75

--------------------------------------------------------------------------------


 

(c)           WWI will not, and will not permit any Subsidiary to, make any
deposit for any of the foregoing purposes (except in connection with any
permitted expenditure described in clauses (a) and (b) above).

 

SECTION 7.2.7.  Capital Expenditures, etc.  Each of the Borrowers will not, and
will not permit any of its respective Subsidiaries to, make or commit to make
Capital Expenditures (other than (w) Permitted Acquisitions, (x) investments
under (1) clause (j) of Section 7.2.5 and (2) clause (i) of Section 7.2.5 to the
extent, in the case of this clause (2), that the aggregate amount of such
investments does not exceed $30,000,000 (it being understood that Capital
Expenditures may be made pursuant to this clause (x) whether or not constituting
“Investments”, but shall be treated as such for the purposes of said Sections),
(y) nonrecurring restructuring costs and Weighco Acquisition related expenses
and (z) proceeds of capital contributions used for Capital Expenditures in any
Fiscal Year by WWI and its Subsidiaries (other than the SP1 Borrower), except,
to the extent not prohibited in whole or in part by the terms of the Senior
Subordinated Note Indenture, Capital Expenditures which do not aggregate in
excess of the amount set forth below opposite such Fiscal Year:

 

Fiscal Year

 

Maximum Capital
Expenditures

 

 

 

 

 

2002

 

$

9,600,000

 

 

 

 

 

2003

 

$

12,000,000

 

 

 

 

 

2004

 

$

13,500,000

 

 

 

 

 

2005 and thereafter

 

$

15,000,000

 

 

provided, however, that (i) to the extent the amount of Capital Expenditures
permitted to be made in any Fiscal Year pursuant to the table set forth above
without giving effect to this clause (i) (the “Base Amount”) exceeds the
aggregate amount of Capital Expenditures actually made during such Fiscal Year,
such excess amount may be carried forward to (but only to) the next succeeding
Fiscal Year (any such amount to be certified by WWI to the Administrative Agent
in the Compliance Certificate delivered for the last Fiscal Quarter of such
Fiscal Year, and any such amount carried forward to a succeeding Fiscal Year
shall be deemed to be used prior to WWI and its Subsidiaries using the Base
Amount for such succeeding Fiscal Year, without giving effect to such
carry-forward).

 

SECTION 7.2.8.  Consolidation, Merger, etc.  Each of the Borrowers will not, and
will not permit any of its respective Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other corporation, or purchase or
otherwise acquire all or substantially all of the assets of any Person (or of
any division thereof) except

 

(a)           any such Subsidiary (other than the SP1 Borrower) may liquidate or
dissolve voluntarily into, and may merge with and into, WWI (so long as WWI is
the surviving corporation of such combination or merger) or any other Subsidiary
(other than the SP1 Borrower), and the assets or stock of any Subsidiary may be
purchased or otherwise acquired by WWI or any other Subsidiary (other than the
SP1 Borrower); provided, that notwithstanding the above, (i) a Subsidiary may
only liquidate or dissolve

 

76

--------------------------------------------------------------------------------


 

into, or merge with and into, another Subsidiary of WWI (other than the SP1
Borrower) if, after giving effect to such combination or merger, WWI continues
to own (directly or indirectly), and the Administrative Agent continues to have
pledged to it pursuant to a supplement to the WWI Pledge Agreement, a percentage
of the issued and outstanding shares of Capital Securities (on a fully diluted
basis) of the Subsidiary surviving such combination or merger that is equal to
or in excess of the percentage of the issued and outstanding shares of Capital
Securities (on a fully diluted basis) of the Subsidiary that does not survive
such combination or merger that was (immediately prior to the combination or
merger) owned by WWI or pledged to the Administrative Agent and (ii) if such
Subsidiary is a Guarantor the surviving corporation must be a Guarantor;

 

(b)           so long as no Default has occurred and is continuing or would
occur after giving effect thereto, WWI or any of their Subsidiaries (other than
the SP1 Borrower) may make Investments permitted under Section 7.2.5 (including
any Permitted Acquisition); and

 

(c)           a Subsidiary may merge with another Person in a transaction
permitted by clause (b) of Section 7.2.9.

 

SECTION 7.2.9.  Asset Dispositions, etc.  Subject to the definition of Change of
Control, each of the Borrowers will not, and will not permit any of its
respective Subsidiaries to, Dispose of all or any part of its assets, whether
now owned or hereafter acquired (including accounts receivable and Capital
Securities of Subsidiaries) to any Person, unless

 

(a)           such Disposition is made by WWI or any of its Subsidiaries (other
than the SP1 Borrower) and is (i) in the ordinary course of its business (and
does not constitute a Disposition of all or a substantial part of WWI or such
Subsidiary’s assets) or is of obsolete or worn out property or (ii) permitted by
clause (a) or (b) of Section 7.2.8;

 

(b)           (i) such Disposition (other than of Capital Securities) is made by
WWI or any of its Subsidiaries (other than the SP1 Borrower) and is for fair
market value and the consideration consists of no less than 75% in cash, (ii)
the Net Disposition Proceeds received from such Disposition, together with the
Net Disposition Proceeds of all other assets sold, transferred, leased,
contributed or conveyed pursuant to this clause (b) since the Effective Date,
does not exceed (individually or in the aggregate) $20,000,000 over the term of
this Agreement and (iii) the Net Disposition Proceeds generated from such
Disposition not theretofore reinvested in Qualified Assets in accordance with
clause (b) of Section 3.1.1 (with the amount permitted to be so reinvested in
Qualified Assets in any event not to exceed $7,500,000 over the term of this
Agreement) is applied as Net Disposition Proceeds to prepay the Loans pursuant
to the terms of clause (b) of Section 3.1.1 and Section 3.1.2; or

 

(c)           such Disposition is made pursuant to a Local Management Plan.

 

SECTION 7.2.10.  Modification of Certain Agreements.

 

(a)           Each of the Borrowers will not, and will not permit any of its
respective Subsidiaries to, consent to any amendment, supplement, amendment and
restatement,

 

77

--------------------------------------------------------------------------------


 

waiver or other modification of any of the terms or provisions contained in, or
applicable to, the Recapitalization Agreement or the Purchase Agreement or any
schedules, exhibits or agreements related thereto, in each case which would
adversely affect the rights or remedies of the Lenders, or WWI’s or any
Subsidiary’s ability to perform hereunder or under any Loan Document.

 

(b)           Except as otherwise permitted pursuant to the terms of this
Agreement, without the prior written consent of the Required Lenders, WWI will
not consent to any amendment, supplement or other modification of any of the
terms or provisions contained in, or applicable to, any Subordinated Debt
(including the Senior Subordinated Note Indenture or any of the Senior
Subordinated Notes), or any guarantees delivered in connection with any
Subordinated Debt (including any Subordinated Guaranty) (collectively, the
“Restricted Agreements”), or make any payment in order to obtain an amendment
thereof or change thereto, if the effect of such amendment, supplement,
modification or change is to (i) increase the principal amount of, or increase
the interest rate on, or add or increase any fee with respect to such
Subordinated Debt or any such Restricted Agreement, advance any dates upon which
payments of principal or interest are due thereon or change any of the covenants
with respect thereto in a manner which is more restrictive to WWI or any of its
Subsidiaries or (ii) change any event of default or condition to an event of
default with respect thereto, change the redemption, prepayment or defeasance
provisions thereof, change the subordination provisions thereof, or change any
collateral therefor (other than to release such collateral), if (in the case of
this clause (b)(ii)), the effect of such amendment or change, individually or
together with all other amendments or changes made, is to increase the
obligations of the obligor thereunder or to confer any additional rights on the
holders of such Subordinated Debt, or any such Restricted Agreement (or a
trustee or other representative on their behalf).

 

SECTION 7.2.11.  Transactions with Affiliates.  Each of the Borrowers will not,
and will not permit any of its respective Subsidiaries to, enter into, or cause,
suffer or permit to exist any arrangement or contract with any of their other
Affiliates (other than any Obligor)

 

(a)           unless (i) such arrangement or contract is fair and equitable to
WWI or such Subsidiary and is an arrangement or contract of the kind which would
be entered into by a prudent Person in the position of the Borrowers or such
Subsidiary with a Person which is not one of their Affiliates; (ii) if such
arrangement or contract involves an amount in excess of $5,000,000, the terms of
such arrangement or contract are set forth in writing and a majority of
directors of WWI have determined in good faith that the criteria set forth in
clause (i) are satisfied and have approved such arrangement or contract as
evidenced by appropriate resolutions of the board of directors of WWI or the
relevant Subsidiary; (iii) if such arrangement or contract involves an amount in
excess of $25,000,000 for each such arrangement or contract, the board of
directors shall also have received a written opinion from an investment banking,
accounting or appraisal firm of national prominence that is not an Affiliate of
WWI to the effect that such arrangement or contract is fair, from a financial
standpoint, to WWI and its Subsidiaries or (iv) such arrangement is set forth on
Item 7.2.11 of the Disclosure Schedule; and

 

78

--------------------------------------------------------------------------------


 

(b)           except that, so long as no Default or Event of Default has
occurred and is continuing or would be caused thereby, WWI and its Subsidiaries
may pay (i) annual management, consulting, monitoring and advisory fees to The
Invus Group, Ltd. in an aggregate total amount in any Fiscal Year not to exceed
the greater of (x) $1,000,000 and (y) 1.0% of EBITDA for the relevant period,
and any related out-of-pocket expenses and (ii) fees to The Invus Group, Ltd.
and its Affiliates in connection with any acquisition or divestiture transaction
entered into by WWI or any Subsidiary; provided, however, that the aggregate
amount of fees paid to The Invus Group, Ltd. and its Affiliates in respect of
any acquisition or divestiture transaction shall not exceed 1% of the total
amount of such transaction.

 

SECTION 7.2.12.  Negative Pledges, Restrictive Agreements, etc.  Each of the
Borrowers will not, and will not permit any of its respective Subsidiaries to,
enter into any agreement (excluding (i) any restrictions existing under the Loan
Documents or, in the case of clauses (a)(i) and (b), any other agreements in
effect on the date hereof, (ii) in the case of clauses (a)(i) and (b), any
restrictions with respect to a Subsidiary imposed pursuant to an agreement which
has been entered into in connection with the sale or disposition of all or
substantially all of the Capital Securities or assets of such Subsidiary
pursuant to a transaction otherwise permitted hereby, (iii) in the case of
clause (a), restrictions in respect of Indebtedness secured by Liens permitted
by Section 7.2.3, but only to the extent such restrictions apply to the assets
encumbered thereby, (iv) in the case of clause (a), restrictions under the
Senior Subordinated Note Indenture or (v) any restrictions existing under any
agreement that amends, refinances or replaces any agreement containing the
restrictions referred to in clause (i), (ii) or (iii) above; provided, that the
terms and conditions of any such agreement referred to in clause (i), (ii) or
(iii) are not materially less favorable to the Lenders or materially more
restrictive to any Obligor a party thereto than those under the agreement so
amended, refinanced or replaced) prohibiting

 

(a)           the (i) creation or assumption of any Lien upon its properties,
revenues or assets, whether now owned or hereafter acquired, or (ii) ability of
WWI or any other Obligor to amend or otherwise modify this Agreement or any
other Loan Document; or

 

(b)           the ability of any Subsidiary to make any payments, directly or
indirectly, to the Borrowers by way of dividends, advances, repayments of loans
or advances, reimbursements of management and other intercompany charges,
expenses and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any such Subsidiary to make any
payment, directly or indirectly, to the Borrowers.

 

SECTION 7.2.13.  Stock of Subsidiaries.  Each of the Borrowers will not (other
than WWI in connection with a Permitted Acquisition or an Investment), and will
not permit any of its respective Subsidiaries to issue any Capital Securities
(whether for value or otherwise) to any Person other than WWI or another
Wholly-owned Subsidiary of WWI except in connection with a Local Management
Plan; provided, that, WW Australia shall at all times be the record and
beneficial direct owner of all of the issued and outstanding Capital Securities
of the SP1 Borrower.

 

79

--------------------------------------------------------------------------------


 

SECTION 7.2.14.  Sale and Leaseback.  Each of the Borrowers will not, and will
not permit any of its respective Subsidiaries to, enter into any agreement or
arrangement with any other Person providing for the leasing by WWI or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by WWI or any of its Subsidiaries to such other Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of WWI or any of its
Subsidiaries.

 

SECTION 7.2.15.  Fiscal Year.  Each of the Borrowers will not and will not
permit any of its respective Subsidiaries to change its Fiscal Year.

 

SECTION 7.2.16.  Designation of Senior Indebtedness.  WWI will not designate any
Indebtedness as “Designated Senior Indebtedness” pursuant to clause (1) of the
definition of such term in the Senior Subordinated Note Indenture, without the
consent of the Required Lenders.

 

SECTION 7.3.  Maintenance of Separate Existence.  The SP1 Borrower covenants and
agrees with the Administrative Agent, the Issuer and each Lender as follows:

 

(a)           Other Business.  It will not engage in any business or enterprise
or enter into any transaction other than the borrowing of Loans under this
Agreement, and the incurrence and payment of ordinary course operating expenses,
and as otherwise contemplated by the Loan Documents.

 

(b)           Maintenance of Separate Existence.  In order to maintain its
corporate existence separate and apart from that of WWI, any Subsidiary of WWI
and any Affiliates thereof and any other Person, it will perform all necessary
acts to maintain such separation, including,

 

(i)            practicing and adhering to corporate formalities, such as
maintaining appropriate corporate books and records;

 

(ii)           complying with Article Sixth of its certificate of incorporation;

 

(iii)          owning or leasing (including through shared arrangements with
Affiliates) all office furniture and equipment necessary to operate its
business;

 

(iv)          refraining from (A) guaranteeing or otherwise becoming liable for
any obligations of any of its Affiliates or any other Person, (B) having its
Obligations guaranteed by its Affiliates or any other Person (except as
otherwise contemplated by the Loan Documents), (C) holding itself out as
responsible for debts of any of its Affiliates or any other Person or for
decisions or actions with respect to the affairs of any of its Affiliates or any
other Person, and (D) being directly or indirectly named as a direct or
contingent beneficiary or loss payee on any insurance policy of any Affiliate;

 

(v)           maintaining its deposit and other bank accounts and all of its
assets separate from those of any other Person;

 

80

--------------------------------------------------------------------------------


 

(vi)          maintaining its financial records separate and apart from those of
any other Person;

 

(vii)         compensating all its employees, officers, consultants and agents
for services provided to it by such Persons, or reimbursing any of its
Affiliates in respect of services provided to it by employees, officers,
consultants and agents of such Affiliate, out of its own funds;

 

(viii)        maintaining any owned or leased office space separate and apart
from that of any of its Affiliates (even if such office space is subleased from
or is on or near premises occupied by any of its Affiliates);

 

(ix)           accounting for and managing all of its liabilities separately
from those of any of its Affiliates and any other Person, including payment
directly by the SP1 Borrower of all payroll, accounting and other administrative
expenses and taxes;

 

(x)            allocating, on an arm’s-length basis, all shared corporate
operating services, leases and expenses, including those associated with the
services of shared consultants and agents and shared computer and other office
equipment and software;

 

(xi)           refraining from filing or otherwise initiating or supporting the
filing of a motion in any bankruptcy or other insolvency proceeding involving
it, WWI, any Subsidiary of WWI, any Affiliate thereof or any other Person to
substantively consolidate it with WWI, any Subsidiary of WWI, any Affiliate
thereof or any other Person;

 

(xii)          remaining solvent;

 

(xiii)         conducting all of its business (whether written or oral) solely
in its own name;

 

(xiv)        refraining from commingling its assets with those of any of its
Affiliates or any other Person;

 

(xv)         maintaining an arm’s-length relationship with all of its
Affiliates;

 

(xvi)        refraining from acquiring obligations or securities of WWI, any
Subsidiary of WWI or any Affiliate thereof;

 

(xvii)       refraining from pledging its assets for the benefit of any of its
Affiliates or any other Person or making any loans or advances to any of its
Affiliates or any other Person (in each case, except as otherwise permitted
pursuant to the Loan Documents); and

 

(xviii)      correcting any known misunderstanding regarding its separate
identity.

 

81

--------------------------------------------------------------------------------


 

(c)           Independent Directors.  It will not cause or allow its board of
directors to take any action requiring the unanimous affirmative vote of 100% of
the members of its board of directors unless the Independent Director(s) (as
defined in the certificate of incorporation of the SP1 Borrower) shall have
participated in such vote, and it shall comply in all respects with
Article Seventh of its certificate of incorporation.

 

(d)           Unanimous Consent Required for Certain Actions.  It shall not,
without the unanimous consent of all of the members of its board of directors,
including its independent director(s), (i) file, or authorize or consent to the
filing of, a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings with respect to itself or to any other entity in which it has a
direct or indirect legal or beneficial ownership interest, (ii) dissolve,
liquidate, consolidate, merge, or sell all or substantially all of its assets or
any other entity in which it has a direct or indirect legal or beneficial
ownership interest, (iii) engage in any other business activity or (iv) amend
Articles Third, Sixth and Seventh of its Certificate of Incorporation.

 

(e)           No Powers of Attorney.  The SP1 Borrower shall not grant any
powers of attorney to any Person for any purposes except (i) for the purpose of
permitting any Person to perform any ministerial or administrative functions on
behalf of the SP1 Borrower which are not inconsistent with the terms of the Loan
Documents, (ii) to the Administrative Agent for the purposes of the Security
Agreements, Pledge Agreements and Guaranties, or (iii) where otherwise provided
or permitted by the Loan Documents.

 

ARTICLE VIII

GUARANTY

 

SECTION 8.1.  The Guaranty.  WWI hereby unconditionally and irrevocably
guarantees the full and prompt payment when due, whether at stated maturity, by
acceleration or otherwise (including all amounts which would have become due but
for the operation of the automatic stay under Section 362(a) of the Federal
Bankruptcy Code, 11 U.S.C. 362(a), and the operation of Sections 502(b) and
506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)), of
the following (collectively, the “Guaranteed Obligations”),

 

(a)           all Obligations of the SP1 Borrower and each other Obligor to the
Administrative Agent and each of the Lenders now or hereafter existing under
this Agreement and each other Loan Document, whether for principal, interest,
fees, expenses or otherwise; and

 

(b)           all other Obligations to the Administrative Agent and each of the
Lenders now or hereafter existing under any of the Loan Documents, whether for
principal, interest, fees, expenses or otherwise.

 

The obligations of WWI under this Article VIII constitute a guaranty of payment
when due and not of collection, and WWI specifically agrees that it shall not be
necessary or required that the Administrative Agent, any Lender or any holder of
any Note exercise any right, assert any claim

 

82

--------------------------------------------------------------------------------


 

or demand or enforce any remedy whatsoever against the SP1 Borrower or any other
Obligor (or any other Person) before or as a condition to the obligations of WWI
under this Article VIII.

 

SECTION 8.2.  Guaranty Unconditional.  The obligations of WWI under this
Article VIII shall be construed as a continuing, absolute, unconditional and
irrevocable guaranty of payment and shall remain in full force and effect until
the Final Termination Date.  WWI guarantees that the Guaranteed Obligations will
be paid strictly in accordance with the terms of the agreement, instrument or
document under which they arise, regardless of any law, regulation or order now
or hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any of the Lenders with respect thereto. 
The liability of WWI hereunder shall be absolute and unconditional irrespective
of:

 

(a)           any lack of validity, legality or enforceability of this
Agreement, the Notes, the Additional TLCs, any Rate Protection Agreement with a
Lender or any other Loan Document or any other agreement or instrument relating
to any thereof;

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any compromise,
renewal, extension, acceleration or release with respect thereto, or any other
amendment or waiver of or any consent to departure from this Agreement, the
Notes, the Additional TLCs, any Rate Protection Agreement with a Lender or any
other Loan Document;

 

(c)           any addition, exchange, release or non-perfection of any
collateral, or any release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)           the failure of the Administrative Agent or any Lender

 

(i)            to assert any claim or demand or to enforce any right or remedy
against the SP1 Borrower, any other Obligor or any other Person (including any
other guarantor) under the provisions of this Agreement, any Note, any
Additional TLC, any Rate Protection Agreement with a Lender or any other Loan
Document or otherwise, or

 

(ii)           to exercise any right or remedy against any other guarantor of,
or collateral securing, any of the Guaranteed Obligations;

 

(e)           any amendment to, rescission, waiver, or other modification of, or
any consent to departure from, any of the terms of this Agreement, any Note, any
Additional TLC, any Rate Protection Agreement with a Lender or any other Loan
Document;

 

(f)            any defense, setoff or counterclaim which may at any time be
available to or be asserted by any Obligor against the Administrative Agent or
any Lender;

 

(g)           any reduction, limitation, impairment or termination of the
Guaranteed Obligations for any reason, including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to (and WWI hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason

 

83

--------------------------------------------------------------------------------


 

of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, the Guaranteed
Obligations or otherwise; or

 

(h)           any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, WWI, any other Obligor or
any surety or guarantor.

 

SECTION 8.3.  Reinstatement in Certain Circumstances.  If at any time any
payment in whole or in part of any of the Guaranteed Obligations is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of WWI, any other Obligor or otherwise, WWI’s obligations under
this Article VIII with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.

 

SECTION 8.4.  Waiver.  WWI irrevocably waives promptness, diligence, notice of
acceptance hereof, presentment, demand, protest and any other notice with
respect to any of the Guaranteed Obligations, as well as any requirement that at
any time any action be taken by any Person against the SP1 Borrower or any other
Person.

 

SECTION 8.5.  Postponement of Subrogation, etc.  WWI will not exercise any
rights which it may acquire by way of rights of subrogation by any payment made
hereunder or otherwise, prior to the Final Termination Date.  Any amount paid to
WWI on account of any such subrogation rights prior to Final Termination Date
shall be held in trust for the benefit of the Lenders and each holder of a Note
and/or Additional TLC and shall immediately be paid to the Administrative Agent
and credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of this Agreement; provided, however,
that if

 

(a)           WWI has made payment to the Lenders and each holder of a Note of
all or any part of the Guaranteed Obligations, and

 

(b)           the Final Termination Date has occurred,

 

each Lender and each holder of a Note agrees that, at WWI’s request, the
Administrative Agent, on behalf of the Lenders and the holders of the Notes,
will execute and deliver to WWI appropriate documents (without recourse and
without representation or warranty) necessary to evidence the transfer by
subrogation to WWI of an interest in the Guaranteed Obligations resulting from
such payment by WWI.  In furtherance of the foregoing, at all times prior to the
Final Termination Date, WWI shall refrain from taking any action or commencing
any proceeding against the SP1 Borrower (or its successors or assigns, whether
in connection with a bankruptcy proceeding or otherwise) to recover any amounts
in the respect of payments to any Lender or any holder of a Note and/or
Additional TLC; provided, however, that WWI may make any necessary filings
solely to preserve its claims against the SP1 Borrower.

 

SECTION 8.6.  Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by the SP1 Borrower under this Agreement or any Note or
Additional TLC is stayed upon the occurrence of any event referred to in
Section 9.1.9 with respect to the SP1

 

84

--------------------------------------------------------------------------------


 

Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by WWI hereunder forthwith.

 

ARTICLE IX

EVENTS OF DEFAULT

 

SECTION 9.1.  Listing of Events of Default.  Each of the following events or
occurrences described in this Section 9.1 shall constitute an “Event of
Default”.

 

SECTION 9.1.1.  Non-Payment of Obligations.   Any Borrower shall default in the
payment or prepayment of  any Reimbursement Obligation (including pursuant to
Sections 2.6 and 2.6.2) on the applicable Disbursement Due Date or any deposit
of cash for collateral purposes on the date required pursuant to Section 2.6.4
or  any principal of any Loan when due, or  any Obligor (including WWI and the
SP1 Borrower) shall default (and such default shall continue unremedied for a
period of three Business Days) in the payment when due of any interest or
commitment fee or of any other monetary Obligation.

 

SECTION 9.1.2.  Breach of Warranty.  Any representation or warranty of any
Borrower or any other Obligor made or deemed to be made hereunder or in any
other Loan Document executed by it or any other writing or certificate furnished
by or on behalf of the Borrowers or any other Obligor to the Administrative
Agent, the Issuer or any Lender for the purposes of or in connection with this
Agreement or any such other Loan Document (including any certificates delivered
pursuant to Article V) is or shall be incorrect when made in any material
respect.

 

SECTION 9.1.3.  Non-Performance of Certain Covenants and Obligations.  Any
Borrower shall default in the due performance and observance of any of its
obligations under Section 7.1.9 or Section 7.2.

 

SECTION 9.1.4.  Non-Performance of Other Covenants and Obligations.  Any Obligor
shall default in the due performance and observance of any other agreement
contained herein or in any other Loan Document executed by it, and such default
shall continue unremedied for a period of 30 days after notice thereof shall
have been given to WWI by the Administrative Agent at the direction of the
Required Lenders.

 

SECTION 9.1.5.  Default on Other Indebtedness.  A default shall occur (i) in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness, other than Indebtedness
described in Section 9.1.1, of WWI or any of its Subsidiaries or any other
Obligor having a principal amount, individually or in the aggregate, in excess
of $1,000,000, or (ii) a default shall occur in the performance or observance of
any obligation or condition with respect to such Indebtedness having a principal
amount, individually or in the aggregate, in excess of $5,000,000 if the effect
of such default is to accelerate the maturity of any such Indebtedness or such
default shall continue unremedied for any applicable period of time sufficient
to permit the holder or holders of such Indebtedness, or any trustee or agent
for such holders, to cause such Indebtedness to become due and payable prior to
its expressed maturity.

 

85

--------------------------------------------------------------------------------


 

SECTION 9.1.6.  Judgments.  Any judgment or order for the payment of money in
excess of $1,000,000 (not covered by insurance from a responsible insurance
company that is not denying its liability with respect thereto) shall be
rendered against WWI or any of its Subsidiaries or any other Obligor and remain
unpaid and either

 

(a)           enforcement proceedings shall have been commenced by any creditor
upon such judgment or order; or

 

(b)           there shall be any period of 60 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

 

SECTION 9.1.7.  Pension Plans.  Any of the following events shall occur with
respect to any Pension Plan:

 

(a)           the termination of any Pension Plan if, as a result of such
termination, WWI or any Subsidiary would be required to make a contribution to
such Pension Plan, or would reasonably expect to incur a liability or obligation
to such Pension Plan, in excess of $5,000,000; or

 

(b)           a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under section 302(f) of ERISA in an amount in
excess of $5,000,000.

 

SECTION 9.1.8.  Change in Control.  Any Change in Control shall occur.

 

SECTION 9.1.9.  Bankruptcy, Insolvency, etc.  WWI or any of its Subsidiaries
(other than any Immaterial Subsidiary or the Designated Subsidiary) or any other
Obligor shall

 

(a)           become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness to pay, debts as they become due;

 

(b)           apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for WWI or any of its
Subsidiaries or any other Obligor or any property of any thereof, or make a
general assignment for the benefit of creditors;

 

(c)           in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for WWI or any of its Subsidiaries or any other Obligor or
for a substantial part of the property of any thereof, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within 60
days, provided that WWI or each Subsidiary and each other Obligor hereby
expressly authorizes the Administrative Agent, the Issuer and each Lender to
appear in any court conducting any relevant proceeding during such 60-day period
to preserve, protect and defend their rights under the Loan Documents;

 

(d)           permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of

 

86

--------------------------------------------------------------------------------


 

WWI or any of its Subsidiaries or any other Obligor, and, if any such case or
proceeding is not commenced by WWI or such Subsidiary or such other Obligor,
such case or proceeding shall be consented to or acquiesced in by WWI or such
Subsidiary or such other Obligor or shall result in the entry of an order for
relief or shall remain for 60 days undismissed, provided that WWI, each
Subsidiary and each other Obligor hereby expressly authorizes the Administrative
Agent, the Issuer and each Lender to appear in any court conducting any such
case or proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents; or

 

(e)           take any action (corporate or otherwise) authorizing, or in
furtherance of, any of the foregoing.

 

SECTION 9.1.10.  Impairment of Security, etc.  Any Loan Document, or any Lien
granted thereunder, shall (except in accordance with its terms), in whole or in
part, terminate, cease to be in full force and effect or cease to be the legally
valid, binding and enforceable obligation of any Obligor party thereto; any
Borrower or any other Obligor shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability thereof; or
any Lien securing any Obligation shall, in whole or in part, cease to be a
perfected first priority Lien, subject only to those exceptions expressly
permitted by such Loan Document, except to the extent any event referred to
above (a) results from the failure of the Administrative Agent to maintain
possession of certificates representing securities pledged under the WWI Pledge
Agreement or to file continuation statements under the Uniform Commercial Code
of any applicable jurisdiction or (b) is covered by a lender’s title insurance
policy and the relevant insurer promptly after the occurrence thereof shall have
acknowledged in writing that the same is covered by such title insurance policy.

 

SECTION 9.1.11.  Senior Subordinated Notes.  The subordination provisions
relating to the Senior Subordinated Note Indenture (the “Subordination
Provisions”) shall fail to be enforceable by the Lenders (which have not
effectively waived the benefits thereof) in accordance with the terms thereof,
or the principal or interest on any Loan, Reimbursement Obligation or other
monetary Obligations shall fail to constitute Senior Debt, or the same (or any
other similar term) used to define the monetary Obligations.

 

SECTION 9.1.12.  Redemption.  Any Senior Subordinated Noteholder of any
Subordinated Debt shall file an action seeking the rescission thereof or damages
or injunctive relief relating thereto; or any event shall occur which, under the
terms of any agreement or indenture relating to Subordinated Debt, shall require
WWI or any of its Subsidiaries to purchase, redeem or otherwise acquire or offer
to purchase, redeem or otherwise acquire all or any portion of the principal
amount of the Subordinated Debt (other than as provided under Section 7.2.6); or
WWI or any of its Subsidiaries shall for any other reason purchase, redeem or
otherwise acquire or offer to purchase, redeem or otherwise acquire, or make any
other payments in respect of the principal amount of any such Subordinated Debt
(other than as provided under Section 7.2.6).

 

SECTION 9.2.  Action if Bankruptcy, etc.  If any Event of Default described in
clauses (a) through (d) of Section 9.1.9 shall occur with respect to WWI, any
Subsidiary or any other Obligor, the Commitments (if not theretofore terminated)
shall automatically terminate and the

 

87

--------------------------------------------------------------------------------


 

outstanding principal amount of all outstanding Loans and all other Obligations
shall automatically be and become immediately due and payable, without notice or
demand.

 

SECTION 9.3.  Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 9.1.9
with respect to WWI or any Subsidiary or any other Obligor) shall occur for any
reason, whether voluntary or involuntary, and be continuing, the Administrative
Agent, upon the direction of the Required Lenders, shall by notice to WWI
declare all or any portion of the outstanding principal amount of the Loans and
other Obligations to be due and payable, require the Borrowers to provide cash
collateral to be deposited with the Administrative Agent in an amount equal to
the Stated Amount of all issued Letters of Credit and/or declare the Commitments
(if not theretofore terminated) to be terminated, whereupon the full unpaid
amount of such Loans and other Obligations which shall be so declared due and
payable shall be and become immediately due and payable, without further notice,
demand or presentment, the Borrowers shall deposit with the Administrative Agent
cash collateral in an amount equal to the Stated Amount of all issued Letters of
Credit and/or, as the case may be, the Commitments shall terminate.

 

ARTICLE X

THE AGENTS

 

SECTION 10.1.  Actions.  Each Lender hereby appoints Scotiabank as its
Administrative Agent and as a Lead Agent and Book Manager under and for purposes
of this Agreement, the Notes and each other Loan Document.  Each Lender
authorizes the Administrative Agent to act on behalf of such Lender under this
Agreement, the Notes, the Additional TLCs, and each other Loan Document and, in
the absence of other written instructions from the Required Lenders received
from time to time by the Administrative Agent (with respect to which the
Administrative Agent agrees that it will comply, except as otherwise provided in
this Section or as otherwise advised by counsel), to exercise such powers
hereunder and thereunder as are specifically delegated to or required of the
Administrative Agent by the terms hereof and thereof, together with such powers
as may be reasonably incidental thereto.  Each Lender hereby appoints CSFB as
the Syndication Agent and as a Lead Agent and Book Manager.  Each Lender hereby
indemnifies (which indemnity shall survive any termination of this Agreement)
each Agent, ratably in accordance with their respective Term Loans and
Additional TLCs outstanding and Commitments (or, if no Term Loans, Additional
TLCs or Commitments are at the time outstanding and in effect, then ratably in
accordance with the principal amount of Term Loans or, as the case may be,
Additional TLCs held by such Lender, and their respective Commitments as in
effect in each case on the date of the termination of this Agreement), from and
against any and all liabilities, obligations, losses, damages, claims, costs or
expenses of any kind or nature whatsoever which may at any time be imposed on,
incurred by, or asserted against, the Agents in any way relating to or arising
out of this Agreement, the Notes, the Additional TLCs and any other Loan
Document, including reasonable attorneys’ fees, and as to which any Agent is not
reimbursed by the Borrowers or any other Obligor (and without limiting the
obligation of the Borrowers or any other Obligor to do so); provided, however,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, claims, costs or expenses which are
determined by a court of competent jurisdiction in a final proceeding to have

 

88

--------------------------------------------------------------------------------


 

resulted solely from an Agent’s gross negligence or willful misconduct.  The
Agents shall not be required to take any action hereunder, under the Notes, the
Additional TLCs or under any other Loan Document, or to prosecute or defend any
suit in respect of this Agreement, the Notes, the Additional TLCs or any other
Loan Document, unless it is indemnified hereunder to its satisfaction.  If any
indemnity in favor of the Agents shall be or become, in any Agent’s
determination, inadequate, any Agent may call for additional indemnification
from the Lenders and cease to do the acts indemnified against hereunder until
such additional indemnity is given.  Notwithstanding the foregoing, the Lead
Arrangers and Book Managers shall have no duties, obligations or liabilities
under any Loan Document.

 

SECTION 10.2.  Funding Reliance, etc.  Unless the Administrative Agent shall
have been notified by telephone, confirmed in writing, by any Lender by 5:00
p.m., New York time, on the day prior to a Borrowing that such Lender will not
make available the amount  which would constitute its Percentage of such
Borrowing on the date specified therefor, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent and,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  If and to the extent that such Lender shall not have made
such amount available to the Administrative Agent, such Lender severally agrees
and the Borrowers jointly and severally agree to repay the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date the Administrative Agent made such amount available
to the applicable Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of any Borrower) and (in the case of a
Lender), at the Federal Funds Rate (for the first two Business Days after which
such amount has not been repaid, and thereafter at the interest rate applicable
to Loans comprising such Borrowing.

 

SECTION 10.3.  Exculpation.  Neither any Agent nor any of their respective
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence, nor responsible for any recitals or warranties
herein or therein, nor for the effectiveness, enforceability, validity or due
execution of this Agreement or any other Loan Document, nor for the creation,
perfection or priority of any Liens purported to be created by any of the Loan
Documents, or the validity, genuineness, enforceability, existence, value or
sufficiency of any collateral security, nor to make any inquiry respecting the
performance by the Borrowers of their obligations hereunder or under any other
Loan Document.  Any such inquiry which may be made by any Agent shall not
obligate it to make any further inquiry or to take any action.  The Agents shall
be entitled to rely upon advice of counsel concerning legal matters and upon any
notice, consent, certificate, statement or writing which the Agents believe to
be genuine and to have been presented by a proper Person.

 

SECTION 10.4.  Successor.  The Syndication Agent may resign as such upon one
Business Day’s notice to WWI and the Administrative Agent.  The Administrative
Agent may resign as such at any time upon at least 30 days prior notice to WWI
and all Lenders.  If the Administrative Agent at any time shall resign, the
Required Lenders may, with the prior consent of WWI (which consent shall not be
unreasonably withheld), appoint another Lender as a successor Administrative
Agent which shall thereupon become the Administrative Agent

 

89

--------------------------------------------------------------------------------


 

hereunder.  If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be one of the Lenders or a commercial banking
institution organized under the laws of the U.S. (or any State thereof) or a
U.S. branch or agency of a commercial banking institution, and having a combined
capital and surplus of at least $250,000,000; provided, however, that if, such
retiring Administrative Agent is unable to find a commercial banking institution
which is willing to accept such appointment and which meets the qualifications
set forth in above, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of the Administrative Agent hereunder until such time, if any,
as the Required Lenders appoint a successor as provided for above.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall be entitled to
receive from the retiring Administrative Agent such documents of transfer and
assignment as such successor Administrative Agent may reasonably request, and
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement. 
After any retiring Administrative Agent’s resignation hereunder as the
Administrative Agent, the provisions of

 

(a)           this Article X shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent under this
Agreement; and

 

(b)           Section 11.3 and Section 11.4 shall continue to inure to its
benefit.

 

SECTION 10.5.  Credit Extensions by each Agent.  Each Agent shall have the same
rights and powers with respect to (x) the Credit Extensions made by it or any of
its Affiliates, and (y) the Notes or Additional TLCs held by it or any of its
Affiliates as any other Lender and may exercise the same as if it were not an
Agent.  Each Agent and its respective Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with any Borrower or any
Subsidiary or Affiliate of WWI, as if such Agent were not an Agent hereunder.

 

SECTION 10.6.  Credit Decisions.  Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrowers, this Agreement, the other
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitments. 
Each Lender also acknowledges that it will, independently of each Agent and each
other Lender, and based on such other documents, information and investigations
as it shall deem appropriate at any time, continue to make its own credit
decisions as to exercising or not exercising from time to time any rights and
privileges available to it under this Agreement or any other Loan Document.

 

SECTION 10.7.  Copies, etc.  The Administrative Agent shall give prompt notice
to each Lender of each notice or request required or permitted to be given to
the Administrative Agent by any Borrower pursuant to the terms of this Agreement
(unless concurrently delivered to the

 

90

--------------------------------------------------------------------------------


 

Lenders by such Borrower).  The Administrative Agent will distribute to each
Lender each document or instrument received for its account and copies of all
other communications received by the Administrative Agent from any Borrower for
distribution to the Lenders by the Administrative Agent in accordance with the
terms of this Agreement.

 

SECTION 10.8.  Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telegram or cable) believed by it
to be genuine and correct and to have been signed or sent by or on behalf of the
proper Person, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Administrative Agent.  As to any
matters not expressly provided for by this Agreement or any other Loan Document,
the Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by the Required Lenders or all of the Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders.  For
purposes of applying amounts in accordance with this Section, the Administrative
Agent shall be entitled to rely upon any Secured Party that has entered into a
Rate Protection Agreement with any Obligor for a determination (which such
Secured Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Secured Obligations owed to such
Secured Party under any Rate Protection Agreement.  Unless it has actual
knowledge evidenced by way of written notice from any such Secured Party and any
Borrower to the contrary, the Administrative Agent, in acting hereunder and
under each other Loan Document, shall be entitled to assume that no Rate
Protection Agreements or Obligations in respect thereof are in existence or
outstanding between any Secured Party and any Obligor.

 

SECTION 10.9.  Defaults.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received notice from a Lender or any Borrower specifying such Default
and stating that such notice is a “Notice of Default”.  In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall give prompt notice thereof to the Lenders.  The
Administrative Agent shall (subject to Section 11.1) take such action with
respect to such Default as shall be directed by the Required Lenders; provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Lenders except to the extent
that this Agreement expressly requires that such action be taken, or not be
taken, only with the consent or upon the authorization of the Required Lenders
or all Lenders.

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

SECTION 11.1.  Waivers, Amendments, etc.  The provisions of this Agreement and
of each other Loan Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrowers and the Required Lenders; provided, however, that no such
amendment, modification or waiver shall:

 

91

--------------------------------------------------------------------------------


 

(a)           modify this Section 11.1 without the consent of all Lenders;

 

(b)           increase the aggregate amount of any Lender’s Percentage of any
Commitment Amount, increase the aggregate amount of any Loans or TLCs required
to be made or purchased by a Lender pursuant to its Commitments, extend the
final Commitment Termination Date of Credit Extensions made (or participated in)
by a Lender or reduce any fees described in Article III payable to any Lender
without the consent of such Lender;

 

(c)           extend the final Stated Maturity Date for any Lender’s Loan or
TLC, or reduce the principal amount of or rate of interest on any Lender’s Loan
or TLC or extend the date on which scheduled payments of principal, or payments
of interest or fees are payable in respect of any Lender’s Loans or TLCs, in
each case, without the consent of such Lender (it being understood and agreed,
however, that any vote to rescind any acceleration made pursuant to Section 9.2
and Section 9.3 of amounts owing with respect to the Loans, TLCs and other
Obligations shall only require the vote of the Required Lenders);

 

(d)           reduce the percentage set forth in the definition of “Required
Lenders” or any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;

 

(e)           increase the Stated Amount of any Letter of Credit or extend the
Stated Expiry Date of any Letter of Credit to a date which is subsequent to the
Revolving Loan Commitment Termination Date, in each case, unless consented to by
the Issuer of such Letter of Credit;

 

(f)            except as otherwise expressly provided in this Agreement or
another Loan Document, release (i) any Guarantor from its obligations under a
Guaranty other than in connection with a Disposition of all or substantially all
of the Capital Securities of such Guarantor in a transaction permitted by
Section 7.2.9 as in effect from time to time or (ii) all or substantially all of
the collateral under the Loan Documents, in either case without the consent of
all Lenders;

 

(g)           change any of the terms of clause (c) of Section 2.1.4 or
Section 2.3.2 without the consent of the Swing Line Lender; or

 

(h)           affect adversely the interests, rights or obligations of the
Administrative Agent (in its capacity as the Administrative Agent), the
Syndication Agent (in its capacity as the Syndication Agent) or any Issuer (in
its capacity as Issuer), unless consented to by the Administrative Agent, the
Syndication Agent or such Issuer, as the case may be.

 

No failure or delay on the part of the Administrative Agent, the Syndication
Agent, any Issuer or any Lender in exercising any power or right under this
Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right. 
No notice to or demand on any Borrower or any other Obligor in any case shall
entitle it to any notice or demand in similar or other circumstances.  No waiver
or approval by the

 

92

--------------------------------------------------------------------------------


 

Administrative Agent, the Syndication Agent, any Issuer or any Lender under this
Agreement or any other Loan Document shall, except as may be otherwise stated in
such waiver or approval, be applicable to subsequent transactions.  No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.

 

SECTION 11.2.  Notices.  All notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in writing
or by facsimile and addressed, delivered or transmitted to such party at its
address or facsimile number set forth on Schedule III hereto or set forth in the
Lender Assignment Agreement or at such other address or facsimile number as may
be designated by such party in a notice to the other parties.  Any notice, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received; any
notice, if transmitted by facsimile, shall be deemed given when transmitted
(telephonic confirmation in the case of facsimile).

 

SECTION 11.3.  Payment of Costs and Expenses.  The Borrowers jointly and
severally agree to pay on demand all reasonable expenses of the Administrative
Agent (including the reasonable fees and out-of-pocket expenses of Mayer, Brown,
Rowe & Maw LLP, special New York counsel to the Administrative Agent and of
local counsel, if any, who may be retained by counsel to the Administrative
Agent) in connection with:

 

(a)           the syndication by the Agents of the Loans, the Additional TLCs,
the negotiation, preparation, execution and delivery of this Agreement and of
each other Loan Document, including schedules and exhibits, and any amendments,
waivers, consents, supplements or other modifications to this Agreement or any
other Loan Document as may from time to time hereafter be required, whether or
not the transactions contemplated hereby are consummated;

 

(b)           the filing, recording, refiling or rerecording of each Mortgage,
each Pledge Agreement and each Security Agreement and/or any Uniform Commercial
Code financing statements or other instruments relating thereto and all
amendments, supplements and modifications to any thereof and any and all other
documents or instruments of further assurance required to be filed or recorded
or refiled or rerecorded by the terms hereof or of such Mortgage, Pledge
Agreement or Security Agreement; and

 

(c)           the preparation and review of the form of any document or
instrument relevant to this Agreement or any other Loan Document.

 

The Borrowers further jointly and severally agree to pay, and to save each
Agent, the Issuer and the Lenders harmless from all liability for, any stamp or
other similar taxes which may be payable in connection with the execution or
delivery of this Agreement, the Credit Extensions made hereunder, or the
issuance of the Notes, the Additional TLCs and Letters of Credit or any other
Loan Documents.  The Borrowers also agree to reimburse the Administrative Agent,
the Issuer and each Lender upon demand for all reasonable out-of-pocket expenses
(including attorneys’ fees and legal expenses) incurred by the Administrative
Agent, the Issuer or such Lender in connection with (x) the negotiation of any
restructuring or “work-out”, whether or not consummated, of any Obligations and
(y) the enforcement of any Obligations.

 

93

--------------------------------------------------------------------------------


 

SECTION 11.4.  Indemnification.  In consideration of the execution and delivery
of this Agreement by each Lender and the extension of the Commitments, the
Borrowers hereby jointly and severally indemnify, exonerate and hold the
Administrative Agent, the Syndication Agent, the Issuer and each Lender and each
of their respective Affiliates, and each of their respective partners, officers,
directors, employees and agents, and each other Person controlling any of the
foregoing within the meaning of either Section 15 of the Securities Act of 1933,
as amended, or Section 20 of the Securities Exchange Act of 1934, as amended
(collectively, the “Indemnified Parties”), free and harmless from and against
any and all actions, causes of action, suits, losses, costs, liabilities and
damages, and expenses actually incurred in connection therewith (irrespective of
whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought), including reasonable attorneys’ fees and
disbursements (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them as a result of, or arising out of, or
relating to

 

(a)           any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension;

 

(b)           the entering into and performance of this Agreement and any other
Loan Document by any of the Indemnified Parties (including any action brought by
or on behalf of any Borrower as the result of any determination by the Required
Lenders pursuant to Article V not to make any Credit Extension);

 

(c)           any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by WWI or any of its Subsidiaries of all or
any portion of the stock or assets of any Person, whether or not the
Administrative Agent, the Syndication Agent, the Issuer or such Lender is party
thereto;

 

(d)           any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by WWI or any of its Subsidiaries
of any Hazardous Material;

 

(e)           the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, discharging or releases from, any real property
owned or operated by WWI or any Subsidiary thereof of any Hazardous Material
present on or under such property in a manner giving rise to liability at or
prior to the time WWI or such Subsidiary owned or operated such property
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, WWI or such Subsidiary; or

 

(f)            each Lender’s Environmental Liability (the indemnification herein
shall survive repayment of the Notes and the Additional TLCs and any transfer of
the property of WWI or any of its Subsidiaries by foreclosure or by a deed in
lieu of foreclosure for any Lender’s Environmental Liability, regardless of
whether caused by, or within the control of, WWI or such Subsidiary);

 

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct.

 

94

--------------------------------------------------------------------------------


 

WWI, the Borrowers and their permitted successors and assigns hereby waive,
release and agree not to make any claim, or bring any cost recovery action
against, the Administrative Agent, the Syndication Agent, the Issuer or any
Lender under CERCLA or any state equivalent, or any similar law now existing or
hereafter enacted, except to the extent arising out of the gross negligence or
willful misconduct of any Indemnified Party.  It is expressly understood and
agreed that to the extent that any of such Persons is strictly liable under any
Environmental Laws, any Borrower’s obligation to such Person under this
indemnity shall likewise be without regard to fault on the part of such Borrower
with respect to the violation or condition which results in liability of such
Person.  If and to the extent that the foregoing undertaking may be
unenforceable for any reason, each of the Borrowers hereby jointly and severally
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.

 

SECTION 11.5.  Survival.  The obligations of the Borrowers under Sections 4.3,
4.4, 4.5, 4.6, 11.3 and 11.4, and the obligations of the Lenders under Sections
4.8 and 10.1, shall in each case survive any termination of this Agreement, the
payment in full of all Obligations, the termination or expiration of all Letters
of Credit and the termination of all Commitments.  The representations and
warranties made by the Borrowers and each other Obligor in this Agreement and in
each other Loan Document shall survive the execution and delivery of this
Agreement and each such other Loan Document.

 

SECTION 11.6.  Severability.  Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

 

SECTION 11.7.  Headings.  The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

 

SECTION 11.8.  Execution in Counterparts.  This Agreement may be executed by the
parties hereto in several counterparts each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.

 

SECTION 11.9.  Governing Law; Entire Agreement.  THIS AGREEMENT, THE NOTES, THE
ADDITIONAL TLCS AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF CREDIT,
TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN A
LOAN DOCUMENT), INCLUDING PROVISIONS WITH RESPECT TO INTEREST, LOAN CHARGES AND
COMMITMENT FEES, SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO LAWS OR
RULES ARE

 

95

--------------------------------------------------------------------------------


 

DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES (ISP98–INTERNATIONAL CHAMBER OF
COMMERCE PUBLICATION NUMBER 590 (THE “ISP RULES”)) AND, AS TO MATTERS NOT
GOVERNED BY THE ISP RULES, THE INTERNAL LAWS OF THE STATE OF NEW YORK.  This
Agreement and the other Loan Documents constitute the entire understanding among
the parties hereto with respect to the subject matter hereof and thereof and
supersede any prior agreements, written or oral, with respect thereto.

 

SECTION 11.10.  Successors and Assigns.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that:

 

(a)           none of the Borrowers may assign or transfer its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and all Lenders; and

 

(b)           the rights of sale, assignment and transfer of the Lenders are
subject to Section 11.11.

 

SECTION 11.11.  Sale and Transfer of Loans and Notes; Participations in Loans,
Notes and Additional TLCs.  Each Lender may assign, or sell participations in,
its Loans, its Additional TLCs, Letters of Credit and Commitments to one or more
other Persons, on a non pro rata basis, in accordance with this Section 11.11.

 

SECTION 11.11.1.  Assignments.  Any Lender,

 

(a)           with the written consents of WWI and the Administrative Agent
(which consents shall not be unreasonably delayed or withheld and which consent,
in the case of WWI, shall be deemed to have been given in the absence of a
written notice delivered by WWI to the Administrative Agent, on or before the
fifth Business Day after receipt by WWI of such Lender’s request for such
consent), may at any time assign and delegate to one or more commercial banks or
other financial institutions; and

 

(b)           with notice to WWI and the Administrative Agent, but without the
consent of any Borrower or the Administrative Agent, may assign and delegate to
any of its Affiliates, Related Fund or to any other Lender,

 

(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s total Loans,
Additional TLCs, participations in Letters of Credit and Letter of Credit
Outstandings with respect thereto and Commitments in a minimum aggregate amount
of $1,000,000 or the then remaining amount of a Lender’s type of Loan or
Commitment; provided, however, that (i) with respect to assignments of Revolving
Loans, the assigning Lender must assign a pro rata portion of each of its
Revolving Loan Commitments, Revolving Loans and interest in Letters of Credit
Outstandings, (ii) the Administrative Agent, in its own discretion, or by
instruction from the Issuer, may refuse acceptance of an assignment of Revolving
Loans and Revolving Loan Commitments to a Person not satisfying long-term
certificate of deposit ratings published by S&P or Moody’s, of at least BBB- or
Baa3,

 

96

--------------------------------------------------------------------------------


 

respectively, or (unless otherwise agreed to by the Issuer), if such assignment
would, pursuant to any applicable laws, rules or regulations, be binding on the
Issuer, result in a reduced rate of return to the Issuer or require the Issuer
to set aside capital in an amount that is greater than that which is required to
be set aside for other Lenders participating in the Letters of Credit, (iii)
such minimum assignment amounts shall not apply to assignments among Lenders,
their Affiliates and Related Funds and (iv) with respect to assignments of
Additional Term B Loans or Additional TLCs, the assigning Lender must assign a
pro rata portion of its Additional Term B Loans or Additional TLCs, as
applicable; provided, further, that any such Assignee Lender will comply, if
applicable, with the provisions contained in Section 4.6 and the Borrowers, each
other Obligor and the Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned and delegated to an Assignee Lender until

 

(i)            written notice of such assignment and delegation, together with
payment instructions, addresses and related information with respect to such
Assignee Lender, shall have been given to the Borrowers and the Administrative
Agent by such Lender and such Assignee Lender;

 

(ii)           such Assignee Lender shall have executed and delivered to the
Borrowers and the Administrative Agent a Lender Assignment Agreement, accepted
by the Administrative Agent; and

 

(iii)          the processing fees described below shall have been paid.

 

From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and
(y) the assignor Lender, to the extent that rights and obligations hereunder
have been assigned and delegated by it in connection with such Lender Assignment
Agreement, shall be released from its obligations hereunder and under the other
Loan Documents.  Within ten Business Days after its receipt of notice that the
Administrative Agent has received an executed Lender Assignment Agreement, the
applicable Borrower shall execute and deliver to the Administrative Agent (for
delivery to the relevant Assignee Lender) new Notes or Additional TLCs, as the
case may be, evidencing such Assignee Lender’s assigned Loans, Additional TLCs,
Additional TLC Commitments and Commitments and, if the assignor Lender has
retained Loans, Additional TLCs, Additional TLC Commitments and Commitments
hereunder, replacement Notes or Additional TLCs, as the case may be, in the
principal amount of the Loans or Additional TLCs, as the case may be, and
Additional TLC Commitments or Commitments, as the case may be, retained by the
assignor Lender hereunder (such Notes or Additional TLCs, as the case may be, to
be in exchange for, but not in payment of, those Notes or Additional TLCs, as
the case may be, then held by such assignor Lender).  Each such Note or
Additional TLC, as the case may be, shall be dated the date of the predecessor
Notes or Additional TLCs, as the case may be.  The assignor Lender shall mark
the predecessor Notes or Additional TLCs, as the case may be, “exchanged” and
deliver them to the applicable Borrower.  Accrued interest on that part of the
predecessor Notes or Additional TLCs, as the case may be, evidenced by the new
Notes or

 

97

--------------------------------------------------------------------------------


 

Additional TLCs, as the case may be, and accrued fees, shall be paid as provided
in the Lender Assignment Agreement.  Accrued interest on that part of the
predecessor Notes or Additional TLCs, as the case may be, evidenced by the
replacement Notes or Additional TLCs, as the case may be, shall be paid to the
assignor Lender.  Accrued interest and accrued fees shall be paid at the same
time or times provided in the predecessor Notes or Additional TLCs, as the case
may be, and in this Agreement.  Such assignor Lender or such Assignee Lender
must also pay a processing fee to the Administrative Agent upon delivery of any
Lender Assignment Agreement, in the amount of $3,500, unless such assignment and
delegation is by a Lender to its Affiliate or if such assignment and delegation
is by a Lender to the Federal Reserve Bank or other creditor, as provided below;
provided however that for purposes of paying such processing fee, same-day
assignments to Affiliates and/or Related Funds of a Lender shall be treated as a
single assignment.  Any attempted assignment and delegation not made in
accordance with this Section 11.11.1 shall be null and void.

 

Notwithstanding any other term of this Section 11.11.1, the agreement of the
Swing Line Lender to provide the Swing Line Loan Commitment shall not impair or
otherwise restrict in any manner the ability of the Swing Line Lender to make
any assignment of its Loans or Commitments, it being understood and agreed that
the Swing Line Lender may terminate its Swing Line Loan Commitment, to the
extent such Swing Line Commitment would exceed its Revolving Loan Commitment
after giving effect to such assignment, in connection with the making of any
assignment.  Nothing contained in this Section 11.11.1 shall prevent or prohibit
any Lender from pledging its rights (but not its obligations to make Loans)
under this Agreement and/or its Loans and/or its Notes hereunder to a Federal
Reserve Bank (or in the case of a Lender which is a fund, to the trustee of, or
other Eligible Institution affiliated with,  such fund for the benefit of its
investors) or other creditor in support of borrowings made by such Lender from
such Federal Reserve Bank or other creditor.

 

In the event that S&P or Moody’s shall, after the date that any Lender with a
Commitment to make Revolving Loans or participate in Letters of Credit or Swing
Line Loans becomes a Lender, downgrade the long-term certificate of deposit
rating or long-term senior unsecured debt rating of such Lender, and the
resulting rating shall be below BBB- or Baa3, then each of the Issuer and (if
different) the Swing Line Lender shall have the right, but not the obligation,
upon notice to such Lender and the Administrative Agent, to replace such Lender
with an Assignee Lender in accordance with and subject to the restrictions
contained in this Section, and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in this Section) all its interests, rights and obligations in respect of its
Revolving Loan Commitment under this Agreement to such Assignee Lender;
provided, however, that (i) no such assignment shall conflict with any law, rule
and regulation or order of any governmental authority and (ii) such Assignee
Lender shall pay to such Lender in immediately available funds on the date of
such assignment the principal of and interest and fees (if any) accrued to the
date of payment on the Loans made, and Letters of Credit participated in, by
such Lender hereunder and all other amounts accrued for such Lender’s account or
owed to it hereunder.

 

98

--------------------------------------------------------------------------------


 

SECTION 11.11.2.  Participations.

 

(a)           Any Lender may at any time sell to one or more commercial banks or
other Persons (each of such commercial banks and other Persons being herein
called a “Participant”) participating interests in any of the Loans, Additional
TLCs, Commitments, or other interests of such Lender hereunder; provided,
however, that

 

(i)            no participation contemplated in this Section shall relieve such
Lender from its Commitments or its other obligations hereunder or under any
other Loan Document;

 

(ii)           such Lender shall remain solely responsible for the performance
of its Commitments and such other obligations;

 

(iii)          each Borrower and each other Obligor and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and each of the other
Loan Documents;

 

(iv)          no Participant, unless such Participant is an Affiliate of such
Lender, or Related Fund or is itself a Lender, shall be entitled to require such
Lender to take or refrain from taking any action hereunder or under any other
Loan Document, except that such Lender may agree with any Participant that such
Lender will not, without such Participant’s consent, take any action of the type
described in clause (a), (b), (f) or, to the extent requiring the consent of
each Lender, clause (c) of Section 11.1; and

 

(v)           the Borrowers shall not be required to pay any amount under this
Agreement that is greater than the amount which it would have been required to
pay had no participating interest been sold.

 

The Borrowers acknowledge and agree, subject to clause (v) above, that each
Participant, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 11.3 and
11.4, shall be considered a Lender.  Each Participant shall only be indemnified
for increased costs pursuant to Section 4.3, 4.5 or 4.6 if and to the extent
that the Lender which sold such participating interest to such Participant
concurrently is entitled to make, and does make, a claim on any Borrower for
such increased costs.  Any Lender that sells a participating interest in any
Loan, Additional TLC, Commitment or other interest to a Participant under this
Section shall indemnify and hold harmless each Borrower and the Administrative
Agent from and against any taxes, penalties, interest or other costs or losses
(including reasonable attorneys’ fees and expenses) incurred or payable by any
Borrower or the Administrative Agent as a result of the failure of such Borrower
or the Administrative Agent to comply with its obligations to deduct or withhold
any taxes from any payments made pursuant to this Agreement to such Lender or
the Administrative Agent, as the case may be, which taxes would not have been
incurred or payable if such Participant had been a Non-U.S. Lender that was
entitled to deliver to such Borrower, the Administrative Agent or such Lender,
and did in fact so deliver, a duly completed and valid Form 1001 or 4224 (or
applicable

 

99

--------------------------------------------------------------------------------


 

successor form) entitling such Participant to receive payments under this
Agreement without deduction or withholding of any United States federal taxes.

 

(b)           Each Lender agrees and represents with and for the benefit of the
SP1 Borrower and WW Australia that it:

 

(i)            has not (directly or indirectly) offered by subscription or
purchase or issued invitations to subscribe for or buy nor has it sold the
Additional TLCs;

 

(ii)           will not (directly or indirectly) offer for subscription or
purchase or issue invitations to subscribe for or buy nor will it sell the
Additional TLCs; and

 

(iii)          has not distributed and will not distribute any draft,
preliminary or definitive offering memorandum, advertisements or other offering
material relating to the Additional TLCs,

 

in the Commonwealth of Australia, its territories or possessions, unless (x) the
consideration is payable by each offeree or invitee in a minimum amount of
A$500,000 or the offer or invitation is otherwise an excluded offer or excluded
invitation for the purposes of the Australian Corporations Law and the
Corporations Regulations made under the Australian Corporations Law, and (y) the
offer, invitation or distribution complies with all applicable laws, regulations
and directives and does not require any document to be lodged with, or
registered by, the ASIC.

 

(c)           Each Lender agrees and represents with and for the benefit of the
SP1 Borrower and WW Australia that it has not sold and will not sell the
Additional TLCs to any person if, at the time of such sale, the employees of the
Lender aware of, or involved in, the sale knew or had reasonable grounds to
suspect that, as a result of such sale, any Additional TLCs or an interest in
any Additional TLCs were being, or would later be, acquired (directly or
indirectly) by an associate of the SP1 Borrower or WW Australia for the purposes
of section 128F(5) of the Income Tax Assessment Act 1936 of Australia.

 

(d)           The SP1 Borrower holds the benefit of the agreements and
representations in paragraphs (b) and (c) in trust for WW Australia.

 

SECTION 11.11.3.  Register.  The Borrowers hereby designate the Administrative
Agent to serve as the Borrowers’ agent, solely for the purpose of this Section,
to maintain a register (the “Register”) on which the Administrative Agent will
record each Lender’s Commitment, the Loans made by each Lender and the Notes
evidencing such Loans and the Additional TLCs, and each repayment in respect of
the principal amount of the Loans and the Additional TLCs of each Lender and
annexed to which the Administrative Agent shall retain a copy of each Lender
Assignment Agreement delivered to the Administrative Agent pursuant to this
Section.  Failure to make any recordation, or any error in such recordation,
shall not affect any Borrower’s or any other Obligor’s Obligations in respect of
such Loans or Notes or Additional TLCs.  The entries in the Register shall be
conclusive, in the absence of manifest error, and WWI, the Borrowers, the
Administrative Agent and the Lenders shall treat each Person in whose name a
Loan and related Note or Additional TLC is registered as the owner thereof for
all purposes of this Agreement, notwithstanding notice or any provision herein
to the contrary.  A Lender’s Commitment and the Loans made pursuant thereto and
the Notes evidencing such Loans or

 

100

--------------------------------------------------------------------------------


 

Additional TLCs may be assigned or otherwise transferred in whole or in part
only by registration of such assignment or transfer in the Register.  Any
assignment or transfer of a Lender’s Commitment or the Loans or the Notes
evidencing such Loans or Additional TLCs made pursuant thereto shall be
registered in the Register only upon delivery to the Administrative Agent of a
Lender Assignment Agreement duly executed by the assignor thereof.  No
assignment or transfer of a Lender’s Commitment or the Loans made pursuant
thereto or the Notes evidencing such Loans or Additional TLCs shall be effective
unless such assignment or transfer shall have been recorded in the Register by
the Administrative Agent as provided in this Section.  No Assignment and
Assumption Agreement shall be effective until recorded in the Register.

 

SECTION 11.12.  Other Transactions.  Nothing contained herein shall preclude the
Administrative Agent, the Issuer or any other Lender from engaging in any
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, the Borrowers or any of their Affiliates in which any Borrower or
such Affiliate is not restricted hereby from engaging with any other Person.

 

SECTION 11.13.  Forum Selection and Consent to Jurisdiction.  ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, THE LENDERS, ANY ISSUER OR THE BORROWERS IN CONNECTION
HEREWITH OR THEREWITH SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  EACH OF THE BORROWERS IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN
SECTION 11.2.  EACH OF THE BORROWERS HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT ANY OF WWI OR THE
BORROWERS HAVE OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, EACH OF WWI AND THE BORROWERS HEREBY IRREVOCABLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

101

--------------------------------------------------------------------------------


 

SECTION 11.14.  Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, THE SYNDICATION
AGENT, EACH LENDER, EACH ISSUER AND EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, SUCH
LENDER, SUCH ISSUER OR ANY BORROWER IN CONNECTION HEREWITH OR THEREWITH.  EACH
OF THE BORROWERS ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, EACH
LENDER AND EACH ISSUER ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER LOAN
DOCUMENT.

 

SECTION 11.15.  Confidentiality.  The Lenders shall hold all non-public
information obtained pursuant to or in connection with this Agreement or
obtained by such Lender based on a review of the books and records of WWI or any
of its Subsidiaries in accordance with their customary procedures for handling
confidential information of this nature, but may make disclosure to any of their
examiners, Affiliates, outside auditors, counsel and other professional advisors
or to any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section) in connection with this Agreement or
as reasonably required by any potential bona fide transferee, participant or
assignee, or in connection with the exercise of remedies under a Loan Document,
or as requested by any governmental agency or representative thereof or pursuant
to legal process or to any quasi-regulatory authority (including the National
Association of Insurance Commissioners); provided, however, that

 

(a)           unless specifically prohibited by applicable law or court order,
each Lender shall notify WWI of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information;

 

(b)           prior to any such disclosure pursuant to this Section 11.15, each
Lender shall require any such bona fide transferee, participant and assignee
receiving a disclosure of non-public information to agree in writing

 

(i)            to be bound by this Section 11.15; and

 

(ii)           to require such Person to require any other Person to whom such
Person discloses such non-public information to be similarly bound by this
Section 11.15; and

 

102

--------------------------------------------------------------------------------


 

(c)           except as may be required by an order of a court of competent
jurisdiction and to the extent set forth therein, no Lender shall be obligated
or required to return any materials furnished by WWI or any Subsidiary.

 

SECTION 11.16.  Judgment Currency.  If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due hereunder, under any Note,
Additional TLC or under any other Loan Document in another currency into U.S.
Dollars or into a Foreign Currency, as the case may be, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which, in accordance with normal banking
procedures, the applicable Secured Party could purchase such other currency with
U.S. Dollars or with such Foreign Currency, as the case may be, in New York
City, at the close of business on the Business Day immediately preceding the day
on which final judgment is given, together with any premiums and costs of
exchange payable in connection with such purchase.

 

SECTION 11.17.  Release of Security Interests.

 

(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 11.1) to take any action
requested by the Borrowers having the effect of releasing any collateral or
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction expressly permitted by any Loan Document or that has been consented
to in accordance with Section 11.1 or (ii) under the circumstances described in
paragraph (b) below.

 

(b)           At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents shall have been paid in full, the
Commitments have been terminated and no letters of Credit shall be outstanding,
the collateral shall be released from the Liens created by the Security
Agreements, and the Security Agreements and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Obligor under the Security Agreements shall terminate, all without delivery
of any instrument or performance of any act by any Person.

 

103

--------------------------------------------------------------------------------


 

SCHEDULE I

 

DISCLOSURE SCHEDULE

 

ITEM 5.1.9  Lien Search Jurisdictions

 

 

 

ITEM 6.1  Good Standing.

 

 

 

ITEM 6.7  Litigation.

 

 

 

 

Description of Proceeding

Action or Claim Sought

 

 

ITEM 6.8  Existing Subsidiaries.

 

 

 

ITEM 6.11  Employee Benefit Plans.

 

 

 

ITEM 6.12  Environmental Matters.

 

 

 

ITEM 7.2.2(c)  Ongoing Indebtedness.

 

 

 

 

Creditor

Outstanding Principal Amount

 

 

ITEM 7.2.5(a)  Ongoing Investments.

 

 

 

ITEM 7.2.11 Affiliate Transactions.

 

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

COMMITMENTS AND PERCENTAGES

 

II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

NOTICE INFORMATION,
DOMESTIC OFFICES AND LIBOR OFFICES

 

[On File with the Administrative Agent]

 

III-1

--------------------------------------------------------------------------------
